

 

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
Dated as of May 17, 2012
 
among
 
MEDIA GENERAL, INC.,
as the Borrower,
 
BH FINANCE LLC,
as Administrative Agent and a Lender,
 
and
 
The Other Lenders Party Hereto
 
with
 
J.P. MORGAN SECURITIES LLC,
 
as Sole Arranger and Syndication Agent
 
 

--------------------------------------------------------------------------------


 


 
 
 
 
 
TABLE OF CONTENTS
 

Section  Page

 
 

 
ARTICLE I.
   
DEFINITIONS AND ACCOUNTING TERMS
       
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
27
1.03
Accounting Terms
28
1.04
Rounding
28
1.05
Times of Day
29
 
ARTICLE II.
   
THE COMMITMENTS AND CREDIT EXTENSIONS
       
2.01
Loans
29
2.02
Borrowings
29
2.03
Reserved.
30
2.04
Prepayments.
30
2.05
Termination or Reduction of Commitments
33
2.06
Repayment of Loans
34
2.07
Interest.
34
2.08
Commitment Fee
35
2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
35
2.10
Evidence of Debt
35
2.11
Payments Generally; Administrative Agent’s Clawback.
36
2.12
Sharing of Payments by Lenders
37
2.13
Insufficient Funds
37
2.14
Reserved.
38
2.15
Defaulting Lenders.
38
 
ARTICLE III.
   
TAXES
       
3.01
Taxes
39
3.02
Tax Treatment
42
3.03
Survival
42
 
ARTICLE IV.
   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
       
4.01
Conditions of Effectiveness and of Initial Credit Extension
42
4.02
Conditions to all Credit Extensions
45

 
 
i

--------------------------------------------------------------------------------

 
 

 
ARTICLE V.
   
REPRESENTATIONS AND WARRANTIES
       
5.01
Existence, Qualification and Power
46
5.02
Authorization; No Contravention
46
5.03
Governmental Authorization; Other Consents
46
5.04
Binding Effect
47
5.05
Financial Statements; No Material Adverse Effect.
47
5.06
Litigation
48
5.07
No Default
48
5.08
Ownership of Property; Liens
48
5.09
Environmental Compliance
49
5.10
Insurance
50
5.11
Taxes
50
5.12
ERISA Compliance.
50
5.13
Subsidiaries; Equity Interests
51
5.14
Margin Regulations; Investment Company Act.
51
5.15
Disclosure
51
5.16
Compliance with Laws
52
5.17
Intellectual Property; Licenses, Etc
52
5.18
Solvency
52
5.19
Labor Matters
53
5.20
Collateral Documents
53
 
ARTICLE VI.
   
AFFIRMATIVE COVENANTS
       
6.01
Reports and Other Information
53
6.02
Certificates; Other Information
54
6.03
Notices
55
6.04
Payment of Obligations
57
6.05
Preservation of Existence, Etc
57
6.06
Maintenance of Properties
57
6.07
Maintenance of Insurance
57
6.08
Compliance with Laws
58
6.09
Books and Records
58
6.10
Inspection Rights
58
6.11
Use of Proceeds
58
6.12
Post-Closing Date Collateral Requirements.
58
6.13
Covenant to Guarantee Obligations and Give Security
61
6.14
Lien Searches
66
6.15
Deposit, Securities and Investment Accounts
66
6.16
Further Assurances
67
6.17
Compliance with Environmental Laws
67
6.18
Environmental Indemnity Agreements; Preparation of Environmental Reports and
Appraisals
67
6.19
Taxpayer Identification Number
68

 
 
ii

--------------------------------------------------------------------------------

 
 
6.20
Designation as Senior Debt
68
 
ARTICLE VII.
   
NEGATIVE COVENANTS
       
7.01
Liens
68
7.02
Reserved.
70
7.03
Dividend and Other Payment Restrictions Affecting Subsidiaries
70
7.04
Indebtedness
71
7.05
Fundamental Changes
72
7.06
Asset Sales
73
7.07
Restricted Payments
73
7.08
Limitation on Guarantees of Indebtedness by Subsidiaries
74
7.09
Change in Nature of Business
74
7.10
Transactions with Affiliates
74
7.11
Subsidiaries
76
7.12
Existing Notes
76
 
ARTICLE VIII.
   
EVENTS OF DEFAULT AND REMEDIES
       
8.01
Events of Default
76
8.02
Remedies Upon Event of Default
78
8.03
Application of Funds
79
 
ARTICLE IX.
   
ADMINISTRATIVE AGENT
       
9.01
Appointment and Authority.
80
9.02
Rights as a Lender
80
9.03
Exculpatory Provisions
80
9.04
Reliance by Administrative Agent
81
9.05
Delegation of Duties
81
9.06
Resignation of Administrative Agent.
82
9.07
Non-Reliance on Administrative Agent and Other Lenders
83
9.08
Reserved.
83
9.09
Administrative Agent May File Proofs of Claim
83
9.10
Collateral and Guaranty Matters
84
 
ARTICLE X.
   
MISCELLANEOUS
       
10.01
Amendments, Etc
85
10.02
Notices; Effectiveness; Electronic Communication.
86
10.03
No Waiver; Cumulative Remedies
88
10.04
Expenses; Indemnity; Damage Waiver.
88
10.05
Payments Set Aside
90
10.06
Successors and Assigns
90

 
 
iii

--------------------------------------------------------------------------------

 
 
10.07
Treatment of Certain Information; Confidentiality
94
10.08
Right of Setoff
95
10.09
Interest Rate Limitation
96
10.10
Counterparts; Integration; Effectiveness
96
10.11
Survival of Representations and Warranties
96
10.12
Severability
96
10.13
Intercreditor Agreement.
97
10.14
Governing Law; Jurisdiction; Etc
98
10.15
Waiver of Jury Trial
99
10.16
USA PATRIOT Act
99
10.17
Release of Collateral
99
10.18
No Advisory or Fiduciary Responsibility
100
10.19
Time of the Essence
100
10.20
ENTIRE AGREEMENT
100



 
 

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
 

 
2.01(a) 
Commitments, Term Loan Amounts and Applicable Percentages

 
5.08(b) 
Existing Liens

 
5.08(c) 
Description of all Real Property

 
5.08(d) 
List of all Real Property Leases where Loan Party is Lessee

 
5.08(e) 
List of all Real Property Leases where Loan Party is Lessor

 
5.08(f) 
Existing Investments

 
5.09(b) 
Environmental Compliance

 
5.11 
Tax Sharing Agreements

 
5.13 
Subsidiaries; Other Equity Investments

 
6.12 
Certain Mortgaged Properties

 
7.01 
Existing Liens

 
7.04 
Existing Indebtedness

 
10.02 
Certain Addresses for Notices



EXHIBITS
Form of

 
A 
Committed Loan Notice

 
B 
Term Loan Notice

 
C 
Term Loan Note

 
D 
Committed Loan Note

 
E 
Compliance Certificate

 
F 
Assignment and Assumption

 
G 
Guaranty

 
H 
Warrant Agreement

 
I 
Registration Rights Agreement

 
J 
Shareholders Agreement

 
 
 
 

 
 
v

--------------------------------------------------------------------------------

 
 
MEDIA GENERAL, INC.
 
$445,000,000


CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of May 17, 2012, among MEDIA GENERAL,
INC., a Virginia corporation, each lender from time to time party hereto, and BH
FINANCE LLC, a Nebraska limited liability company, as Administrative Agent.
 
The Borrower is a party to that certain Second Amended and Restated Credit
Agreement, dated February 12, 2010, as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement dated as of February 8, 2012,
and that certain Second Amendment to Second Amended and Restated Credit
Agreement, dated as of March 20, 2012, among each lender party thereto, and Bank
of America, N.A., as administrative agent and letter of credit issuer, as
amended through the date hereof (the “Existing Credit Facility”).
 
The Borrower has requested that the Lenders and Administrative Agent enter into
this Credit Agreement, and Borrower has covenanted and agreed to use the
proceeds of the Credit Extensions hereunder to, inter alia, repay all
outstanding indebtedness and obligations under the Existing Credit Facility, and
the Lenders and Administrative Agent are willing to do so on the terms and
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that when the conditions set forth in Section
4.01 hereof are satisfied, the Existing Credit Facility shall be refinanced and
replaced as hereinbefore set forth and as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Administrative Agent” means BH Finance LLC in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
 
 

--------------------------------------------------------------------------------

 
 
“Aggregate Commitments” means the aggregate Commitments of all the Revolver
Lenders.  Notwithstanding anything herein or in any other Loan Document to the
contrary, on the Closing Date, the Aggregate Commitments shall be in an
aggregate amount for all Revolver Lenders not to exceed $45,000,000.
 
“Agreement” means this Credit Agreement.
 
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio, as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):
 
Pricing Level
 
Leverage Ratio
 
 
Rate
 
2
>3.5:1
10.500%
1
≤3.5:1
9.000%



 
The Applicable Rate as of the Closing Date shall be Pricing Level 2.  Any
increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 2 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered, until the first Business Day after the date on
which such Compliance Certificate is delivered.
 
“Asset Sale” means:
 
(1)           the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of or pursuant to any Local Marketing Agreement, Joint Sales
Agreement, Shared Services Agreement, or Sale and Lease-Back Transaction) of the
Borrower or any of its Subsidiaries (each referred to in this definition as a
“disposition”); or
 
(2)           the issuance or sale of Equity Interests of any Subsidiary,
whether in a single transaction or a series of related transactions;
 
in each case, other than the following exceptions that shall apply so long as
there exists no Default before and/or after giving effect to each and every such
disposition, issuance or sale described below on a Pro Forma Basis:
 
(a)           any disposition of obsolete or worn out equipment in the ordinary
course of business or any disposition of inventory or goods (or other assets)
held for sale in the ordinary course of business;
 
(b)           the disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries in a manner permitted pursuant to the provisions
described in Section 7.05 hereof;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           [reserved];
 
(d)           any disposition of assets or issuance or sale of Equity Interests
of a Subsidiary in any transaction or series of transactions that, when
considered together with all other transactions or series of transactions
previously entered into pursuant to the exception set forth in this clause (d),
do not equal or exceed an aggregate fair market value of $5.0 million;
 
(e)           any disposition of property or assets or issuance of securities by
a Subsidiary of the Borrower to the Borrower or by the Borrower or a Subsidiary
of the Borrower to another Subsidiary of the Borrower;
 
(f)           the sale, lease, assignment or sub-lease of any real or personal
property in the ordinary course of business;
 
(h)           foreclosures on assets; and
 
(i)           transfers of property subject to casualty or condemnation
proceedings (including in lieu thereof) upon the receipt of the net cash
proceeds therefor; provided such net cash proceeds are deemed to be Net Cash
Proceeds and are applied in accordance with Section 7.06 hereof; (l) the
abandonment of intellectual property rights in the ordinary course of business,
which in the reasonable good faith determination of the Borrower or a Subsidiary
are not material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 25, 2011,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes and schedules thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of a Lender to make Committed Loans pursuant to Section 8.02.
 
 
3

--------------------------------------------------------------------------------

 
 
“Berkshire” means Berkshire Hathaway Inc., a Delaware corporation.
 
“Borrower” means Media General, Inc., a Virginia corporation.
 
“Borrowing” means a Committed Borrowing or a Term Loan Borrowing, as the context
may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
 
“Cafeteria Plan Flex Account” means the bank deposit account (or if more than
one, the aggregate of all such accounts) established and maintained by the
Borrower from time to time to serve as collateral for stored value card
transactions under the health and/or dependent care flexible spending account
components of the Borrower’s cafeteria plan for employees, as such plan exists
now or may be amended in the future, but in each case only to the extent such
accounts are established and maintained in accordance with applicable Laws and
qualify under Section 125 of the Code.
 
“Capital Lease Obligation” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.
 
“Capital Stock” means:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the issuer
of any letter of credit issued for the benefit of any Loan Party, as collateral
for such Loan Party’s obligations pursuant to such letter of credit, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to such letter of credit issuer.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least Prime-1 (or the
then equivalent grade) by Moody’s or at least A-1 (or the then equivalent grade)
by S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) the descendents of D. Tennant Bryan and their respective
estates, lineal descendants, adoptive children, heirs, executors, personal
representatives, administrators and trusts for any of their benefit or the
benefit of their respective spouses, estates, lineal descendants, adoptive
children or heirs) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, 50% or more of the outstanding shares of the
Class B voting stock of the Borrower; or
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           a “change of control” or “change in control” or any comparable
term under, and as defined in the Indenture Documentation or any Indebtedness of
the Borrower or any Subsidiary in an aggregate principal amount of $25,000,000
or more shall have occurred.
 
“Closing Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived by each Closing Date Lender and the
initial Credit Extension of Loans has been made by the Lenders pursuant to
Section 2.01.
 
“Closing Date Lender” means any Lender that is a party to this Agreement on the
Closing Date and any Affiliate of any such Lender.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the collateral and mortgaged property described in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents or Loan Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders, including, without limitation, all cash, assets, real estate and
other properties of the Borrower and its Subsidiaries, but excluding certain
assets (i) not required to be subject to Liens securing the Obligations by the
terms of this Agreement or any Loan Document or (ii) immaterial to the Borrower
and its Subsidiaries.
 
“Collateral Agent” means Bank of America, N.A., or any such successor collateral
agent in accordance with the terms of the Intercreditor Agreement.
 
“Collateral Documents” means, collectively, the Security Agreements, the
Security Agreement Joinders, the Pledge Agreements, the Pledge Agreement
Joinders, the Mortgages, the Intercreditor Agreement, and each of the other
agreements, instruments or documents that creates, evidences or provides notice
of, or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, in a form acceptable to the
Administrative Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to each Revolver Lender, its obligation to make Committed
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolver Lender’s name on Schedule 2.01(a) as its Commitment under the
Revolver Credit Facility, or in the Assignment and Assumption pursuant to which
such Revolver Lender becomes a party hereto, as applicable, as such amount may
be reduced from time to time in accordance with this Agreement.
 
“Committed Borrowing” means a borrowing of the Committed Loan.
 
“Committed Loan” has the meaning specified in Section 2.01(a).
 
“Committed Loan Note” means a promissory note made by the Borrower in favor of a
Revolver Lender evidencing Committed Loans made by such Revolver Lender,
substantially in the form of Exhibit D.
 
“Committed Loan Notice” means a notice of a Committed Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A or in such other form
acceptable to the Administrative Agent.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, or in such other form acceptable to the Administrative Agent.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means any Loan (including the Committed Loan and/or Term
Loan).
 
“Cross Ownership Rules” means the rules of the FCC regarding multiple ownership
of media assets within a market area set forth in Amendment of Sections 73.34,
73.240 and 73.636 of the Commissions Rules Relating to Multiple Ownership of
Standard, FM, and Television Broadcast Stations, 50 F.C.C. 2d 1046 (1975) or any
successor FCC rules.
 
“Debtor Relief Laws” means Title 11 of the United States Code, as amended, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to the Applicable Rate or the
Revolver Rate, as applicable, plus 2% per annum.
 
 
7

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Maturity Date or the date the Loans are no longer outstanding.
 
“Dollar” and “$” mean lawful money of the United States.
 
 
8

--------------------------------------------------------------------------------

 
 
“EBITDA” means, for any period (the “Determination Period”), for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to Net Income for
the Determination Period
 
plus the sum of:
 
(a)           the following (but in each case only to the extent deducted in
calculating Net Income for the Determination Period), and in each case without
duplication:
 
(i)           Interest Expense for the Determination Period,
 
(ii)           the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for the Determination Period,
 
(iii)           depreciation and amortization expense for the Determination
Period,
 
(iv)           all film amortization charges, less any film cash payments for
the Determination Period,
 
(v)           other non-recurring expenses of the Borrower and its Subsidiaries
for the Determination Period reducing such Net Income which do not represent a
cash item in the Determination Period or any future period,
 
(vi)           actual one-time employment severance costs expensed during the
Determination Period, provided that, (A) such severance costs were customary and
incurred in accordance with the Borrower’s past practices, (B) the aggregate
amount of all such cash employment severance costs expensed during the period
from the date hereof through the end of the Determination Period does not exceed
$15,000,000 (excluding from such limitation all such cash employment severance
costs incurred in connection with the sale of any of the Borrower’s publishing
assets, and (C) the aggregate amount of all such cash employment severance costs
arising from the sale of any of the Borrower’s publishing assets expensed during
the period from the date hereof through the end of the Determination Period does
not exceed $15,000,000,
 
(vii)           cash receipts during the Determination Period in respect of
non-cash increases deducted from EBITDA previously,
 
(viii)           actual shut-down expenses expensed during the Determination
Period, provided that, (A) such shut-down expenses were customary and incurred
in accordance with the Borrower’s past practices, (B) the aggregate amount of
all such actual shut-down expenses expensed during the period from the date
hereof through the end of the Determination Period does not exceed $40,000,000
(excluding from such limitation all such shut-down expenses incurred in
connection with the sale of any of the Borrower’s publishing assets), and (C)
the aggregate amount of all such actual shut-down expenses expensed in
connection with the sale of any of the Borrower’s publishing assets during the
period from the date hereof through the end of the Determination Period does not
exceed $15,000,000,
 
 
9

--------------------------------------------------------------------------------

 
 
(ix)           actual costs expensed for any appraisals required pursuant to
this Agreement or the Existing Credit Agreement during the Determination Period,
 
(x)           actual expense reimbursement payments expensed by the Borrower
during the Determination Period with respect to any advisor engaged on behalf of
the Administrative Agent or the Existing Administrative Agent under the Existing
Credit Agreement,
 
(xi)           actual payments and fees to the extent incurred and expensed
after January 1, 2012 by the Borrower in each case solely in connection with the
actual cash payment of:
 
(A)           for Determination Periods during the Borrower’s fiscal year 2012,
all financial and legal advisors engaged on behalf of the Borrower in connection
with the Existing Credit Facility, this Agreement, any divestiture of all or any
portion of the Borrower’s and its Subsidiaries’ publishing assets; and
 
(B)           For Determination Periods during any fiscal year after the end of
the Borrower’s fiscal year 2012, one financial advisor and one legal advisor at
any one time engaged on behalf of the Borrower;
 
(xii)           transaction fees and losses expensed in the Determination Period
arising from (A) the Disposition of assets or (B) the termination of any lease
of real or personal property,
 
(xiii)           fees (including reimbursements) to the Existing Administrative
Agent (and its Affiliates) and the lenders under the Existing Credit Facility or
relating to a proposed issuance of senior notes or other refinancing of the
Existing Credit Facility, or paid in connection with this Agreement, and in each
case expensed by the Borrower during the Determination Period,
 
(xiv)           non-cash expenses for the Determination Period in respect of
fees paid in connection with financing transactions in prior periods; and
 
(xv)           fees (including reimbursements) constituting legal fees for
counsel to the underwriter and printing costs in each case in connection with
the proposed issuance of the senior notes and expensed by the Borrower during
the Determination Period;
 
minus the sum of
 
(b)           the following (but only to the extent deducted in calculating such
Net Income for such period), and in each case without duplication:
 
(i)           any benefit for Federal, state, local and foreign income taxes
accrued with respect to the Borrower and its Subsidiaries for the Determination
Period, plus
 
(ii)           all non-cash items increasing Net Income for the Determination
Period, plus
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)           cash payments made during the Determination Period with respect
to non-cash charges added back during previous periods if otherwise excluded;
 
provided that for the purposes of determination of the Leverage Ratio, EBITDA
shall be determined as if any Subsidiary that has become or ceased to be a
Subsidiary during the fiscal quarter then ending or the immediately preceding
three fiscal quarters, was (or, in the case of a Subsidiary that has ceased to
be a Subsidiary, was not) a Subsidiary at all times during such period.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to the consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
 
11

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430 and 432
of the Code or Sections 303 and 305 of ERISA.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Existing Administrative Agent” has the meaning specified in Section 4.01(e).
 
“Existing Credit Facility” has the meaning specified in the opening paragraphs
of this Agreement.
 
“Existing Lender” has the meaning specified in Section 4.01(e).
 
“Existing Mortgages” means the Mortgages executed and delivered pursuant to the
Existing Credit Facility prior to the Closing Date.
 
“Existing Mortgage Policies” means the Mortgage Policies issued prior to the
Closing Date with respect to the Existing Mortgages.
 
“Existing Notes” means the 11¾% senior secured notes due 2017 issued by the
Borrower pursuant to the Indenture.
 
“Facility” means the Term Loan Facility and/or the Revolver Credit Facility, as
the context may require.
 
“Facility Secured Parties” means the “Secured Parties” (or similar term) as
defined in this Agreement.
 
“FCC” means the Federal Communications Commission and any successor thereto.
 
“FCC Cross Ownership Issues” means (i) the Cross Ownership Rules are in effect
and (ii) the Borrower and its Subsidiaries’ ownership of media assets is
Permitted Cross Ownership.
 
 
12

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) limited to the lesser
of such Indebtedness or the value of the assets securing such Lien; provided,
however, that the term Guarantee shall not include endorsements of instruments
for deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  For the purposes of Section 7.04, Guarantee
obligations by the Borrower or any of its Subsidiaries in respect of
Indebtedness shall be calculated without duplication of any other
Indebtedness.  The term “Guarantee” as a verb has a corresponding meaning.
 
 
13

--------------------------------------------------------------------------------

 
 
“Guarantors” means, collectively, each Subsidiary which executes and delivers to
the Administrative Agent the Guaranty or a Guaranty Joinder, for so long as such
Subsidiary is obligated under such Guaranty or Guaranty Joinder.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the Collateral
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit G and all Guaranty Joinders executed and delivered in connection
therewith.
 
“Guaranty Joinder” means each Guaranty Joinder in the form of Exhibit A attached
to the Guaranty, including, without limitation, those Guaranty Joinders to be
executed and delivered by each Subsidiary acquired or created after the Closing
Date.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is non-recourse, the amount of
such Indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such Indebtedness and the fair market value of the property
subject to such Lien);
 
(f) Capital Lease Obligations and Synthetic Lease Obligations;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
 
14

--------------------------------------------------------------------------------

 
 
(h) all Guarantees of such Person in respect of any of the foregoing determined
in accordance with GAAP.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (provided that, if such Indebtedness is
partially recourse and partially non-recourse, only the amount of such recourse
Indebtedness shall be included). The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indenture” means that certain Indenture, dated as of February 12, 2010, among
the Borrower, the Guarantors and the Trustee executed in connection with the
Existing Notes, and any supplement or amendment thereto, on such terms and
conditions, and subject to documentation, acceptable to the Administrative
Agent.
 
“Indenture Documentation” means the Existing Notes, the Indenture, and all
agreements and instruments executed by the Borrower or any of the other Loan
Parties in connection with the Existing Notes and the Indenture, including
without limitation, all agreements and instruments granting any Lien to secure
any of the Existing Notes, in each case on such terms and conditions, and
subject to documentation, acceptable to the Administrative Agent.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.
 
“Information” has the meaning specified in Section 10.07.
 
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
and Collateral Agency Agreement dated as of February 12, 2010 by and among the
Borrower, Bank of America, N.A., as Collateral Agent, the Administrative Agent
(as a successor to Bank of America, N.A., in its capacity as Administrative
Agent under the Existing Credit Facility), as Bank Agent, and the Bank of New
York Mellon, as Trustee, as such agreement may be amended on or following the
date hereof in accordance with its terms.
 
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
 
“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.
 
 
15

--------------------------------------------------------------------------------

 
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect Indebtedness or
investment by such Person, whether by means of (a) the purchase or other
acquisition of all or any portion of the capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a television broadcast station the FCC License of which is held by
a Person other than an Affiliate of such Person.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” means each lender from time to time party hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Leverage Ratio” means, on any date of determination, the ratio of (a)
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis on
such date of determination minus any Indebtedness of the type described in
subsection (c) of the definition of “Indebtedness” that is not currently due and
payable, to (b) (i) EBITDA for the period of the eight fiscal quarters most
recently ended for which financial statements have been delivered in accordance
with the terms of Section 6.01(a), divided by (ii) two (2).
 
 
16

--------------------------------------------------------------------------------

 
 
“License” means, as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Term Loan.
 
“Loan Documents” means this Agreement, each Note, each Collateral Document, the
Guaranty, each Guaranty Joinder, each Compliance Certificate delivered to the
Administrative Agent and signed by a Responsible Officer of the Borrower, and
each other document or agreement executed by any Loan Party in connection with
this Agreement from time to time.
 
“Loan Parties” means, collectively, the Borrower and each Subsidiary, and “Loan
Party” means any of them, as applicable in the context in which it is used.
 
“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Borrower
or the Borrower and the other Loan Parties, taken as a whole, to perform its or
their obligations under the Loan Documents; or (c) the rights or remedies of the
Administrative Agent, the Collateral Agent, or the Lenders (or any of their
permitted agents or designees) under this Agreement or any of the other Loan
Documents.
 
“Maturity Date” means the date that is the eighth (8th) anniversary of the
Closing Date.
 
“Maximum Rate” has the meaning specified in Section 10.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the Noteholders and securing
the obligations described therein (including the Secured Obligations) and in
form and substance acceptable to the Administrative Agent.  The term “Mortgages”
includes without limitation the Existing Mortgages together with the Mortgage
Amendments delivered pursuant to Section 6.12, and Mortgages delivered pursuant
to Section 6.13.  Each Mortgage executed after the Closing Date shall be in form
and substance substantially the same as the Existing Mortgages, as amended by
the Mortgage Amendments contemplated by Section 6.12, with such changes as may
be reasonably acceptable to the Administrative Agent (including, without
limitation, such changes as may be reasonably satisfactory to the Administrative
Agent and its counsel to account for matters of Law, whether local or
otherwise).
 
 
17

--------------------------------------------------------------------------------

 
 
“Mortgage Amendment” means (a) an amendment to an Existing Mortgage or an
amendment and restatement of an Existing Mortgage, or (b) an amendment to a
Mortgage or an amendment and restatement of a Mortgage, as applicable, in each
case in form and substance acceptable to the Administrative Agent.
 
“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgage in
question to be valid first and subsisting Lien on the property described
therein, free and clear of all defects (including, but not limited to, filed
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Income” means as applied to the Borrower and its Subsidiaries on a
consolidated basis for any period, the aggregate amount of net income of such
Person, after taxes (but before extraordinary items), for such period, as
determined in accordance with GAAP.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Asset Sale by the Borrower or any other Loan
Party, the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable,
customary and documented out-of-pocket expenses incurred by the Borrower or such
other Loan Party in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Asset Sale, the aggregate amount of such excess shall constitute Net Cash
Proceeds; and
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower  or any other Loan Party, or the incurrence or issuance of any
Indebtedness by the Borrower or any other Loan Party, the excess of (i) the sum
of the cash and Cash Equivalents received in connection with such transaction
over (ii) the underwriting discounts and commissions, and other reasonable,
customary and documented out-of-pocket expenses, incurred by the Borrower or
such other Loan Party in connection therewith. “Note” means any of the Committed
Loan Notes or Term Loan Notes, and “Notes” means all of the Committed Loan Notes
and Term Loan Notes.
 
“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.
 
“Noteholders” means each “Holder” as defined in the Indenture.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation, all
indemnification obligations, yield protection obligations and other obligations
arising under the Loan Documents, and including interest and fees with respect
to any of the foregoing that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
 
“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower, who must be the principal executive officer, the
principal financial officer, the treasurer, the principal accounting officer or
the general counsel of the Borrower, that meets the requirements set forth in
this Agreement.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Administrative Agent.  The counsel may be an employee of or
counsel to the Borrower.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
19

--------------------------------------------------------------------------------

 
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to a Term Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of a Term Loan occurring on such date.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“Pay-Off Amount” has the meaning specified in Section 4.01(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Subsidiaries and another
Person; provided, that any cash or Cash Equivalents received must be applied in
accordance with Section 7.06 hereof.
 
“Permitted Cross Ownership” means the common ownership by the Borrower and its
Subsidiaries of a television station and a daily newspaper in the same market
where (i) the ownership of such media assets is permitted by or grandfathered
under the Cross Ownership Rules (the Borrower’s Tampa operations are
grandfathered under the Cross Ownership Rules), (ii) the Borrower and its
Subsidiaries have a waiver in respect of their ownership of such media assets
under the Cross Ownership Rules, or (iii) if the ownership of such media assets
does not satisfy either clause (i) or (ii), (A) the only consequence the FCC
imposes on the Borrower or its Subsidiaries is the divestiture of such assets
and (B) the Borrower (x) is in the process of complying with any FCC order or
ruling regarding the divestiture of such assets or (y) is contesting such FCC
order or ruling regarding divestiture in good faith by appropriate proceedings
diligently conducted; provided that, with respect to the activities described in
(x) and (y), such FCC order or ruling regarding divestiture does not constitute
a final non-appealable order or ruling to divest all or substantially all of the
assets of the Borrower.
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Line of Business” means any business related to those currently
conducted by the Borrower and its Subsidiaries or businesses related to the
communications or media businesses.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Pledge Agreement” means those certain First Restated Pledge Agreements made by
the Borrower and its Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties and the Noteholders, substantially in the form
delivered in connection with the Existing Credit Facility, with such changes
thereto as are acceptable to the Administrative Agent, and all Pledge Agreement
Joinders from time to time executed and delivered in connection therewith.
 
“Pledge Agreement Joinders” means any joinder executed in connection with any
Pledge Agreement.
 
“Pro Forma Basis” means, for any period or date, for each Loan Party with
respect to any Asset Sale, Indebtedness, Investment, merger, dissolution,
liquidation, consolidation, or Restricted Payment (including any related
assumption, incurrence or issuance of Indebtedness in connection with any such
transaction or event), that any calculation or projection required to be made
hereunder shall be calculated after giving effect on a pro forma basis to any
such transaction or event, and that such transaction or event shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction or event for which the Borrower has
delivered financial statements in accordance with the terms of Section 6.01(a)
or Section 6.01(b), as applicable. In connection with the foregoing, with
respect to any Asset Sale (i) income statement and cash flow statement items
(whether positive or negative) attributable to the Person or assets disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction or event and (ii) Indebtedness which is retired shall
be excluded and deemed to have been retired as of the first day of the
applicable period.
 
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating publicly available, a nationally recognized statistical rating
agency or agencies, as the case may be, selected by the Borrower which shall be
substituted for Moody’s or S&P or both, as the case may be.
 
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
 
“Register” has the meaning specified in Section 10.06(c).
 
 
21

--------------------------------------------------------------------------------

 
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Borrower or a Subsidiary in exchange for assets transferred by the Borrower or a
Subsidiary shall not be deemed to be Related Business Assets if they consist of
securities of a Person, unless upon receipt of the securities of such Person,
such Person would become a Subsidiary.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 10.06(b).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, and (b) with respect to the initial
Credit Extension hereunder, a Term Loan Notice.
 
“Required Revolver Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the Aggregate Commitments (or, if the
commitment of each Revolver Lender to make Committed Loans has been terminated
pursuant to Section 8.02 or expired, Lenders holding in the aggregate more than
50% of the Revolver Outstandings), provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolver
Lenders.
 
“Required Term Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the Outstanding Amount of Term Loans, provided that
the Outstanding Amount of Term Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.
 
“Required Total Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment
of each Revolver Lender to make Committed Loans has been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Revolver
Outstandings), plus (b) the Outstanding Amount of Term Loans, provided that, in
each case of subsections (a) and (b) preceding, the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Total
Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
 
22

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Revolver Applicable Percentage” means with respect to any Revolver Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Revolver Lender’s Commitment at such
time.  If the commitment of each Revolver Lender to make Committed Loans have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Revolver Applicable Percentage of each Revolver Lender shall
be determined based on the Revolver Applicable Percentage of such Revolver
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Revolver Applicable Percentage of each Revolver Lender
is set forth opposite the name of such Revolver Lender on Schedule 2.01(a) or in
the Assignment and Assumption pursuant to which such Revolver Lender becomes a
party hereto, as applicable.
 
“Revolver Credit Facility” means, at any time, the revolving loan facility
described in Section 2.01(a) and the other applicable provisions of this
Agreement and the Loan Documents.
 
“Revolver Lender” means, on any date of determination, each Lender that has
either or both of the following characteristics on such date:  (a) a Revolver
Applicable Percentage that is more than zero or (b) such Lender is owed any
portion of the outstanding amount of the Committed Loans.
 
“Revolver Outstandings” means the aggregate Outstanding Amount of all Committed
Loans.
 
“Revolver Rate” means 10.000%.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Borrower or any of its Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to a third Person in contemplation of such
leasing.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
23

--------------------------------------------------------------------------------

 
 
“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries secured by a Lien.
 
“Secured Obligations” means (a) the Obligations and (b) the “Notes” and
“Guarantees”, as each such term is defined in the Indenture.
 
“Secured Parties” means, collectively, Collateral Agent, each Lender and the
Administrative Agent.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or, to the extent approved by the SEC, the Public Company Accounting Oversight
Board (United States), as each of the foregoing may be amended and in effect on
any applicable date hereunder.
 
“Security Agreement” means those certain Security Agreements made by the
Borrower and its Subsidiaries in favor of the Collateral Agent for the benefit
of the Secured Parties and the Noteholders, substantially in the form delivered
in connection with the Existing Credit Facility, with such changes thereto as
are acceptable to the Administrative Agent, and all Security Agreement Joinders
from time to time executed and delivered in connection therewith.
 
“Security Agreement Joinder” means any joinder executed in connection with any
Security Agreement.
 
“Senior Secured Debt Rating” means the Borrower’s senior secured debt rating as
announced by either S&P or Moody’s (or both).
 
“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.
 
“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.
 
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” or “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the fair value
or present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature.  For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) unliquidated,
contingent, disputed and unmatured claims shall be valued at the amount that can
be reasonably expected to be actual and matured.
 
 
24

--------------------------------------------------------------------------------

 
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Survey” means an American Land Title Association/American Congress on Surveying
and Mapping form survey, for which all necessary fees (where applicable) have
been paid, certified to the Administrative Agent and the issuer of the
applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such survey is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the existence
of any encroachments, either by such improvements or on to such property, and
other matters that would be disclosed by an accurate survey complying with the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, jointly
established and adopted by ALTA and the National Society of Professional
Surveyors in 2005.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan” has the meaning specified in Section 2.01(b).
 
“Term Loan Amount” means, as to each Term Loan Lender, its obligation to make a
Term Loan on the Closing Date to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount, and with an aggregate face amount reflecting an
agreed original issue discount, equal to the respective principal amount and
face amount set forth opposite such Term Loan Lender’s name as the “Term Loan
Funding Amount” and Term Loan Amount, respectively, on Schedule 2.01(a) or in
the Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement.  On the Closing Date, the aggregate face amount
of all Term Loan Amounts for all Term Loan Lenders shall be $400,000,000.
 
“Term Loan Applicable Percentage” means with respect to any Term Loan Lender at
any time, the percentage (carried out to the ninth decimal place) of the Term
Loan Facility represented by the principal amount of such Term Loan Lender’s
Term Loans at such time.  The initial Term Loan Applicable Percentage of each
Term Loan Lender is set forth opposite the name of such Term Loan Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.
 
“Term Loan Borrowing” means the initial borrowing of the Term Loans made by each
of the Term Lenders pursuant to Section 2.01(b).
 
“Term Loan Facility” means, at any time, the term loan facility described in
Section 2.01(b) and the other applicable provisions of this Agreement and the
Loan Documents.
 
 
26

--------------------------------------------------------------------------------

 
 
“Term Loan Lender” means, on any date of determination, any Lender that is owed
any portion of the Term Loans on such date.
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the Term Loans made by such Term Loan Lender,
substantially in the form of Exhibit C, and any replacements, extensions,
renewals or amendments thereto.
 
“Term Loan Notice” means the notice of the initial Borrowing of Term Loans,
substantially in the form of Exhibit B or in such other form acceptable to the
Administrative Agent.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“United States” and “U.S.” mean the United States of America.
 
“Warrant” has the meaning specified in Section 4.01(b)(i).
 
“Warrant Agreement” has the meaning specified in Section 4.01(b)(i).
 
“Wholly-Owned Subsidiary” means, as to any Person, any other Person 100% of the
Equity Interests (other than warrants, options or other rights to acquire
Capital Stock) of which (other than directors’ qualifying shares required by
law) is owned by such Person directly or indirectly through one or more other
Wholly-Owned Subsidiaries.
 
1.02           Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           References in this Agreement or any other Loan Document to
knowledge by the Borrower or any Subsidiary of events or circumstances shall be
deemed to refer to events or circumstances of which any Responsible Officer of
any Loan Party has actual knowledge or reasonably should have knowledge.
 
1.03           Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Total Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the required
Total Lenders); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) upon the request of the Administrative Agent, the Borrower
shall assist the Administrative Agent and the Lenders in reconciling the
financial statements of the Borrower and the calculations of such ratios or
requirements made before and after giving effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein, but each such
variable interest entity shall not be considered a Subsidiary for any other
purpose hereunder.
 
(d)           Financial Statements.  References in this Agreement or any other
Loan Document to financial statements shall be deemed to include all related
schedules and notes thereto.
 
1.04           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
 
28

--------------------------------------------------------------------------------

 
 
1.05           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01           Loans.
 
(a)           Committed Loans.  Subject to the terms and conditions set forth
herein, each Revolver Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolver Lender’s Commitment; provided, however,
that after giving effect to any Committed Borrowing, (i) the Revolver
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Revolver Lender shall not
exceed such Lender’s Commitment.  Within the limits of each Revolver Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.04, and reborrow
under this Section 2.01(a).
 
(b)           Term Loans.  On the Closing Date and subject to the terms and
conditions set forth herein, each Term Loan Lender severally agrees to make a
term loan (each such loan, a “Term Loan”) to the Borrower in an aggregate face
amount on the Closing Date not to exceed the amount of such Term Loan Lender’s
Term Loan Amount.  On the Closing Date, the aggregate amount of all Term Loan
Amounts for all Term Loan Lenders shall be $400,000,000, issued for $354,000,000
to give effect to an agreed original issue discount.  Notwithstanding the
foregoing, for income tax purposes a portion of the funded amount of the Term
Loan equal to the fair market value of the Warrant as of its issue date (which
shall be based upon the market trading price of the Borrower’s stock on such
date, as reasonably determined by the Borrower and the Term Loan Lenders) shall
be treated as allocable to the acquisition of the Warrant.  Amounts borrowed
under this Section 2.01(b) on the Closing Date and thereafter repaid or prepaid
may not be reborrowed.
 
2.02           Borrowings.
 
(a)           Each Borrowing of the Committed Loans and the initial Borrowing of
the Term Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. Eastern time on
the Business Day prior to the requested date of any Borrowing.  Each Borrowing
of Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  No more than one Borrowing of Committed
Loans may occur during any calendar month, provided that the initial borrowing
of the Committed Loans pursuant to the Committed Loan Notices to be delivered on
the Closing Date shall not count as the allowed Borrowing of the Committed Loans
during that calendar month.  Each Committed Loan Notice or Term Loan Notice, as
applicable (whether telephonic or written), shall specify (i) the requested date
of the Borrowing (which shall be a Business Day) and (ii) the principal amount
to be borrowed.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Following receipt of a Committed Loan Notice (in which case the
Administrative Agent shall promptly notify each Revolver Lender of the amount of
its Revolver Applicable Percentage of the applicable Committed Loans) or Term
Loan Notice, and upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, with respect to the initial Credit Extension, the Borrowing
of Term Loans and Committed Loans on such date, satisfaction of the applicable
conditions set forth in Section 4.01), each Lender shall make the amount of its
Committed Loans or Term Loans, as the case may be, available to the Borrower in
immediately available funds not later than 1:00 p.m. Eastern time on the
Business Day specified in the applicable Committed Loan Notice or Term Loan
Notice by wire transfer of such funds in accordance with instructions provided
to (and reasonably acceptable to) such Lender by the Borrower.
 
2.03           Reserved.
 
2.04           Prepayments.
 
(a)           Voluntary; In General.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part, provided that any voluntary prepayment of Term Loans shall
be accompanied by payment of all accrued interest on the amount of principal
prepaid to the date of prepayment plus the following applicable premium payments
determined based on the date of such prepayment as set forth below:
 
(i)             on or before the fourth anniversary of the Closing Date, a 14.5%
premium on the amount of any voluntary prepayment of the Term Loan;
 
(ii)             after the fourth anniversary of the Closing Date and on or
before the fifth anniversary of the Closing Date, a 9.0% premium on the amount
of any voluntary prepayment of the Term Loan;
 
(iii)             after the fifth anniversary of the Closing Date and on or
before the sixth anniversary of the Closing Date, a 7.0% premium on the amount
of any voluntary prepayment of the Term Loan;
 
(iv)             after the sixth anniversary of the Closing Date, and on or
before the seventh anniversary of the Closing Date, a 4.0% premium on the amount
of any voluntary prepayment of the Term Loan; and
 
(v)             after the seventh anniversary of the Closing Date, no premium of
any kind shall apply to any such voluntary prepayment of the Term Loan.
 
 
30

--------------------------------------------------------------------------------

 
 
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. Eastern time on Business Day prior to the date of such
prepayment; and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any such
prepayment shall be accompanied by all accrued interest on the amount prepaid
together with the applicable premium payment payable with respect
thereto.  Voluntary prepayments shall be applied to the Loans by the
Administrative Agent as directed by the Borrower; provided that any voluntary
prepayments shall not reduce the Commitment unless there exists an Event of
Default at such time.
 
(b)           Mandatory.
 
(i)             If the Borrower or any other Loan Party engages in or suffers to
exist any Asset Sale (except any Asset Sale, or series of Asset Sales with the
same buyer, with respect to which the aggregate gross proceeds therefrom are
less than $200,000) that results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay immediately upon receipt thereof by the
Borrower or such Loan Party as follows:
 
(A)           first, to the amounts, if any, owing to the Collateral Agent in
its capacity as such in accordance with the terms of the Intercreditor
Agreement;
 
(B)           second, 100% of the next $25,000,000 (less all Net Cash Proceeds
received by the Administrative Agent (or any predecessor of the Administrative
Agent, including the Existing Administrative Agent) prior to the Closing Date in
accordance with Section 2.5(a) second of the Intercreditor Agreement) of Net
Cash Proceeds from any such Asset Sale by any Loan Party after the Closing Date
shall be offered to the Administrative Agent for the benefit of the Lenders to
repay (i) first, the Revolver Outstandings in accordance with the Revolver
Lenders’ Revolver Applicable Percentages (which such prepayment shall not reduce
the Commitment unless there exists an Event of Default at such time) until
Revolver Outstandings are reduced to zero and (ii) second, the Outstanding
Amount of the Term Loan; provided, however, that to the extent the Borrower has
received from any Lender a written response to any such offer to the effect that
such Lender will not accept such offer to prepay its Term Loans, or any of them,
the amount of Net Cash Proceeds that would have been offered to such Lender
shall not be offered pursuant to this Section 2.04(b)(i)(B), and will instead be
subject to Section 2.04(b)(i)(D);
 
 
31

--------------------------------------------------------------------------------

 
 
(C)           third, 100% of the Net Cash Proceeds (in excess of the amounts
paid pursuant to Section 2.04(b)(i)(A) and Section 2.04(b)(i)(B) above) from any
such Asset Sale made by any Loan Party after the Closing Date shall, be offered
to (i) the Lenders for prepayment of the Loans, and (ii) the Noteholders for
prepayment and repurchase of the Existing Notes, which such offers shall be
allocated among the Total Outstandings and Existing Notes pro rata; provided,
however, that if any of the Noteholders elect not to require a repurchase of
their Existing Notes, the portion of Net Cash Proceeds that would have been
applied to reduce such Existing Notes held by such declining Noteholders shall
instead be offered to the Administrative Agent for the benefit of the Lenders;
provided, further, that to the extent the Borrower has received from any Lender
a written response to the Borrower’s request therefor to the effect that it will
not accept any offer to prepay its Loans pursuant to this Section 2.04(b)(i)(C),
or any of them, the amount of Net Cash Proceeds that would have been offered to
such Lender shall not be offered pursuant to this Section 2.04(b)(i)(C), and
will instead be subject to Section 2.04(b)(i)(D);
 
(D)           fourth, if, following the Borrower’s payment of all amounts
accepted for prepayment of the Loans and/or the Existing Notes pursuant to
Section 2.04(b)(i)(B) and (C) above, any Net Cash Proceeds from any such Asset
Sale remain, then the Borrower may apply such remaining Net Cash Proceeds to
general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Law or of any Loan Document, including (without limitation)
an offer to repurchase any Existing Notes at any time or a voluntary prepayment
in accordance with Section 2.04(a) at any time;
 
(E)           Notwithstanding anything to the contrary in this Section 2.04(b),
only during the first 90 days following the Closing Date and not thereafter, the
Borrower may apply the Net Cash Proceeds of any such Asset Sale to prepay the
Term Loans at face value in accordance with the procedures set forth in Section
2.04(b)(i)(B) or (C), as applicable, up to a maximum aggregate prepayment amount
of $80,000,000, and the Lenders may not reject such prepayment during such
period.
 
(F)           Any Net Cash Proceeds of Asset Sales allocated and offered to, and
accepted by any Lender for prepayment of, the Loans pursuant to
this  Section 2.04(b) (other than any Net Cash Proceeds designated for
prepayment of the Term Loans in accordance with Section 2.04(b)(i)(E)), shall be
applied in the following order:
 
first, to reduce the outstanding Committed Loans (without any reduction of the
Commitment); and
 
second, to reduce the Outstanding Amount of the Term Loan to zero.
 
(G)           Any prepayment of a Loan under this Section 2.04(b)(i) shall be
accompanied by all accrued interest on the amount prepaid.
 
 
32

--------------------------------------------------------------------------------

 
 
(ii)             Notwithstanding any of the other provisions of this Section
2.04(b), so long as no Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
this Section 2.04(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Loans on such date is less than or equal to
$1,000,000, the Borrower may defer such prepayment until the first date on which
the aggregate amount of Net Cash Proceeds or other amounts otherwise required
under this Section 2.04(b) to be applied to prepay Loans (but which have not
previously been so applied) exceeds $1,000,000.  During such deferral period the
Borrower may apply all or any part of such aggregate amount to prepay Loans and
may, subject to the fulfillment of the applicable conditions set forth in
Article IV, reborrow such amounts (which amounts, to the extent originally
constituting Net Cash Proceeds, shall be deemed to retain their original
character as Net Cash Proceeds when so reborrowed) for application as required
by this Section 2.04(b).  Upon the occurrence of a Default during any such
deferral period, the Borrower shall immediately prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this Section
2.04(b) (without giving effect to the first and second sentences of this clause
(ii)) but which have not previously been so applied.
 
(iii)             Notwithstanding anything in this Agreement or in any other
Loan Document to the contrary, the provisions of Section 2.04(b)(i) shall be
subject, so long as there are any Existing Notes outstanding, to the terms of
the Intercreditor Agreement.
 
(c)           Outstandings in Excess of Commitments.  If for any reason the
Revolver Outstandings at any time exceed the Aggregate Commitments then in
effect, the Borrower shall immediately prepay Committed Loans in an aggregate
amount equal to such excess.
 
(d)           Asset Sale Offers.  Anything contained in Section 2.04(b) to the
contrary notwithstanding, (i) if, following the occurrence of any “Asset Sale”
(as such term is defined in the Indenture Documentation, or any other term used
in the Indenture Documentation having the same or similar meaning) by any Loan
Party or any of its Subsidiaries, any Loan Party is required to commit by a
particular date (a “Commitment Date”) to apply or cause its Subsidiaries to
apply an amount equal to any of the “Net Proceeds” (as defined in the Indenture
Documentation, or any other term used in the Indenture Documentation having the
same or similar meaning) thereof in a particular manner, or to apply by a
particular date (an “Application Date”) an amount equal to any such “Net
Proceeds” in a particular manner, in either case in order to excuse such Loan
Party from being required to make an “Asset Sale Offer” or “Collateral Asset
Sale Offer” (as each such term is defined in the Indenture Documentation, or any
other terms used in the Indenture Documentation having the same or similar
meaning) in connection with such “Asset Sale”, and such Loan Party shall have
failed to so commit or to so apply an amount equal to such “Net Proceeds” at
least 60 days before the applicable Commitment Date or Application Date, as the
case may be, or (ii) if such Loan Party at any other time shall have failed to
apply or commit or cause to be applied an amount equal to any such “Net
Proceeds”, and, within 60 days thereafter assuming no further application or
commitment of an amount equal to such “Net Proceeds” such Loan Party would
otherwise be required to make an “Asset Sale Offer” or “Collateral Asset Sale
Offer” in respect thereof, then in either such case the Borrower shall
immediately pay or cause to be paid to the Administrative Agent an amount equal
to such “Net Proceeds” to be applied to the payment of the Loans in the manner
set forth in Section 2.04(b) in such amounts as shall excuse such Loan Party
from making any such “Asset Sale Offer” or “Collateral Asset Sale Offer”, as
applicable.
 
 
33

--------------------------------------------------------------------------------

 
 
2.05           Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Revolver Outstandings would
exceed the Aggregate Commitments.  The Administrative Agent will promptly notify
the Revolver Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Revolver Lender according to its Revolver
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Commitment shall be paid on the effective date of
such termination.
 
2.06           Repayment of Loans.  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date together with all other outstanding Obligations.
 
2.07           Interest.
 
(a)           Subject to the provisions of subsection (b) below, each Term Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the Applicable Rate and each Committed Loan shall bear interest
at the Revolver Rate.
 
(b)           i) If any amount of principal of any Loan is not paid when due
(after expiration of any applicable grace periods), whether at stated maturity,
by acceleration or otherwise, such amount shall thereafter bear interest at an
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(ii)             If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Total Lenders, such amount
shall thereafter bear interest at an interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)             Upon the request of the Required Total Lenders, while any
Event of Default exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at an interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
(iv)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
34

--------------------------------------------------------------------------------

 
 
2.08           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolver Lender in accordance with its Revolver
Applicable Percentage a commitment fee equal to two percent times the actual
daily amount by which the Aggregate Commitments exceed the Outstanding Amount of
Committed Loans.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears.
 
2.09           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as of any applicable date as
calculated by the Borrower was improperly calculated and (ii) a proper
calculation of the Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.   This paragraph
shall not limit the rights of the Administrative Agent or any Lender, as the
case may be, under Section 2.07(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
 
2.10           Evidence of Debt. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Committed Loan Note and/or a Term Loan Note, as applicable, which shall evidence
such Lender’s Committed Loans and Term Loans, respectively as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
 
 
35

--------------------------------------------------------------------------------

 
 
2.11           Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Revolver Applicable Percentage
or Term Loan Applicable Percentage, as applicable, (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i)           Reserved.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.12           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.13           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such
parties, (ii) second, toward payment of interest then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
then due to such parties, and (iii) third, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
 
37

--------------------------------------------------------------------------------

 
 
2.14           Reserved.
 
2.15           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the full extent
permitted by applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), or received by the Administrative Agent from that
Defaulting Lender pursuant to Section 10.08, shall be applied, subject to any
applicable requirements of Law, at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders, in respect of obligations under this Agreement, as a result of any
final and non-appealable judgment of a court of competent jurisdiction obtained
by any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a
prepayment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to prepay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the
prepayment of any Loans owed to such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.15(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied pursuant to this subsection 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
38

--------------------------------------------------------------------------------

 
 
(iii)           Certain Fees.  No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.08(a) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their reasonable discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans to be held on a
pro rata basis by the Lenders in accordance with their Revolver Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
 
ARTICLE III.
TAXES
 
3.01           Taxes.
 
(a)           Withholding.
 
(i)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.
 
(ii)             If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall, or after notice from a Loan Party, such Loan Party
shall, withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (d) below and to the extent required by the Code, and (B) the
Administrative Agent shall, or after notice from a Loan Party, such Loan Party
shall, timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code.
 
(iii)             If any Loan Party or the Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (d) below, and (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Evidence of Payments. Upon request by the Administrative Agent,
after any payment of Taxes by a Loan Party to a Governmental Authority as
provided in this Section 3.01, the Loan Party shall deliver to the
Administrative Agent, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing:
 
(A) any Lender that is a U.S. person (within the meaning of the Code) shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;


(B) any other Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:


(i)  in the case of such a Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)  executed originals of IRS Form W-8ECI;


(iii) in the case of such a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in a form
substantially acceptable to the Borrower and the Administrative Agent to the
effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent such a Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
certificate in the form described in the preceding clause (iii) and
substantially acceptable to the Borrower and the Administrative Agent, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable.


(C)  any Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  For purposes of this
clause (D), the term “FATCA” means Sections 1471 through 1474 of the Code and
any current or future regulations or official interpretations thereof.
 
 
41

--------------------------------------------------------------------------------

 
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
   
(e)           Cooperation; Refunds. The Borrower shall provide reasonable
advance notice to the Administrative Agent if it believes that withholding will
be required in connection with any payments by or on account of any obligation
of any Loan Party under any Loan Document and the Borrower shall, at the
Administrative Agent’s request, cooperate in timely completing, executing and
submitting such documentation or other materials as will permit (i) any such
payments to be made without withholding or at a reduced rate of withholding or
(ii) the Administrative Agent or any Lender to qualify for any refund, credit or
other recovery with respect to such withholding as it determines may be
available (such refund, credit or other recovery to be solely for the account of
the applicable Lender).
 
3.02           Tax Treatment.  The Borrower and each Lender hereby agree that
for United States federal income tax purposes the Term Loan will be treated as
indebtedness of the Borrower, and that the Treasury regulations governing
contingent payment debt instruments shall not apply to the Term Loan.
 
3.03           Survival.  Each party’s obligations under this Article III shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01           Conditions of Effectiveness and of Initial Credit
Extension.  This Agreement will become effective upon, and the obligation of
each Lender to make its initial Credit Extension hereunder is subject to,
satisfaction or written waiver of (I) each of the conditions precedent in
Sections 4.02 hereof and (II) each of the following conditions precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, pdfs or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, as applicable, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) or as otherwise provided below and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
 
(i)             executed counterparts of (A) this Agreement duly executed by the
Borrower  and each Lender and (B) the Guaranty, in the form attached hereto as
Exhibit G, duly executed by each of the Loan Parties (other than the Borrower),
in each case sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
 
(ii)             Committed Loan Notes and Term Loan Notes executed by the
Borrower in favor of each Lender requesting any such Notes;
 
 
42

--------------------------------------------------------------------------------

 
 
(iii)             such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(iv)             such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each of the Borrower and each other Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(v)             a favorable opinion of (A) Shearman & Sterling LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Documents, in form and substance as the Required
Total Lenders may reasonably request, (B) McGuireWoods LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to matters
concerning the Loan Parties, in form and substance as the Required Total Lenders
may reasonably request, and (C) Dow Lohnes, PLLC, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to FCC matters
requested by the Administrative Agent;
 
(vi)             a certificate of a Responsible Officer of each Loan Party
either (A) attaching copies of all consents, Licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, Licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, Licenses or approvals
are so required;
 
(vii)             a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (c) have
been satisfied, and (B) that except as disclosed in writing to the
Administrative Agent prior to May 15, 2012, there has been no event or
circumstance since December 25, 2011 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
 
(viii)             such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Total Lenders reasonably
may require.
 
(b)           The Borrower shall have delivered to the Administrative Agent and
Berkshire:
 
(i)             a warrant agreement, in the form attached hereto as Exhibit H,
between the Borrower and Berkshire (the “Warrant Agreement”), duly executed by
the Borrower, and shall have duly executed, issued and delivered to Berkshire a
warrant for 4,646,220 shares of Class A Common Stock of the Borrower (the
“Warrant”) in accordance with such Warrant Agreement and in the form set forth
on Exhibit A to the Warrant Agreement;
 
 
43

--------------------------------------------------------------------------------

 
 
(ii)             a registration rights agreement, in the form attached hereto as
Exhibit I, between the Borrower and Berkshire, duly executed by the Borrower;
and
 
(iii)             a shareholders agreement, in the form attached hereto as
Exhibit J, among the Borrower, Berkshire, the D. Tennant Bryan Media Trust and
J. Stewart Bryan, III, duly executed by the Borrower, the D. Tennant Bryan Media
Trust and J. Stewart Bryan, III.
 
(c)           The Administrative Agent, on behalf of the Lenders, shall have
delivered to the Trustee (as defined in the Intercreditor Agreement) a writing
pursuant to Section 7.3(b) of the Intercreditor Agreement and pursuant to which
the Administrative Agent is designated as the successor to Bank of America, N.A.
as the “Bank Agent” under and as defined in the Intercreditor Agreement.
 
(d)           The Borrower shall have delivered to the Administrative Agent
under the Existing Credit Facility notices in accordance with Sections 2.04(a)
and 2.05 thereof notifying the Administrative Agent of prepayment of the Loans
(as defined therein) and termination of the Aggregate Commitments (as defined
therein), and all applicable notice periods related to such notices shall have
expired.
 
(e)           At least two (2) Business Days prior to the Closing, the
Administrative Agent shall have received an agreement (which may be in the form
of a letter) executed and delivered by the “Administrative Agent” under and as
defined in the Existing Credit Facility (the “Existing Administrative Agent”),
acting on its behalf and on behalf of each lender and letter of credit provider
under the Existing Credit Facility (collectively, the “Existing Lenders”),
substantially in the form distributed among the Existing Administrative Agent,
the Borrower, and the Administrative Agent on May 16, 2012 and with such changes
thereto as are reasonably requested by or otherwise reasonably acceptable to the
Administrative Agent.
 
(f)           The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute the Administrative Agent’s reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude additional settling of accounts between the Borrower and the
Administrative Agent).
 
(g)           Prior to the Closing Date, there shall not have occurred a
material adverse change since December 25, 2011 in the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole or
the facts and information regarding such entities as represented to date.
 
(h)           The Borrower shall have entered into an agreement with a financial
institution to issue letters of credit for the benefit of the Loan Parties.
 
(i)           The Borrower and the other Loan Parties shall have performed or
delivered, as the case may be, all such further acts, deeds, certificates,
assurances and other instruments, if any, as the Administrative Agent may
reasonably request in order to (i) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents, the rights of the
Secured Parties thereunder, and any of the Liens intended to be created
thereunder, and (ii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties and the Noteholders the
rights granted to the Secured Parties and the Noteholders under any Loan
Document or under any other instrument executed in connection with any Loan
Document.
 
 
44

--------------------------------------------------------------------------------

 
 
4.02           Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) that for purposes of this Section 4.02,
the representations and warranties contained in Sections 5.05(a) and (b) shall
be deemed to refer to the most recent statements furnished pursuant to Section
6.01(a)(1), respectively and (iii) that for purposes of this Section 4.02(a),
the representations and warranties contained in Sections 5.08(b), (c), (d), (e)
and (f) and Section 5.13 shall be deemed to refer to the schedules referenced
therein as updated according to the terms of this Agreement.
 
(b)           From and after May 15, 2012, there shall not have occurred a
material adverse change with respect to any of (a) the business, assets,
operations or condition (financial or otherwise) of the Borrower, or of the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Borrower
or the Borrower and the other Loan Parties, taken as a whole, to perform its or
their obligations under any material Loan Document or under the Loan Documents
taken as a whole; or (c) the rights or remedies of the Administrative Agent, the
Collateral Agent or the Lenders (or any of their permitted agents or designees)
under this Agreement or any of the other Loan Documents.
 
(c)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(d)           The Administrative Agent shall have received a duly completed and
executed Committed Loan Notice and Term Loan Notice in accordance with the
requirements hereof.
 
(e)           Prior to such Credit Extension, the Borrower shall have delivered
to the Administrative Agent a certificate executed by a Responsible Officer (i)
certifying that there exists no Default on the date of the proposed Credit
Extension after giving effect to the proposed Credit Extension and any other
borrowings on such date, and (ii) certifying that the conditions set forth in
Sections 4.02(a), (b) and (c) are satisfied on the date of the proposed Credit
Extension after giving effect to the proposed Credit Extension and any other
borrowings on such date.
 
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b), (c) and (e) have been satisfied on and as of the date of the
applicable Credit Extension.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
as of the date hereof and as of the date of each Credit Extension:
 
5.01           Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires governmental qualification or license; except
in each case referred to in clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.  No
Subsidiary is organized outside the United States or is a CFC.
 
5.02           Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to be so could not reasonably be expected to have a
Material Adverse Effect.  The Obligations constitute “Indebtedness” (as defined,
for purposes of this sentence only, in the Indenture) that the Loan Parties are
permitted to incur under the Indenture pursuant to the provisions of Section
4.09(b)(1) thereof, and the aggregate amount of the Obligations does not exceed
the limitation set forth in such Section 4.09(b)(1) on the aggregate principal
amount of Indebtedness by the Loan Parties under “Credit Facilities” (as defined
in the Indenture) permitted at any one time to be outstanding thereunder.
 
5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Liens permitted to exist under Section 7.01) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than consent of the FCC and such other approvals, consents, exemptions,
authorizations, or other actions, notices or filings, as have been obtained or
made and are in full force and effect or are being obtained concurrently
herewith, except to the extent that enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally.  Each Loan Party and each Subsidiary thereof has
all requisite governmental licenses, authorizations, consents and approvals to
(a) except with respect to FCC Cross Ownership Issues, own or lease its assets
and carry on its business except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.
 
 
46

--------------------------------------------------------------------------------

 
 
5.04           Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally.
 
5.05           Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
 
(b)           The most recent unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, and the related consolidated statements of income
or operations, stockholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Other than draws
on disclosed revolving credit facilities, there have been no material and
adverse variations in the Indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries (including
liabilities for taxes, material commitments and Indebtedness) as of the Closing
Date from the Indebtedness and other liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries (including liabilities for taxes,
material commitments and Indebtedness) disclosed on the quarterly financial
statements for the fiscal quarter ended March 25, 2012.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
 
47

--------------------------------------------------------------------------------

 
 
5.06           Litigation.  Except with respect to FCC Cross Ownership Issues,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
expressly purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
 
5.07           No Default.  Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08           Ownership of Property; Liens.
 
(a)           Each of the Borrower and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           Schedule 5.08(b) sets forth (or otherwise includes by way of
cross-reference to the applicable Schedules of the Collateral Document) a
complete and accurate list of all Liens on the property or assets of each Loan
Party and each of its Subsidiaries other than real property, showing as of the
Closing Date the lienholder thereof and the property or assets of such Loan
Party or such Subsidiary subject thereto.  The property, other than real
property of each Loan Party and each of its Subsidiaries, is subject to no
Liens, other than Liens set forth on Schedule 5.08(b), and other Liens arising
by operation of law or as otherwise permitted by Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
real property owned by each Loan Party and each of its Subsidiaries, showing as
of the Closing Date the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof.  Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created by the Loan Documents or permitted by
Section 7.01.
 
(d)           Schedule 5.08(d) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee, showing as of the Closing Date the street address, county
or other relevant jurisdiction, state, lessor, lessee, expiration date and
annual base rent thereof.  Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.
 
(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessor, showing as of the Closing Date the street address, county
or other relevant jurisdiction, state, lessor, lessee, expiration date and
annual base rent thereof.  Each such lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms.
 
 
48

--------------------------------------------------------------------------------

 
 
(f)           Schedule 5.08(f) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.
 
5.09           Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that any potential
liability or responsibility for violation of such Environmental Laws and such
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
(b)           Except as disclosed on Schedule 5.09(b), on the Closing Date:
(i) none of the properties currently or, to the best knowledge of the Borrower,
formerly, owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) all known
or presumed asbestos containing material in any property owned or operated by
any Loan Party or any of its subsidiaries is being managed in accordance with
applicable laws and regulations, including the Occupational Safety and Health
Act and 29 CFR Part 1910.1001, and to the knowledge of any Loan Party or any of
its subsidiaries no asbestos abatement activities are required because of the
damaged or degraded condition of any known or presumed friable asbestos
containing materials; (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or to the best knowledge of
the Borrower, formerly, owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries.  After the Closing Date, except to the extent individually or in
the aggregate a failure by any Loan Party or any of its Subsidiaries to comply
with Environmental Law could not reasonably be expected to have a Material
Adverse Effect, each Loan Party or any of its Subsidiaries shall cause its
operations and all owned or operated property, whether now or hereafter owned
and operated, to comply with any Environmental Law.
 
(c)           Except as disclosed on Schedule 5.09(b), neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.
 
 
49

--------------------------------------------------------------------------------

 
 
5.10           Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.  Among other policies, the
Borrower and its Subsidiaries maintain a storage tank liability policy providing
bodily injury and property damage liability coverage with respect to storage
tank incidents for its above ground and underground storage tanks.
 
5.11           Taxes.  The Borrower and its Subsidiaries have filed all material
tax returns and reports required to be filed, and have paid all material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  To the Borrower’s knowledge, there is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any
intercompany tax sharing agreement other than as set forth on Schedule 5.11.
 
5.12           ERISA Compliance.
 
(a)           The Borrower and its Subsidiaries are in compliance in all
material respects with the applicable provisions of ERISA.  Each Plan (i) is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws, and (ii) that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
in each case of (i) and (ii) preceding, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  With
respect to the 2012 and subsequent plan years for each Plan, the Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and, with respect to the 2012 and subsequent plan
years for each Plan, no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.  Neither the Borrower nor any Subsidiary, taken
individually or in the aggregate, is obligated to pay any material accumulated
funding deficiency within the meaning of ERISA or Section 4971 of the Code, or
is obligated to pay any material liability to the PBGC, or any successor thereto
under ERISA (other than the payment of premiums to the PBGC as required by
ERISA), in connection with any Plan.  As of the date on which this Agreement is
entered into, to the knowledge of the Borrower, no ERISA Event (other than
circumstances described in clause (g) in the definition of “ERISA Event” set
forth in Section 1.01 hereof) has occurred that could reasonably be expected to
result in any liability to the Borrower.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
5.13           Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any direct or indirect Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 5.13 free and clear of all Liens (except those created by the
Collateral Documents).  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Parts (a) and (b) of Schedule 5.13.  All of the outstanding Equity
Interests in the Borrower have been validly issued and are fully paid and
nonassessable.  Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation or organization, the address
of its principal place of business and its U.S. taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided in connection with the execution of this
Agreement is a true and correct copy of each such document, each of which is
valid and in full force and effect.
 
5.14           Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15           Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender or in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made when read in conjunction with the
Audited Financial Statements, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
 
51

--------------------------------------------------------------------------------

 
 
5.16           Compliance with Laws.  Except as could not reasonably be expected
to result in a Material Adverse Effect and except with respect to FCC Cross
Ownership Issues:
 
(a)           The Borrower and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.
 
(b)           Neither the Borrower nor any of its Subsidiaries is in violation
of any duty or obligation required by the Communications Act of 1934, as
amended, or any FCC rule or regulation applicable to it.
 
(c)           There is not pending or, to the knowledge of the Borrower,
threatened, any action by the FCC to revoke, cancel, suspend or refuse to renew
any FCC License held by the Borrower or any of its Subsidiaries, provided that
the ownership of any FCC licensed radio station or television station following
public notice of an initial decision by the FCC (as opposed to a FCC final
order) to grant all or part of an application or request (i) to consent to the
transfer of control or assignment of any FCC License, (ii) to grant a temporary
waiver of any applicable FCC rule or regulation, and/or (iii) otherwise to
permit such ownership by valid temporary action, shall not be a breach of this
representation.
 
(d)           There is not pending or, to the knowledge of the Borrower,
threatened, any action by the FCC to modify adversely, revoke, cancel, suspend
or refuse to renew any other License.
 
(e)           There is not issued or outstanding or, to the knowledge of the
Borrower, threatened, any notice of any hearing, violation or complaint against
the Borrower or any of its Subsidiaries with respect to the operation of their
businesses.
 
5.17           Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.18           Solvency.  As of the date on which this representation and
warranty is made or deemed made, each of the Borrower and its Subsidiaries,
taken as a whole, are solvent, before and after giving effect to the
transactions contemplated hereby consummated on such date and to the incurrence
of all Indebtedness and other obligations incurred on such date in connection
herewith and therewith.
 
 
52

--------------------------------------------------------------------------------

 
 
5.19           Labor Matters.  There are no actual or, to the Borrower’s
knowledge, overtly threatened strikes, labor disputes, slow downs, walkouts or
other concerted interruptions of operations by the employees of any Loan Party
which could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Loan Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters, other than any such violations, individually or collectively,
which could not reasonably be expected to have a Material Adverse Effect.  All
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on its books, other than any
such nonpayment which could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.
 
5.20           Collateral Documents. The provisions of the Collateral Documents
are effective to create, in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders, a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.01) on all right, title
and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date or as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect such Liens.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:
 
6.01           Reports and Other Information.
 
(a)           Whether or not required by the SEC, so long as any Obligations
under this Agreement are outstanding, the Borrower will file with the SEC
(unless the SEC will not accept such a filing) within the time periods specified
in the SEC’s rules and regulations and (a) furnish (without exhibits) to the
Administrative Agent and each Lender:
 
(i)             all quarterly and annual financial information that would be
required to be contained in a filing with the SEC on Forms 10-Q and l0-K if the
Borrower were required to file such forms, including a “Management’s discussion
and analysis of financial condition and results of operations” and, with respect
to the annual information only, a report on the annual financial statements by
the Borrower’s certified independent accountants; and
 
(ii)             all current reports that would be required to be filed with the
SEC on Form 8-K if the Borrower were required to file such reports.
 
(b)           Delivery of such reports, information and documents to the
Administrative Agent and each Lender is for informational purposes only and the
Administrative Agent and each Lender’s receipt of such shall not constitute
constructive notice of any information contained therein, including compliance
with any of the covenants hereunder (as to which the Trustee is entitled to rely
exclusively on Officer’s Certificates). Neither the Administrative Agent nor any
Lender is under any duty to examine such reports, information or documents to
ensure compliance with the provisions of this Agreement or to ascertain the
correctness or otherwise of the information or statements contained therein. The
Administrative Agent and each Lender is entitled to assume such compliance and
correctness unless a Responsible Officer of the Administrative Agent or a Lender
is informed in writing otherwise.
 
 
53

--------------------------------------------------------------------------------

 
 
6.02           Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Total Lenders:
 
(a)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by its Registered Public Accounting Firm
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;
 
(b)           concurrently with the delivery of the financial information
referred to in Section 6.01(a), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;
 
(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(f)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;
 
 
54

--------------------------------------------------------------------------------

 
 
(g)           as soon as available, but in any event within 45 days after the
end of each fiscal year of the Borrower (beginning with the 2010 fiscal year),
(i) a report supplementing Schedules 5.08(c), 5.08(d), and 5.08(e), including an
identification of all owned and leased real property disposed of by the Borrower
or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (ii) a report supplementing
information previously delivered to the Collateral Agent, setting forth (A) a
list of registration numbers for all patents, trademarks, service marks, trade
names and copyrights awarded to the Borrower or any Subsidiary thereof during
such fiscal year and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by the Borrower or any Subsidiary thereof during such
fiscal year and the status of each such application; and (iii) a report
supplementing Schedules 5.08(f) and 5.13 containing a description of all changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent ; and
 
(h)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent ); provided that: (i) the Borrower shall, upon request,
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent  by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
 
55

--------------------------------------------------------------------------------

 
 
6.03           Notices.  Notify the Administrative Agent and each Lender:
 
(a)           promptly of the occurrence of any Default;
 
(b)           promptly of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including any of the following
if it could reasonably be expected to have a Material Adverse Effect: (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c)           promptly of the occurrence of any ERISA Event;
 
(d)           promptly notify the Administrative Agent of the occurrence of any
of the following events numbered (i) through (iii) below; provided, however, to
the extent not previously disclosed to the Lenders, the Borrower shall notify
the Administrative Agent of the occurrence of any of the following events
numbered (i) through (iii) below not less than one Business Day (or such lesser
notice prior to public disclosure as is reasonable under the circumstances)
prior to (A) the public announcement thereof by a representative of the
Borrower, (B) the filing with the SEC or any other Governmental Authority of any
report or communication related thereto or (C) the submission of a Request for
Credit Extension:
 
(i)             any Internal Control Event (I) which is required to be publicly
disclosed of which a Responsible Officer (other than a Responsible Officer
committing the fraud constituting such Internal Control Event) has knowledge,
(II) which the Borrower intends to disclose or (III) which has otherwise become
known to the public (other than an Internal Control Event concerning allegations
of fraud that involve an amount less than $500,000),
 
(ii)             any Internal Control Event of which a Responsible Officer
(other than a Responsible Officer committing the fraud constituting such
Internal Control Event) has knowledge which could reasonably be expected to have
a Material Adverse Effect, or
 
(iii)             any Internal Control Event of which a Responsible Officer
(other than a Responsible Officer committing the fraud constituting such
Internal Control Event) has knowledge which includes a fraud allegation that
could reasonably be expected to involve an amount in excess of $15,000,000;
 
(e)           promptly of any litigation or proceeding affecting the Borrower or
any of its Subsidiaries (i) which could reasonably be expected to result in an
adverse judgment of $15,000,000 or more and not covered by insurance or (ii) in
which injunctive or similar relief is sought which in the case of this clause
(ii) could reasonably be expected to materially interfere with the ordinary
conduct of business of the Borrower or its Subsidiaries;
 
(f)           promptly of any announcement by Moody’s or S&P of any change or
possible change in a Senior Secured Debt Ratings; and
 
(g)           promptly upon the occurrence of any Asset Sale for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.04(b)(i).
 
 
56

--------------------------------------------------------------------------------

 
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04           Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property which would not be permitted under Section 7.01; and (c) all
Indebtedness in an aggregate amount greater than $5,000,000, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
 
6.05           Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.06; (b) except with respect to FCC Cross Ownership Issues, take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
6.06           Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07           Maintenance of Insurance.  (i)  Maintain with financially sound
and reputable insurance companies not Affiliates of the Borrower, (A) insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons, and (B) environmental indemnity
insurance of such type and in such amounts as in effect for the applicable Loan
Parties on the Closing Date, including an above ground and underground storage
tank liability insurance policy providing bodily injury and property damage
liability coverage with respect to storage tank incidents and (ii) to the extent
not already provided, no later than five Business Days after the Closing Date,
provide the Administrative Agent with an endorsement of each of such policies
evidencing the Collateral Agent’s interest in such policy, and with respect to
the tank liability policy such endorsement shall name Administrative Agent in
its capacity as Collateral Agent as an additional named insured.
 
 
57

--------------------------------------------------------------------------------

 
 
6.08           Compliance with Laws.  Except with respect to FCC Cross Ownership
Issues, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
6.09           Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10           Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender acting on behalf of the
Administrative Agent and the Lenders to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and its Registered Public Accounting Firm (provided
that representatives of the Borrower designated by a Responsible Officer of the
Borrower may be present at any such meeting with accountants), all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower and at the expense of
the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors acting on behalf of the Administrative Agent and the
Lenders) may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice.
 
6.11           Use of Proceeds.  Use the proceeds of the Credit Extensions to
repay all outstanding indebtedness and obligations under the Existing Credit
Facility and for general corporate purposes not in contravention of any Law or
of any Loan Document.
 
6.12           Post-Closing Date Collateral Requirements.
 
I.           Owned and Leased Real Properties Currently Mortgaged. With respect
to (i) each of the real properties owned or leased by the Loan Parties that are
subject to an Existing Mortgage and listed in Schedule 6.12, to the extent not
provided as of the Closing Date, deliver to the Administrative Agent within the
earlier of (A) the date of the appointment of a successor collateral agent
designated by the Administrative Agent as Collateral Agent in accordance with
the terms of the Intercreditor Agreement or (B) 45 days after the Closing Date
(provided that, if the Borrower has been diligently exercising commercially
reasonable efforts and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant up to an aggregate of
45 days in extension periods), and (ii) each of the real properties then-owned
or leased by the Loan Parties but not listed in Schedule 6.12 that are subject
to an Existing Mortgage, to the extent not provided as of the Closing Date,
deliver to the Administrative Agent within 60 days after the Closing Date
(provided that, if the Borrower has been diligently exercising commercially
reasonable efforts and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant up to an aggregate of
60 days in extension periods), the following documents, in each case in form and
substance satisfactory to the Administrative Agent:
 
 
58

--------------------------------------------------------------------------------

 
 
(a)           a Mortgage Amendment duly executed by the appropriate Loan Party
which amends the Existing Mortgage covering such property to provide that the
Existing Mortgage as so amended secures the Obligations,
 
(b)           evidence that counterparts of the Mortgage Amendment for such
property have been duly executed, acknowledged and delivered and have been duly
filed or recorded in all appropriate filing or recording offices in order to
continue or create, as the case may be, a valid first and subsisting Lien on the
property described therein in favor of the Collateral Agent for the benefit of
the Secured Parties and the Noteholders, and that all applicable filing,
documentary, stamp, intangible and recording taxes and fees have been paid,
 
(c)           a down date endorsement to the Existing Mortgage Policy for such
property disclosing no additional liens or title exceptions against such
property unless approved by the Administrative Agent, and an ALTA Form 11
endorsement to such Existing Mortgage Policy insuring that coverage under such
Existing Mortgage Policy has not been reduced or terminated by virtue of such
Mortgage Amendment, and an endorsement to such Existing Mortgage Policy
extending the date of such Existing Mortgage Policy to the date of recordation
of such Mortgage Amendment,
 
(d)           a local counsel opinion from counsel in the applicable State
addressed to the Secured Parties regarding the enforceability of such Mortgage
Amendment (except to the extent that Rhode Island statutory law prohibits an
enforceability opinion) and such other matters as reasonably requested by the
Administrative Agent and its counsel, and
 
(e)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to continue or create, as the
case may be, valid first and subsisting Liens on the properties described in
such Mortgage Amendments and Mortgages has been taken.
 
II.           Other Property.  With respect to Collateral other than real
property:
 
(A)           To the extent not provided as of the Closing Date, as to all motor
vehicles and property subject to certificate of title in which any Loan Party
has an interest which either (i) have an original cost of $30,000 or more per
vehicle, or (ii) are a broadcast or remote production vehicle, or (iii) are in
any other manner material to the operations of a Loan Party, within 60 days
after the Closing Date (provided that, if the Borrower has been diligently
exercising commercially reasonable efforts and submits a request in writing to
the Administrative Agent, the Administrative Agent may in its sole discretion
grant up to an aggregate of 60 days in extension periods), deliver to the
Administrative Agent for delivery to the Collateral Agent, the original
certificate of title of each such vehicle together with each document, executed
by all necessary Persons, required by the Governmental Authority issuing such
certificate of title to cause the reissuance of such certificate of title with
the first priority lien in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders noted thereon; provided that,
notwithstanding the foregoing, the Borrower shall not be required by this
provision to deliver any certificate or document with respect to the three motor
vehicles used by the Borrower’s Chairman of the Board, the Chief Executive
Officer and the Chief Financial Officer,
 
 
59

--------------------------------------------------------------------------------

 
 
(B)           To the extent not provided as of the Closing Date, as to the
aircraft and helicopter interests owned by the Borrower and the other Loan
Parties, the Borrower shall use commercially reasonable efforts to deliver
within 60 days after the Closing Date (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of 60 days in extension periods) such
consents and other items necessary in order to grant a first and prior Lien on
all such interests in favor of the Collateral Agent for the benefit of the
Secured Parties and the Noteholders and an FAA counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to FAA matters
requested by the Administrative Agent,
 
(C)           To the extent not provided as of the Closing Date, as to any
Equity Interests owned by the Borrower or any other Loan Party for which a (I)
pledge of such Equity Interests would cause a default under any
change-of-control provision or anti-assignment provision in a material contract
of such Loan Party, the Borrower shall identify all such material contracts and
disclose such material contracts to the Administrative Agent prior to the
Closing Date, and (II) foreclosure in connection with any pledge of such Equity
Interests would cause a default under any change-of-control provision or
anti-assignment provision in a material contract of such Loan Party, the
Borrower shall, within 60 days following the Closing Date (provided that, if the
Borrower has been diligently exercising commercially reasonable efforts and
submits a request in writing to the Administrative Agent, the Administrative
Agent may in its sole discretion grant up to an aggregate of 60 days in
extension periods) use commercially reasonable efforts to deliver such consents
and other items necessary in order to not violate, breach or otherwise default
under any such material contracts.  Nothing in the foregoing sentence or any
other provision of this Agreement or any other Loan Document will operate to
relieve, eliminate or delay the Borrower’s obligation to pledge all of the
Equity Interests in its Subsidiaries, and
 
(D)           The Borrower agrees that within 45 days after the Closing Date,
the Borrower shall, to the extent requested by the Administrative Agent, have
either (I) provided the Collateral Agent with an executed restated account
control agreement acceptable to the Collateral Agent for each deposit account of
each Loan Party and each securities account of each Loan Party (except the
Cafeteria Plan Flex Account) showing Bank of America, N.A. as Collateral Agent,
which restated account control agreement shall be in form and substance
substantially the same as the account control agreement executed pursuant to the
Existing Credit Facility with respect to such account or (II) closed any and all
such accounts for which no acceptable executed control agreement has been
delivered to the Collateral Agent (except the Cafeteria Plan Flex Account),
provided that, until such time as there has been an executed restated account
control agreement acceptable to the Collateral Agent for any such account, if
more than $15,000 shall be in such account for a period of two or more
consecutive Business Days, there shall occur a Default under this Agreement.
 
(E)           The Borrower agrees that, to the extent requested by the
Administrative Agent, within 45 days after such request by the Administrative
Agent, it shall provide duly executed and completed instruments and agreements
granting a Lien securing the Secured Parties and the Noteholders with respect to
the Borrower’s fractional ownership interest in its aircraft.
 
 
60

--------------------------------------------------------------------------------

 
 
6.13           Covenant to Guarantee Obligations and Give Security.
 
(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party, then the Borrower shall, at the Borrower’s
expense:
 
(i)             within 20 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties’ obligations under
the Loan Documents,
 
(ii)             within 20 days after such formation or acquisition, furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail satisfactory to the Administrative Agent,
 
(iii)             within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent,
Mortgages, Security Agreements, Security Agreement Joinders, Pledge Agreements
and Pledge Agreement Joinders (including delivery of all pledged interests in
and of such Subsidiary, and other Equity Interests), securing payment of all the
Secured Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties and assets,
 
(iv)             within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the recording of Mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Mortgages, Security Agreement Joinders, Pledge Agreement
Joinders, Security Agreements and Pledge Agreements delivered pursuant to this
Section 6.13, enforceable against all third parties in accordance with their
terms, and
 
(v)             within 30 days after such formation or acquisition, deliver, to
the Administrative Agent with respect to any real property of such Subsidiary,
Mortgages covering such properties in form and substance acceptable to the
Administrative Agent, duly executed by the appropriate Loan Party, together
with:
 
(A)           evidence that counterparts of the Mortgages for such properties
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all appropriate filing or recording offices in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders and that all filing, documentary, stamp, intangible and recording
taxes and fees have been paid,
 
 
61

--------------------------------------------------------------------------------

 
 
(B)           unless waived by the Administrative Agent in writing, Mortgage
Policies as to such Mortgages,
 
(C)           if requested by the Administrative Agent as to one or more of such
properties, Surveys for such properties,
 
(D)           as to each such property, a flood insurance policy in an amount
equal to the lesser of the maximum amount secured by the applicable Mortgage or
the maximum amount of flood insurance available under the Flood Disaster
Protection Act of 1973, as amended, and otherwise in compliance with the
requirements of the Loan Documents, or evidence satisfactory to the
Administrative Agent that none of the improvements located on such land is
located in a flood hazard area,
 
(E)           as to each such property, evidence satisfactory to the
Administrative Agent of the insurance required by the terms of the applicable
Mortgage,
 
(F)           as to each such property, evidence satisfactory to the
Administrative Agent (i) of the identity of all taxing authorities and utility
districts (or similar authorities) having jurisdiction over such property or any
portion thereof, (ii) that all taxes, standby fees and any other similar charges
have been paid, including copies of receipts or statements marked “paid” by the
appropriate authority, and (iii) that the land is a separate tax lot or lots
with separate assessment or assessments of the land and the improvements
thereon, independent of any other land or improvements and that the land is a
separate legally subdivided parcel,
 
(G)           local counsel opinions from counsel in each State addressed to the
Secured Parties regarding the enforceability of the Mortgages (except to the
extent that Rhode Island statutory law prohibits an enforceability opinion) and
such other matters as reasonably requested by the Administrative Agent and its
counsel,
 
(H)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the properties described in the Mortgages has been taken,
 
(I)           as to each such property, a Phase I environmental site assessment
prepared by a qualified environmental consultant (approved by the Administrative
Agent) in accordance with ASTM International Standard E1527-05 for each such
property, indicating the presence or absence of Hazardous Materials, and, if
requested by the Administrative Agent, the estimated cost of any compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties and Phase II or other additional assessments to the extent
recommended in the Phase I reports; without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment, at Borrower’s sole cost and expense,
 
 
62

--------------------------------------------------------------------------------

 
 
(J)           as to each such property, an appraisal report complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, which appraisals shall be from a Person acceptable to
the Administrative Agent, and
 
(K)           if requested by the Administrative Agent deliver to the
Administrative Agent with respect to such real property a subordination,
non-disturbance and attornment agreement and a tenant estoppel certificate
executed by each of the lessees of such real property, in each case in form and
substance acceptable to the Administrative Agent (the Borrower shall use
commercially reasonable efforts to obtain such agreements and certificates, but
the failure to obtain such agreements and certificates shall not constitute an
Event of Default).
 
(b)           Upon the acquisition of any property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of Collateral
Agent for the benefit of the Secured Parties and the Noteholders, then the
Borrower shall, at the Borrower’s expense:
 
(i)             within 10 days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,
 
(ii)             within 15 days after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent Mortgages,
Security Agreements, Security Agreement Joinders, Pledge Agreements and Pledge
Agreement Joinders, securing payment of all the Secured Obligations and
constituting Liens on all such properties, including real estate, in each case
to the extent necessary to perfect first priority Liens in favor of Collateral
Agent for the benefit of the Secured Parties and the Noteholders on all such
properties (or in any representative of the Administrative Agent designated by
it), enforceable against all third parties, subject to the Liens permitted under
Section 7.01,
 
(iii)             within 30 days after such acquisition, cause the applicable
Loan Party to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to perfect first priority Liens in
favor of Collateral Agent for the benefit of the Secured Parties and the
Noteholders on all such properties (or in any representative of the
Administrative Agent designated by it), enforceable against all third parties,
together with:
 
 
63

--------------------------------------------------------------------------------

 
 
(A)           evidence that counterparts of the Mortgages for each such property
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all appropriate filing or recording offices in order to
create a valid first and subsisting Lien on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and the
Noteholders and that all filing, documentary, stamp, intangible and recording
taxes and fees have been paid,
 
(B)           unless waived by the Administrative Agent in writing, Mortgage
Policies as to such Mortgages,
 
(C)           if requested by the Administrative Agent as to one or more of such
properties, Surveys for such properties,
 
(D)           as to each such property, a flood insurance policy in an amount
equal to the lesser of the maximum amount secured by the applicable Mortgage or
the maximum amount of flood insurance available under the Flood Disaster
Protection Act of 1973, as amended, and otherwise in compliance with the
requirements of the Loan Documents, or evidence satisfactory to the
Administrative Agent that none of the improvements located on such land is
located in a flood hazard area,
 
(E)           as to each such property, evidence satisfactory to the
Administrative Agent of the insurance required by the terms of the applicable
Mortgage,
 
(F)           as to each such property, evidence satisfactory to the
Administrative Agent (i) of the identity of all taxing authorities and utility
districts (or similar authorities) having jurisdiction over such property or any
portion thereof, (ii) that all taxes, standby fees and any other similar charges
have been paid, including copies of receipts or statements marked “paid” by the
appropriate authority, and (iii) that the land is a separate tax lot or lots
with separate assessment or assessments of the land and the improvements
thereon, independent of any other land or improvements and that the land is a
separate legally subdivided parcel,
 
(G)           local counsel opinions from counsel in each State addressed to the
Secured Parties regarding the enforceability of the Mortgages (except to the
extent that Rhode Island statutory law prohibits an enforceability opinion) and
such other matters as reasonably requested by the Administrative Agent and its
counsel,
 
 
64

--------------------------------------------------------------------------------

 
 
(H)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the properties described in the Mortgages has been taken,
 
(I)           as to each such property, a Phase I environmental site assessment
prepared by a qualified environmental consultant (approved by the Administrative
Agent) in accordance with ASTM International Standard E1527-05 for each such
property, indicating the presence or absence of Hazardous Materials, and, if
requested by the Administrative Agent, the estimated cost of any compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties and Phase II or other additional assessments to the extent
recommended in the Phase I reports; without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment, at Borrower’s sole cost and expense,
and
 
(J)           as to each such property, an appraisal report complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, which appraisals shall be from a Person acceptable to
the Administrative Agent.
 
(iv)             unless waived by the Administrative Agent, within 60 days after
such acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent, the Collateral Agent, the other
Secured Parties, the Noteholders and the Lenders, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request,  and
 
(v)             as promptly as practicable after any acquisition of a real
property, if requested by the Administrative Agent deliver to the Administrative
Agent with respect to such real property a subordination, non-disturbance and
attornment agreement and a tenant estoppel certificate executed by each of the
lessees of such real property, in each case in form and substance acceptable to
the Administrative Agent (the Borrower shall use commercially reasonable efforts
to obtain such agreements and certificates, but the failure to obtain such
agreements and certificates shall not constitute an Event of Default).
 
(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, to the extent not already
provided or completed, the Borrower shall, at the Borrower’s expense:
 
 
65

--------------------------------------------------------------------------------

 
 
(i)             within 20 days after such request, furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Administrative
Agent,
 
(ii)             within 30 days after such request, duly execute and deliver,
and cause each Subsidiary (if it has not already done so) to duly execute and
deliver, to the Administrative Agent the Mortgages, Security Agreement Joinders,
Pledge Agreement Joinders, Security Agreements and Pledge Agreements, securing
payment of all the Secured Obligations of the Borrower and the Subsidiaries
under the Loan Documents and constituting Liens on all such properties,
 
(iii)             within 30 days after such request, take, and cause each
Subsidiary to take, whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Joinders, Pledge Agreement Joinders, Security Agreements and
Pledge Agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and
 
(iv)             within 60 days after such request, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent, the Collateral Agent, the other Secured Parties and the
Noteholders, of counsel for the Loan Parties acceptable to the Administrative
Agent as to the matters contained in clauses (ii) and (iii) above, and as to
such other matters as the Administrative Agent may reasonably request.
 
(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Mortgages, Security Agreement Joinders, Pledge
Agreement Joinders, Security Agreements and Pledge Agreements.
 
6.14           Lien Searches.  Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties and the Noteholders, deliver
to the Administrative Agent completed requests for information listing such
financing statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.
 
6.15           Deposit, Securities and Investment Accounts.  Maintain, and cause
each of the other Loan Parties to maintain, all deposit accounts, securities
accounts and investments accounts with a financial institution satisfactory to
the Collateral Agent for the benefit of the Secured Parties and the Noteholders,
to the extent available in each existing market, provided that, the Cafeteria
Plan Flex Account shall not be subject to the requirements of this Section 6.15
so long as such account never has a balance of more than $25,000.
 
 
66

--------------------------------------------------------------------------------

 
 
6.16           Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties and the Noteholders the rights granted or now or hereafter intended to
be granted to the Secured Parties and the Noteholders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.
 
6.17           Compliance with Environmental Laws.  Comply, and use its
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
6.18           Environmental Indemnity Agreements; Preparation of Environmental
Reports and Appraisals.
 
(a)           At the request of the Administrative Agent from time to time,
provide to the Lenders within 60 days after such request, at the expense of the
Borrower:
 
(i)             a Phase I environmental site assessment report in accordance
with ASTM International Standard E1527-05 for any of its properties described in
such request, prepared by a qualified environmental consultant (approved by the
Administrative Agent), indicating the presence or absence of Hazardous Materials
and, if requested by the Administrative Agent, the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment, provided that, so long as there
exists no Default, the Administrative Agent shall not make a request for an
environmental site assessment report more than once in any fiscal year per each
piece of real property of the Loan Parties; and
 
 
67

--------------------------------------------------------------------------------

 
 
(ii)             an appraisal report for any of its properties described in such
request complying with the requirements of the Federal Financial Institutions
Reform, Recovery and Enforcement Act of 1989, which appraisals shall be from a
Person acceptable to the Administrative Agent.
 
(b)           Within 10 days after each request of the Administrative Agent from
time to time and at the expense of the Borrower, deliver to the Administrative
Agent a duly completed and executed State specific environmental indemnity
agreement in favor of the Collateral Agent for the benefit of the Secured
Parties and the Noteholders, with respect to each piece of real property owned
by any Loan Party and mortgaged in favor of the Collateral Agent for the benefit
of the Secured Parties and the Noteholders, in each case in form and substance
acceptable to the Administrative Agent.
 
6.19           Taxpayer Identification Number.  Each Loan Party shall have, in
each case, taken all necessary action and executed all documents and instruments
and made all necessary filings as may be required by applicable Governmental
Authority to obtain such U.S. taxpayer identification number and shall
thereafter (i) take all such further steps as may be required to obtain such
identification number as soon as reasonably practicable and (ii) provide such
identification number to the Administrative Agent in writing promptly after the
receipt thereof.
 
6.20           Designation as Senior Debt.  Designate all Obligations as “Senior
Indebtedness” under, and defined in, all of the Borrower’s public indebtedness
and all supplemental indentures thereto.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
7.01           Liens.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following Liens (or financing statements
relating thereto):
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that, (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.04(b);
 
 
68

--------------------------------------------------------------------------------

 
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA, and contractual,
common law or statutory rights of set off against deposits or other amounts
owing any depository institution, provided that such pledges or deposits made
were not made in connection with the borrowing of money or the obtaining of
advances or credit and do not, in the aggregate, materially detract from the
value of the property or assets or impair the use thereof in the operation of
the business of the Borrower or its Subsidiaries;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than contracts for the payment of money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
(g)           (i) to the extent in existence on the Closing Date, easements,
rights-of-way, servitudes, leases, restrictions and other similar encumbrances
affecting real property and (ii) to the extent incurred, granted or otherwise
created or arising after the Closing Date, easements, rights-of-way, servitudes,
leases, restrictions and other similar encumbrances affecting real property
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           (i) Liens securing Indebtedness of the Borrower permitted under
Section 7.04(e) for (i) Capital Lease Obligations incurred after the Closing
Date and created contemporaneously with such Capital Lease Obligations to secure
the same and (ii) purchase money Indebtedness on property acquired after the
Closing Date and created contemporaneously with the acquisition of such property
to secure or provide for the payment or financing of the purchase price thereof;
provided that (x) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (y) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens (i) created by lease agreements, licenses or similar
interests, or by statute or common law to secure the payments of rental, license
amounts or similar amounts and other sums not yet due thereunder or (ii) on
leasehold interests, licenses or similar interests created by the lessor,
licensee or grantor thereunder in favor of any mortgagee of the leased premises;
 
(k)           Liens on the Cafeteria Plan Flex Account;
 
 
69

--------------------------------------------------------------------------------

 
 
(l)           Liens created to Cash Collateralize any Indebtedness permitted to
be incurred pursuant to Section 7.04(d); and
 
(m)           Liens on any company owned life insurance policies to secure any
loans made pursuant to such policy (to the extent such Liens exist), in each
case in favor of the insurance company issuing such policy for the amount of
such loan made pursuant to such policy.
 
7.02           Reserved.
 
7.03           Dividend and Other Payment Restrictions Affecting Subsidiaries.
 
(a)           The Borrower shall not, and shall not permit any of its
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary to:
 
(1)           (A) pay dividends or make any other distributions to the Borrower
or any of its Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the Borrower or any of its Subsidiaries;
 
(2)           make loans or advances to the Borrower or any of its Subsidiaries;
or
 
(3)           sell, lease or transfer any of its properties or assets to the
Borrower or any of its Subsidiaries.
 
(b)           The restrictions in Section 7.03(a) hereof shall not apply to
encumbrances or restrictions existing under or by reason of:
 
(1)           contractual encumbrances or restrictions pursuant to the Facility
and the related documentation and contractual encumbrances or restrictions in
effect on the Closing Date;
 
(2)           this Agreement and the Loans;
 
(3)           purchase money obligations for property acquired in the ordinary
course of business that impose restrictions of the nature discussed in clause
(3) of Section 7.03(a) hereof on the property so acquired;
 
(4)           applicable law or any applicable rule, regulation or order;
 
(5)           any agreement or other instrument of a Person acquired by the
Borrower or any of its Subsidiaries in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired;
 
 
70

--------------------------------------------------------------------------------

 
 
(6)           contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of (i) the Borrower or (ii) a Subsidiary, pursuant
to an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary that impose
restrictions on the assets to be sold;
 
(7)           Secured Indebtedness otherwise permitted to be incurred pursuant
to Section 7.04 hereof and Section 7.01 hereof that limit the right of the
debtor to dispose of the assets securing such Indebtedness;
 
(8)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
 
(9)           customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;
 
(10)           customary provisions contained in leases or licenses of
intellectual property and other agreements, in each case, entered into in the
ordinary course of business; and
 
(11)           any encumbrances or restrictions of the type referred to in
clauses (1), (2) and (3) of Section 7.03(a) hereof imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (10) of this Section 7.03(b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
 
7.04           Indebtedness.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents and any refinancing,
refunding, renewal or extension of such Indebtedness under the Loan Documents;
 
(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.04;
 
(c)           so long as there exists no Default before and/or after giving
effect to each and every incurrence of such Indebtedness on a Pro Forma Basis,
Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower, or any Loan Party that is a
Wholly-Owned Subsidiary;
 
(d)           Indebtedness, in an aggregate amount not to exceed $15,000,000 at
any one time outstanding, incurred by the Borrower or any other Loan Party
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided that upon the drawing of such bankers’ acceptances and letters
of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
 
 
71

--------------------------------------------------------------------------------

 
 
(e)           so long as there exists no Default before and/or after giving
effect to each and every incurrence of such Indebtedness on a Pro Forma Basis,
Indebtedness of the Borrower in respect of Capital Lease Obligations and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed $10,000,000 at any one time outstanding;
 
(f)           so long as there exists no Default before and/or after giving
effect to each and every incurrence of such Indebtedness on a Pro Forma Basis,
Indebtedness among the Borrower and its Wholly-Owned Subsidiaries that are Loan
Parties;
 
(g)           the Indebtedness under the Existing Notes and the other Indenture
Documentation incurred prior to the Closing Date up to a maximum principal
amount of $300,000,000 (which such $300,000,000 maximum amount, for the
avoidance of doubt, shall not include any additional Existing Notes issued under
the Indenture, or any supplement or amendment thereto, after the Closing Date);
and
 
(h)           in addition to other Indebtedness permitted by this Section 7.04,
so long as (1) there exists no Default before and/or after giving effect to each
and every incurrence of such Indebtedness on a Pro Forma Basis, unsecured
Indebtedness of the Borrower in an amount not exceed $15,000,000 in the
aggregate for all such Indebtedness, which such Indebtedness (i) must be pari
passu in priority with, or subordinated in priority to, the Obligations
hereunder, (ii) shall have a stated maturity date after the date that is 180
days after the Maturity Date, and (iii) shall not have any scheduled payments,
prepayments or redemptions of principal (or sinking funds or the other setting
aside of funds) at any time prior to the date that is 180 days after the
Maturity Date; and (2) the Leverage Ratio at the time such additional
Indebtedness is incurred is no greater than 7.00 to 1.00, determined on a Pro
Forma Basis.
 
7.05           Fundamental Changes. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or sell, transfer, convey or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom, computed after giving effect to such action or event and on a
Pro Forma Basis:
 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Wholly-Owned Subsidiary or other
non-Borrower Loan Party is merging with another Subsidiary, a Wholly-Owned
Subsidiary and Loan Party shall be the continuing and surviving Person;
 
(b)           any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to a
Wholly-Owned Subsidiary that is a Loan Party;
 
(c)           the Borrower may merge with another Person, provided that; (i)
such Person is organized under the laws of the United States of America or one
of its states, (ii) the Borrower is the corporation surviving such merger, (iii)
both immediately before and after giving effect to such merger, no Material
Adverse Effect shall have occurred or result therefrom, (iv) such merger is in
connection with a transaction permitted by Section 7.03 hereof and (v) 60 days
before such merger, the Borrower shall provide the Administrative Agent evidence
of compliance with all of the terms of this Agreement after giving effect to
such merger on a Pro Forma Basis; and
 
 
72

--------------------------------------------------------------------------------

 
 
(d)           Asset Sales permitted by Section 7.06.
 
7.06           Asset Sales.
 
(a)           The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, cause, make or suffer to exist an Asset
Sale, unless:
 
(1)           the Borrower or such Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of; and
 
(2)           except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Subsidiary, as the case
may be, is in the form of cash or Cash Equivalents; provided that the amount of:
 
(A)           any liabilities (as shown on the Borrower’s or such Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Borrower or such
Subsidiary, other than liabilities that are by their terms subordinated to the
Loans or that are owed to the Borrower or a Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Subsidiaries have been validly released by all creditors in writing and
 
(B) any securities received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of such
Asset Sale
 
shall be deemed to be cash for purposes of this Section 7.06(a)(2) and for no
other purpose.
 
7.07           Restricted Payments.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom computed on a Pro Forma Basis:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, a
Loan Party and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
 
73

--------------------------------------------------------------------------------

 
 
(b)           each Subsidiary may declare and make dividend payments or other
distributions to any Person holding an Equity Interest in such Subsidiary
ratably according to their respective holdings of the type of Equity Interest
and payable solely in the common stock or other common Equity Interests of such
Subsidiary; and
 
(c)           the Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the cash proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.
 
7.08            Limitation on Guarantees of Indebtedness by Subsidiaries.  The
Borrower shall not permit (1) any Subsidiary that is a Wholly-Owned Subsidiary
of the Borrower to guarantee the payment of any Indebtedness of the Borrower or
any Guarantor or (2) any Subsidiary, other than a Guarantor, to guarantee the
payment of any Indebtedness represented by securities of the Borrower or any
Guarantor unless in the case of either (1) or (2):
 
(a)           such Subsidiary within 30 days executes and delivers a
supplemental agreement to this Agreement in form attached here to as Exhibit G
providing for a Guaranty by such Subsidiary, a joinder to the Security Agreement
or new Security Agreement and take all actions required by the Security
Agreement to perfect the Liens created thereunder, except that with respect to a
guarantee of Indebtedness of the Borrower or any Guarantor, if such Indebtedness
is by its express terms subordinated in right of payment to the Loan or such
Guarantor’s Guaranty, any such guarantee by such Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Guaranty
substantially to the same extent as such Indebtedness is subordinated to the
Loan or such Guarantor’s Guaranty; and
 
(b)           such Subsidiary shall within 30 days deliver to the Administrative
Agent an Officer’s Certificate and an Opinion of Counsel reasonably satisfactory
to the Administrative Agent;
 
provided that this covenant shall not be applicable to any guarantee of any
Subsidiary that existed at the time such Person became a Subsidiary and was not
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary.
 
7.09           Change in Nature of Business.  The Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly, engage in any material line
of business substantially different from those lines of business conducted by
the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto or any Permitted Line of Business.
 
7.10           Transactions with Affiliates.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) unless:
 
 
74

--------------------------------------------------------------------------------

 
 
(1)           such Affiliate Transaction is on terms that are not materially
less favorable to the Borrower or the relevant Subsidiary than those that would
have been obtained in a comparable transaction by the Borrower or such
Subsidiary with an unrelated Person on an arm’s-length basis; and
 
(2)           the Borrower delivers to the Administrative Agent with respect to
any Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $10.0 million, a resolution
adopted by the majority of the board of directors of the Borrower approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (1) of this Section 7.10(a).
 
(b)           The provisions of Section 7.10(a) will not apply to the following:
 
(1)           transactions between or among the Borrower or any of its
Subsidiaries;
 
(2)           Restricted Payments permitted by Section 7.07 hereof;
 
(3)           the payment of reasonable and customary fees paid to, and
indemnities provided on behalf of, officers, directors, employees or consultants
of the Borrower or any of its Subsidiaries;
 
(4)           transactions in which the Borrower or any of its Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Subsidiary from a financial point of view or stating that the
terms are not materially less favorable to the Borrower or the relevant
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Subsidiary with an unrelated Person on an arm’s-length
basis;
 
(5)           any agreement as in effect as of the Closing Date, or any
amendment thereto (so long as any such amendment is not disadvantageous to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date);
 
(6)           transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture which are fair to
the Borrower and its Subsidiaries, in the reasonable determination of the board
of directors of the Borrower or the senior management thereof, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;
 
(7)           the issuance of Equity Interests (other than Disqualified Stock)
by the Borrower or a Subsidiary; and
 
(8)           payments or loans (or cancellation of loans) to employees or
consultants of the Borrower or any of its Subsidiaries and employment
agreements, severance arrangements, stock option plans and other similar
arrangements with such employees or consultants which, in each case, are
approved by a majority of the board of directors of the Borrower in good faith.
 
 
75

--------------------------------------------------------------------------------

 
 
7.11           Subsidiaries.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, acquire or otherwise permit to
exist any Subsidiary of the Borrower or any other Loan Party that is a CFC or
otherwise organized outside the United States.
 
7.12           Existing Notes.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, amend, revise, agree to any consent or
waiver with respect to, permit any forbearance, or otherwise alter, modify or
change (or take any action or inaction resulting in an alteration, modification
or change) of any term or provision of the Existing Notes, the Indenture or any
of the Indenture Documentation, without the express prior written consent of the
Required Total Lenders, provided, that, amendments resulting in terms in the
Existing Notes, the Indenture or any of the Indenture Documentation that are no
less favorable to the Lenders than the terms in such Existing Notes, Indenture
and Indenture Documentation on the Closing Date will be permitted without the
consent of the Required Total Lenders.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01           Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party (i) fails to
pay when and as required to be paid herein (A) any amount of principal of any
Loan, or (B) any interest on any Loan, or (ii) fails to pay within three
Business Days after the same becomes due (A) any fee due hereunder or in any
Loan Document or, (B) any other amount payable hereunder or under any other Loan
Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.04, 2.05, 6.03(a),
6.05, 6.10, 6.11, 6.12, 6.13, or Article VII.
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) actual knowledge thereof
by a Responsible Officer of the Borrower and (ii) the date that the
Administrative Agent shall have given the Borrower notice thereof; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be
incorrect or misleading in any respect) when made or deemed made; or
 
 
76

--------------------------------------------------------------------------------

 
 
(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
under clause (B) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, after the expiration of any applicable notice or cure period, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $5,000,000; or
 
(f)           Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, stayed, vacated or
fully bonded within 30 days after its issue or levy; or
 
 
77

--------------------------------------------------------------------------------

 
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, and in each case in clauses (i) or (ii)
above, such event or condition could reasonably be expected to have a Material
Adverse Effect; or
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           FCC and Communications Act.  The Borrower or any Subsidiary shall
fail to comply with the Communications Act or any rule or regulation promulgated
by the FCC (except with respect to FCC Cross Ownership Issues), and such failure
could reasonably be expected to have a Material Adverse Effect; or
 
(m)           Collateral Documents.  Any Collateral Document, whether
(i) existing on the Closing Date, (ii) after delivery thereof pursuant to
Section 4.01, Section 6.12, Section 6.13 or (iii) otherwise, shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby.
 
8.02           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may, or shall, at the request of,
the Required Revolver Lenders or the Required Total Lenders, take any or all of
the following actions:
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           [reserved];
 
(d)           exercise on behalf of itself and the Lenders, all rights and
remedies available to it and the Lenders under the Loan Documents; and
 
 
78

--------------------------------------------------------------------------------

 
 
(e)           if applicable, direct the Collateral Agent pursuant to the terms
of the Intercreditor Agreement to exercise on behalf of itself, the Secured
Parties and the Noteholders, all rights and remedies available to it, and any
Secured Party under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
 
8.03           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent  in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, except Obligations relating
to Swap Contracts, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to payment of remaining portion of the Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Sixth
held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.
 
Notwithstanding anything in the Loan Documents to the contrary and so long as
the Intercreditor Agreement has not been terminated, all mandatory prepayments
made pursuant to Section 2.04(b) and payments and proceeds received from
collateral securing the Obligations, or pursuant to any Collateral Document
shall first be distributed in accordance with the terms of the Intercreditor
Agreement to the extent applicable.
 
 
79

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01           Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints BH Finance LLC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
9.02           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Total Lenders, Required Term Lenders or Required Revolver Lenders, as
applicable (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
 
80

--------------------------------------------------------------------------------

 
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required Total
Lenders, Required Term Lenders or Required Revolver Lenders, as applicable (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV, in any amendment or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.04           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
81

--------------------------------------------------------------------------------

 
 
9.05           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and non appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
 
9.06           Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Total Lenders shall have the right, in consultation
with the Borrower, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Total Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Total Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Total
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Total Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Total Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Total Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
9.07           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08           Reserved.
 
9.09           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(i) and (j), 2.05, 2.08 and 10.04)
allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
 
83

--------------------------------------------------------------------------------

 
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.05, 2.08 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.10           Collateral and Guaranty Matters.  Each of the Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.
 
Upon request by the Administrative Agent at any time, the Required Total Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.10.  In each case as specified in this Section 10.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
10.10.
 
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
 
 
84

--------------------------------------------------------------------------------

 
 
ARTICLE X.
MISCELLANEOUS
 
10.01           Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Total Lenders and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that, in
addition to the consent of the Required Total Lenders, no such amendment, waiver
or consent shall (or shall effectively):
 
(a)           waive any condition set forth in Section 4.01 without the written
consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Total Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
 
(e)           change Section 2.11(a), Section 2.12 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;
 
(f)           (i) change the definition of “Required Total Lenders” without the
written consent of each Lender; or (ii) make any material change to any
provision of this Section without the written consent of each Lender; or (iii)
change any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (other than the definitions
specified in the following clause (iv)), without the written consent of each
Lender; or (iv) change the definition of “Required Revolver Lenders” without the
written consent of each Revolver Lender or change the definition of “Required
Term Lenders,” without the written consent of each Term Loan Lender;
 
(g)           release all or substantially all of the value of the Guaranty
without the written consent of each Lender;
 
(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions without the written consent of
each Lender;
 
 
85

--------------------------------------------------------------------------------

 
 
(i)           waive any condition set forth in Section 4.02 without the consent
of the Required Revolver Lenders, or, in the case of the initial Credit
Extension, without the written consent of each Lender;
 
(j)           (i) change or amend Section 2.01(a) or Section 2.05, or take any
action or amend any definition that has the effect of changing or amending any
such Section, or (ii) change, amend or waive any Default or Event of Default
under Section 8.01(a) (or take any action or amend any definition or provision
that has the effect of changing, amending or waiving such Default or Event of
Default), in each case, without the written consent of the Required Revolver
Lenders; or
 
(k)           change or amend any of Sections 2.02, 2.04, 2.06, 2.07, 2.08,
2.09, 2.10, 2.11, or 2.13, or Article III, or take any action or amend any
definition that has the effect of changing or amending such Sections or Article,
in each case to the extent that any such change or amendment would effect any
Committed Loan or any Revolver Lender, without the written consent of the
Required Revolver Lenders and the Required Total Lenders; provided further, that
notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, the provisions of Section 2.04(b) may not be waived or amended in any
manner that affects any Lender under a Facility without the written consent of
(A) if such Facility is the Term Facility, the Required Term Lenders, and (B) if
such Facility is the Revolver Credit Facility, the Required Revolver Lenders;
 
and, provided further, that no amendment, waiver or consent shall, unless
consented to in writing and signed by the Administrative Agent in addition to
the Lenders required above, (A) change or amend the definition of “Defaulting
Lenders” or any of Sections 2.14 or 10.04 or  Article IX, (B) change or amend
the Intercreditor Agreement, or (C) otherwise affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) no amendment, waiver or consent which would
otherwise require the consent of such Lender under any of subsections (b), (c)
or (d) of this Section 10.01 may be given without the consent of such Lender if
such amendment, waiver or consent would, upon its consummation, result in the
disproportionate treatment of such Lender.
 
10.02           Notices; Effectiveness; Electronic Communication.
 
(i)             Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number.
 
 
86

--------------------------------------------------------------------------------

 
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
(c)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(d)           Reliance by the Administrative Agent and the Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including any telephonic Committed Loan Notices and Term Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein or (ii) the terms thereof,
as understood by the recipient, varied from any confirmation thereof.  The
Borrower shall indemnify the Administrative Agent, each Lender, and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
 
87

--------------------------------------------------------------------------------

 
 
10.03           No Waiver; Cumulative Remedies.
 
(a)           No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, if applicable, the Collateral Agent) in accordance
with Section 8.02; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.12), (c) any Lender from demanding or bringing an action to collect
any amount due and payable to such Lender, or (d) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Total Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required Total
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Total Lenders.
 
10.04           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including without limitation the reasonable fees, charges and disbursements of
counsel for the Administrative Agent other than fees for in-house counsel in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.  The Borrower covenants and agrees to promptly pay any required retainer
and invoice and to promptly cooperate and cause the advisors to promptly
cooperate with the Administrative Agent, the Lenders and any advisor or
consultant to the Administrative Agent and the Lenders, including without
limitation, providing full access to all requested information, management and
advisors (together with copies of all requested information).
 
 
88

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and Collateral Agent (and any sub-agents of either
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  This Section 10.4(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, a percentage of such unpaid amount equal to
the sum of such Lender’s Revolver Applicable Percentage or Term Loan Applicable
Percentage, or both as applicable (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.11(d).
 
 
89

--------------------------------------------------------------------------------

 
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Loan Party or Subsidiary shall have any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender or the
Administrative Agent, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.06           Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans);
provided that any such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Non-Defaulting Lender or an Affiliate of a
Non-Defaulting Lender, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of (I) the Commitment (which for this purpose includes
Committed Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Committed Loans of the
assigning Lender subject to each such assignment and (II) Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless,
each of the Administrative Agent, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)             Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
 
91

--------------------------------------------------------------------------------

 
 
(iii)             Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (A) an Event of
Default has occurred and is continuing at the time of such assignment or (B)
such assignment is by a Closing Date Lender as the assignor; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
 
(iv)             Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(v)             No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person; and
 
(vi)             Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Revolver Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning  Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Committed Loan Note and/or a Term Loan Note, as
applicable, to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
 
92

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower. The Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(d) without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
93

--------------------------------------------------------------------------------

 
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under any of its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments and Certain Other
Documents.   The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
10.07           Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required by or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(j) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
 
94

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or their respective Affiliates
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
 
10.08           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Administrative Agent and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent and
subject to the Intercreditor Agreement, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Administrative Agent or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Administrative Agent
or their respective Affiliates, irrespective of whether or not such Lender,
Administrative Agent or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Administrative Agent different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.    The rights of each Lender, the
Administrative Agent and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Administrative Agent or their respective Affiliates may have.
 
 
95

--------------------------------------------------------------------------------

 
 
10.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
10.11           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
10.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
96

--------------------------------------------------------------------------------

 
 
10.13           Intercreditor Agreement.
 
(a)           The Administrative Agent acknowledges that because (i) Collateral
is being granted to secure both the Secured Parties and the Noteholders and
(ii) there are mandatory prepayment provisions in both this Agreement and the
Indenture, it is necessary for the Secured Parties under this Agreement and the
Noteholders to enter into an intercreditor arrangement to provide that such
Collateral is securing the Secured Obligations on a pari passu basis and that
the mandatory prepayments from Asset Sales will be shared among the Secured
Parties and the Noteholders as provided in Section 2.04(b)(i);
 
(b)           Notwithstanding the provisions in this Agreement and/or any other
Loan Document, (i) the Administrative Agent and Secured Parties agree to each of
the terms and provisions of the Intercreditor Agreement and (ii) any proposed
new intercreditor agreement that the Administrative Agent deems necessary to be
entered into from time to time and authorizes the Administrative Agent to enter
into any such agreement on its behalf;
 
(c)           The Administrative Agent and Secured Parties agree to be bound by
the terms and provisions of the Intercreditor Agreement, each amendment thereto
and each such other new intercreditor agreement;
 
(d)           Each Secured Party agrees and acknowledges that each
representation, warranty and covenant made by the Administrative Agent  on its
behalf in the Intercreditor Agreement, each amendment thereto and any new
intercreditor agreement is hereby made by such Secured Party herein (and fully
incorporated herein by reference) and the Secured Party acknowledges and agrees
that the Administrative Agent was authorized to make each such representation,
warranty and covenant in the Intercreditor Agreement, each amendment thereto and
any new intercreditor agreement on its behalf;
 
(e)           The Administrative Agent and Secured Parties agree to comply with,
and perform their obligations under, the terms and provisions of the
Intercreditor Agreement, each amendment thereto and any new intercreditor
agreement entered into pursuant to Section 10.13(b)(ii) above; and
 
(f)           The Secured Parties agree and acknowledge that any authority,
right or action granted to the Administrative Agent and/or the Secured Parties
hereunder, or under any other Loan Document, may, upon the election of the
Administrative Agent acting in its sole discretion, be exercised by the
Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by the Administrative Agent hereunder.
 
Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement or any new intercreditor agreement is in full force and effect:
 
 
97

--------------------------------------------------------------------------------

 
 
(i)             The Administrative Agent may elect, in its sole discretion, to
delegate to the Collateral Agent, in whole or in part, the power and authority
in the Collateral Agent’s exclusive and sole discretion, to exercise any and all
discretion granted herein and in the other Loan Documents to the Administrative
Agent in connection with the Collateral and the Collateral Documents.
 
The Administrative Agent further acknowledges and agrees that the terms and
provisions of the Intercreditor Agreement and any new intercreditor agreement
entered into pursuant to Section 10.13(b)(ii) above (when executed) govern and
control over the terms and provisions of this Agreement and the other Loan
Documents.  Notwithstanding the foregoing or anything herein, any other Loan
Document or in the Intercreditor Agreement or any new intercreditor agreement to
the contrary, the Borrower may not rely on this provision or on the terms of the
Intercreditor Agreement or any new intercreditor agreement.
 
10.14           Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
98

--------------------------------------------------------------------------------

 
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY AGREES THAT
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 10.02 OR ON ITS
ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH OTHER ADDRESS OF WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT TO
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16           USA PATRIOT Act.   The Administrative Agent is subject to the
Act (as hereinafter defined) and the Administrative Agent hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Administrative Agent to identify each Loan Party
in accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent, provide all documentation and other information that
the Administrative Agent requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
10.17           Release of Collateral.
 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall release all or substantially all of the
Collateral, and this provision may not be waived or amended without the consent
of the Administrative Agent.
 
 
99

--------------------------------------------------------------------------------

 
 
(b)           The Borrower covenants and agrees that each reference herein to
the Administrative Agent relating to (i) the Collateral, the Guaranty or any
other Collateral Document, or any of the rights and remedies of the
Administrative Agent in connection therewith, (ii) any mandatory prepayment
under Section 2.04(b) or (iii) any other matter or provision subject to the
Intercreditor Agreement, shall be a reference to the Collateral Agent to the
extent the Intercreditor Agreement is in full force and effect.
 
10.18           No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any of the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Lenders and their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
10.19           Time of the Essence. Time is of the essence of the Loan
Documents.
 
10.20           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
100

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
The Borrower:
         
MEDIA GENERAL, INC.
                  By: /s/ James F. Woodward   Name:    James F. Woodward    
Title: Vice President, Finance and Chief Financial Officer  

 
 

 
The Administrative Agent:
         
BH FINANCE LLC,
as Administrative Agent
                  By: /s/ Marc D. Hamburg   Name:    Marc D. Hamburg     Title:
President  

 
 

 
The Lenders:
         
BERKSHIRE HATHAWAY INC.,
as a Lender
                  By: /s/ Marc D. Hamburg   Name:    Marc D. Hamburg     Title:
Senior Vice President and Chief Financial Officer  

 
 

 
BH FINANCE LLC,
as a Lender
                  By: /s/ Marc D. Hamburg   Name:    Marc D. Hamburg     Title:
President  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
FORM OF COMMITTED LOAN NOTICE
 
 


 
Date:  ___________, _____
To:           BH Finance LLC, as Administrative Agent


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May 17, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Media General, Inc., a Virginia corporation (the
“Borrower”), the Lenders from time to time party thereto, and BH Finance LLC, as
Administrative Agent.


The undersigned hereby requests a Borrowing of Committed Loans:
 
1.         On ________________________________________ (a Business Day).
 
2.         In the amount of $____________________.
 
The Committed Borrowing, if any, requested herein complies with Section 2.01 of
the Agreement.  The Borrower hereby certifies that (i) it is in compliance with
all provisions of Section 4.02 of the Agreement, and (ii) each provision of
Section 4.02 of the Agreement is true and correct.
 


 

  MEDIA GENERAL, INC.                     By:        Name:       Title:    

 
 
          
           
           


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF TERM LOAN NOTICE
 
Date: ____________, 20_______
 
To: BH Finance LLC, as Administrative Agent
 
Reference is made to that certain Credit Agreement, dated as of May 17, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Media General, Inc., a Virginia corporation (the
“Borrower”), the Lenders from time to time party thereto and BH Finance LLC, as
Administrative Agent.
 
The undersigned hereby requests:
  

 
1.
On ____________________ (a Business Day).

 

 
2.
In the amount of $______.

 
 
 
 

  MEDIA GENERAL, INC.
as Borrower
                    By:        Name:       Title:    

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
      
THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX
PURPOSES. MEDIA GENERAL, INC. WILL PROMPTLY PROVIDE TO THE HOLDER OF THIS NOTE,
UPON WRITTEN REQUEST, ANY REQUIRED INFORMATION REGARDING THE ORIGINAL ISSUE
DISCOUNT.  ANY SUCH WRITTEN REQUEST SHOULD BE SENT TO THE FOLLOWING ADDRESS:
[ISSUER ADDRESS AND CONTACT PERSON].


 
 
 
EXHIBIT C
 
FORM OF TERM LOAN NOTE
 
 
 

 
US$________
_______ __, 20__

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined),
$            (                    DOLLARS), which is the principal amount of the
Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of May 17, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and BH Finance
LLC, as Administrative Agent.
 
The Borrower promises to pay (i) interest on the unpaid principal amount of the
Term Loan made by the Lender from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement, and (ii) any applicable prepayment premium payments
that are required to be paid by the Borrower with respect to certain prepayments
of the Term Loan in such amounts and at such times as provided in Section
2.04(a) of the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the Default Rate set
forth in the Agreement.
 
This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein, including Section 2.04
thereof. This Term Loan Note is also entitled to the benefits of the Guaranty
and the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Loan Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
 
 
 
 
 

--------------------------------------------------------------------------------

 


THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF
LAWS THEREOF.
 
 

  MEDIA GENERAL, INC.,                     By:       Name:       Title:    

 
 
 
 
 

--------------------------------------------------------------------------------

 
      
EXHIBIT D
 
FORM OF COMMITTED LOAN NOTE
 

     
US$_____________
  
____________, 20___

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Committed Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of May 17, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and BH Finance LLC, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of the
Committed Loan made by the Lender from the date of such Committed Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the Default Rate set
forth in the Agreement.
 
This Committed Loan Note is one of the Committed Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Committed Loan
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Committed Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Committed Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Committed Loan Note.






 
 

--------------------------------------------------------------------------------

 


 
THIS COMMITTED LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.
 
 

  MEDIA GENERAL, INC.,                     By:       Name:       Title:    

 
 
 
 
 

--------------------------------------------------------------------------------

 
     
EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE
 


 
Financial Statement Date: _________, __
 
To:           BH Finance LLC, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of May 17, 2012, as
amended (such agreements, together with all other amendments and restatements,
the “Agreement;” the terms defined therein being used herein and in all
Schedules hereto as therein defined), among Media General, Inc., a Virginia
corporation (the “Borrower”), the Lenders from time to time party thereto, and
BH Finance LLC, as Administrative Agent.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a)(i) of the Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial information]
 
1. Attached hereto as Schedule 1 is the unaudited financial information required
by Section 6.01(a)(i) of the Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial information fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached year-end
financial statements or quarter-end financial information, as applicable.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
 
 
 

--------------------------------------------------------------------------------

 
 
[select one:]
 
[to the knowledge of the undersigned during such fiscal period, (a) the Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and (b) the undersigned has no knowledge
that any Default has occurred and is continuing.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4.           As of the Financial Statement Date written above, the Leverage
Ratio is _____________, as reflected in the financial analyses and information
set forth on Schedule 1 attached hereto, which analyses and information are true
and accurate on and as of the date of this Certificate.
 




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________________, _____________.
 
 

  MEDIA GENERAL, INC.,                     By:               Name:              
Title:    

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
        
For the Quarter/Year ended                      (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 
 
 
I
Section 7.11(a) – Maximum Leverage Ratio.
                 
A.
Indebtedness on a consolidated basis at Statement Date: (detailed by Borrower
and its Subsidiaries for each component of Indebtedness as set forth on the
attached “Schedule of Detailed Indebtedness of Media General and its
Subsidiaries”)
 
$_____
             
B.
Net obligations under Swap Contracts not currently due and payable:
 
$_____
             
C.
EBITDA for eight consecutive fiscal quarters ending on above date
(“Determination Period”):
                   
1.
Net Income for the Determination Period:
 
$_____
               
2.
EBITDA add-backs for the Determination Period set forth on Schedule A attached
hereto:
 
$_____
               
3.
To the extent included in calculating such Net Income, benefits for Federal,
state, local and foreign income taxes accrued with respect to the Borrower and
its Subsidiaries during the Determination Period:
 
$_____
               
4.
To the extent included in calculating such Net Income, non-cash items increasing
Net Income during the Determination Period:
 
$_____
               
5.
To the extent included in calculating such Net Income, cash payments made with
respect to non-cash charges added back during the Determination Period (if
otherwise excluded):
 
$_____
               
6.
EBITDA (Lines I.C.1 + 2 - 3 - 4 - 5):
 
$_____
             
D
Divided by 2
                 
E.
Leverage Ratio [(Line I.A - Line I.B) ÷ (Line C.6 ÷ 2)]:
  ______ to 1.00

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 


Schedule of Detailed Indebtedness of Media General and its Subsidiaries
 
As of                     , 20    
 
Indebtedness
                       
A.
All obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
                     
Term Loans
$_____
                       
Revolver Outstandings
$_____
                       
Existing Notes
$_____
                       
Capital Leases
$_____
                       
Letters of Credit
$_____
                       
Guarantees
$_____
                       
Other: (describe)
$_____
                     
TOTAL:
       
$_____
             
B.
All direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
$_____
             
C.
Net obligations of such Person under any Swap Contract;
 
$_____
             
D.
All obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
 
$_____
             
E.
Indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse
(provided that, if such Indebtedness is nonrecourse, the amount of such
Indebtedness for purposes hereof shall be limited to the lesser of the principal
amount of such Indebtedness and the fair market value of the property subject to
such Lien);
 
$_____
             
F.
Capital Lease Obligations and Synthetic Lease Obligations;
 
$_____
             
G.
All obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
$_____
             
H.
All Guarantees of such Person in respect of any of the foregoing determined in
accordance with GAAP.
 
$_____

 
 
 
 

--------------------------------------------------------------------------------

 
 


Schedule A
EBITDA add-backs of Media General and its Subsidiaries
As of                     , 20    
 
 
A.
To the extent deducted in calculating Net Income, Interest Expense during the
Determination Period
 
$_____
       
B.
To the extent deducted in calculating Net Income, provision for federal, state,
local and foreign income taxes payable by the Borrower and its Subsidiaries
during the Determination Period
 
$_____
       
C.
To the extent deducted in calculating Net Income, depreciation expenses during
the Determination Period
 
$_____
       
D.
To the extent deducted in calculating Net Income, amortization expenses during
the Determination Period
 
$_____
       
E.
To the extent deducted in calculating Net Income, all film amortization charges
during the Determination Period, less any film cash payments during the
Determination Period
 
$_____
       
F.
To the extent deducted in calculating Net Income, other non-recurring expenses
of the Borrower and its Subsidiaries during the Determination Period which do
not represent a cash item in such period or any future period
 
$_____
       
G.
To the extent deducted in calculating Net Income, actual one-time employment
severance costs expensed during the Determination Period, provided that
                 
(A) severance costs were customary and incurred in accordance with the
Borrower’s past practices,
                 
(B) the aggregate amount of all such cash employment severance costs expensed
during the period from the date of the Agreement through the end of the
Determination Period does not exceed $15,000,000 (excluding from such limitation
all such cash employment severance costs incurred in connection with the sale of
any of the Borrower’s publishing assets), and
  $_____              
(C) the aggregate amount of all such cash employment severance costs arising
from the sale of any of the Borrower’s publishing assets expensed during the
period from the date of the Agreement through the end of the Determination
Period does not exceed $15,000,000
             
H.
To the extent deducted in calculating Net Income, cash receipts during the
Determination Period in respect of non-cash increases deducted from EBITDA
previously
 
$_____
       
I.
To the extent deducted in calculating Net Income, actual shut-down expenses
expensed during the Determination Period, provided that
                 
(A) such shut-down expenses were customary and incurred in accordance with the
Borrower’s past practices,
                 
(B) the aggregate amount of all such actual shut-down expenses expensed during
the period from the date of the Agreement through the end of the Determination
Period does not exceed $40,000,000 (excluding from such limitation all such
shut-down expenses incurred in connection with the sale of any of the Borrower’s
publishing assets), and
 
$_____
             
(C) the aggregate amount of all such actual shut-down expenses expensed in
connection with the sale of any of the Borrower’s publishing assets during the
period from the date of the Agreement through the end of the Determination
Period does not exceed $15,000,000
             
J.
To the extent deducted in calculating Net Income, actual costs expensed for any
appraisals required pursuant to the Agreement during the Determination Period
 
$_____
       
K.
To the extent deducted in calculating Net Income, actual expense reimbursement
payments expensed by the Borrower during the Determination Period with respect
to any advisor engaged on behalf of the Administrative Agent
 
$_____

  
 
 

--------------------------------------------------------------------------------

 
    

         
L.
To the extent deducted in calculating Net Income, actual payments and fees to
the extent incurred and expensed after January 1, 2012 by the Borrower in each
case solely in connection with the actual cash payment of:
                 
(A) for Determination Periods during the Borrower’s fiscal year 2012, all
financial and legal advisors engaged on behalf of the Borrower in connection
with the Existing Credit Facility, the Agreement, and any divestiture of all or
any portion of the Borrower’s and its Subsidiaries’ publishing assets; and
                 
(B) for Determination Periods during any fiscal year after the end of the
Borrower’s fiscal year 2012, one financial advisor and one legal advisor at any
one time engaged on behalf of the Borrower;
  $_____          
M.
To the extent deducted in calculating Net Income, transaction fees and losses
expensed in the Determination Period arising from (A) the Disposition of assets
or (B) the termination of any lease of real or personal property
 
$_____
       
N.
To the extent deducted in calculating Net Income, fees (including
reimbursements) to the Administrative Agent (and its Affiliates) and the Lenders
under the Existing Credit Facility or relating to a proposed issuance of senior
notes or other refinancing of the Existing Credit Facility, or paid in
connection with this Agreement, and in each case expensed by the Borrower during
the Determination Period
 
$_____
       
O.
To the extent deducted in calculating Net Income, non-cash expenses for the
Determination Period in respect of fees paid in connection with financing
transactions in prior periods
 
$_____
       
P.
To the extent deducted in calculating Net Income, fees (including
reimbursements) constituting legal fees for counsel to the underwriter and
printing costs in each case in connection with the proposed issuance of the
senior notes and expensed by the Borrower during the Determination Period
 
$_____
     
EBITDA add-backs for the Determination Period = A + B + C + D + E + F + G + H +
I + J + K + L + M + N + O + P =
  $_____

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
      
EXHIBIT F
 
 


 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1. Assignor:                                         
 
2. Assignee:                                          [and is an Affiliate of
[identify Lender]1]
 
3. Borrower(s): Media General, Inc.
 
4. Administrative Agent: BH Finance LLC, as the administrative agent under the
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

1
Select as applicable.
 

 
 
 
 

--------------------------------------------------------------------------------

 
      
5. Credit Agreement: Credit Agreement, dated as of May 17, 2012 (as amended,
among Media General, Inc., the Lenders from time to time party thereto, and BH
Finance LLC, as Administrative Agent.
 
6. Assigned Interest:
 
Facility Assigned2
 
  
Aggregate Amount of
Commitment/Loans
for all Lenders*
  
Amount of
Commitment/Loans
Assigned*
  
Percentage
Assigned of
Commitment/Loans3
   
CUSIP Number
   
  
$
                                
  
$
                                
  
                            
% 
       
  
$
                                
  
$
                                
  
                            
% 
       
  
$
                                
  
$
                                
  
                            
% 
   

 
[7. Trade Date:                                 ]4
 
Effective Date:                                 , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:  
 
 

  ASSIGNOR                     [NAME OF ASSIGNOR]             By:              
            Title:          

 
 

  ASSIGNEE                     [NAME OF ASSIGNEE]             By:              
            Title:          

 
 
 
 

--------------------------------------------------------------------------------

2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).
 
3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
[Consented to and]5 Accepted:
     
BH Finance LLC, as Administrative Agent
 
     
By:
         
Title:
 
     
[Consented to:]6
                 
By:
         
Title:
 
 

 
 
 

--------------------------------------------------------------------------------

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 



6
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 


 
1. Representations and Warranties.
 
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 hereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
  
EXHIBIT G
 
Guaranty
 
THIS GUARANTY AGREEMENT (this agreement, together with all amendments and
restatements and Joinders, this “Guaranty Agreement”), dated as of May 17, 2012,
made by each of the signatories hereto and each other Person who becomes a party
hereto pursuant to Section 23 (including any permitted successors and assigns,
collectively, the “Guarantors” and each a “Guarantor”) in favor of (i) BANK OF
AMERICA, N.A., as Collateral Agent for its benefit and the benefit of each
Secured Party under the Credit Agreement (collectively, the “Bank Secured
Parties”), and (ii) the Bank Secured Parties.
 
BACKGROUND.
 
The Borrower was a party to that certain Second Amended and Restated Credit
Agreement, dated February 12, 2010, among each lender party thereto, and Bank of
America, N.A., as administrative agent and letter of credit issuer, as amended
through the date hereof (the “Prior Credit Facility”).  On the date hereof, the
Prior Credit Facility was refinanced and replaced by that certain Credit
Agreement among the Borrower, each lender from time to time party thereto, and
BH Finance LLC, as Administrative Agent (the “Credit Agreement”).
 
Media General, Inc., a Virginia Corporation (“Company”) and The Bank of New York
Mellon, as Trustee, have entered into the Indenture dated as of February 12,
2010.
 
Company, Collateral Agent, Bank Agent and Trustee have entered into the Amended
and Restated Intercreditor and Collateral Agency Agreement dated as of February
12, 2010 (such agreement, together with all amendments and restatements, the
“Intercreditor Agreement”).
 
Bank Lenders have severally agreed to make Bank Loans under the Credit Agreement
to the Company for such purposes and upon the terms and subject to the
conditions set forth therein.
 
Company is a member of an affiliated group of corporations, limited liability
companies and partnerships that includes each Guarantor.
 
Company and Guarantors are engaged in related businesses, and each Guarantor
will derive substantial direct and indirect benefit from the making of the Bank
Loans.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the applicable Bank Secured Parties to make
the Bank Loans and to extend other credit and financial accommodations under the
Bank Loan Documents, each Guarantor hereby agrees with Collateral Agent, for its
benefit and the benefit of Bank Secured Parties, and the Bank Secured Parties as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Defined Terms.
 
(a)           As used herein, the following terms have the following meaning:
 
“Joinder” means a Guaranty Joinder in substantially the form of Exhibit A.
 
“Release Date” means the date on which all Liens securing the Obligations have
been released pursuant to Credit Agreement Section 9.10(a)(i).
 
(b)           Unless otherwise defined herein, terms herein shall have the
meanings given to them in the Intercreditor Agreement either as defined therein
or as incorporated thereto by reference to the Credit Agreement.
 
(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty Agreement shall refer to this Guaranty
Agreement as a whole and not to any particular provision of this Guaranty
Agreement, and section and paragraph references are to this Guaranty Agreement
unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
2.           Guarantee.
 
(a)           Subject to the provisions of Section 3, each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
Collateral Agent, for it and the benefit of Bank Secured Parties and their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by Company when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
 
(b)           Each Guarantor further agrees to pay or reimburse Collateral Agent
and each of the Bank Secured Parties for all their respective costs and expenses
(including, without limitation, the fees and disbursements of any counsel to
Collateral Agent and any of the Bank Secured Parties) which may be paid or
incurred by any of such Persons in enforcing or preserving any rights under this
Guaranty Agreement, including, without limitation, any rights with respect to,
or collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guaranty Agreement.
With respect to each Guarantor, this Guaranty Agreement shall remain in full
force and effect until the earlier to occur of (i) the Release Date, and (ii)
the release of this Guaranty Agreement as to such Guarantor in accordance with
Section 2(f) (the “Guaranty Termination Date”).
 
(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guaranty Agreement or affecting the rights and remedies
of Collateral Agent or any Bank Secured Party hereunder.
 
(d)           No payment or payments made by Company, any of the Guarantors, any
other guarantor or any other Person or received or collected by Collateral Agent
or any Bank Secured Party from Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations until the Guaranty Termination Date, subject to Section 3 below.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Each Guarantor agrees that all payments under this Guaranty
Agreement shall be made to Collateral Agent for the benefit of Bank Secured
Parties.  Notwithstanding the preceding sentence if, at any time any Guarantor
shall make any payment to any Bank Secured Party on account of its liability
hereunder, it will notify Collateral Agent in writing that such payment is made
under this Guaranty Agreement for such purpose and promptly forward such
payment, together with any necessary endorsement, to Collateral Agent.
 
(f)           The Guaranty Agreement shall be released as to a specific
Guarantor in accordance with the terms of Section 9.10(b) of the Credit
Agreement.
 
3.           Fraudulent Transfer Limitation.  Anything contained in this
Guaranty Agreement to the contrary notwithstanding, the obligations of each
Guarantor hereunder shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to the
Company or other Affiliates of the Company to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation or contribution of such Guarantor pursuant to (a) applicable Law or
(b) any agreement providing for an equitable allocation among such Guarantor and
other Affiliates of the Company of obligations arising under guaranties by such
parties.
 
4.           Right of Contribution.  The Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty Agreement.  Accordingly, in the event any payment or distribution is
made by any Guarantor under this Guarantee (a “Funding Guarantor”) that exceeds
its Fair Share (as defined below), that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as defined
below) to equal its Fair Share.  “Fair Share” means, with respect to a Guarantor
as of any date of determination, an amount equal to (a) the ratio of (i) the
Adjusted Maximum Amount (as defined below) with respect to such Guarantor to
(ii) the aggregate of the Adjusted Maximum Amounts with respect to all
Guarantors, multiplied by (b) the aggregate amount paid or distributed on or
before such date by all Funding Guarantors under this Guarantee in respect of
the obligations guaranteed.  “Fair Share Shortfall” means, with respect to a
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Guarantor over the Aggregate Payments of such Guarantor.  “Adjusted
Maximum Amount” means, with respect to a Guarantor, the maximum aggregate amount
of the obligations of such Guarantor under this Guaranty Agreement, determined
in accordance with Section 3;
 
 
 
 

--------------------------------------------------------------------------------

 
 
provided that solely for purposes of calculating the “Adjusted Maximum Amount”
with respect to any Guarantor for purposes of this Section 4, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such
Guarantor.  “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
Agreement (including, without limitation, in respect of this Section 4).  The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Guarantors of their obligations as set forth in
this Section 4 shall not be construed in any way to limit the liability of any
Guarantor hereunder.
 
5.           Right of Set-off.  In addition to any rights and remedies of
Collateral Agent and of the Bank Secured Parties provided by law (including,
without limitation, other rights of set-off), each Guarantor hereby irrevocably
authorizes Collateral Agent and each Bank Secured Party at any time and from
time to time without prior notice to such Guarantor or any other Guarantor, any
such notice being expressly waived by each Guarantor to the extent not
prohibited by applicable law, upon any amount becoming due and payable by such
Guarantor hereunder (whether at the stated maturity of the Obligations, by
acceleration or otherwise) to set off and appropriate and apply against such
amount, to the extent not prohibited by applicable law any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured at any time
held or owing by such Bank Secured Party (or any branch or agency thereof) to or
for the credit or the account of Collateral Agent or such Guarantor, whether or
not Collateral Agent or such Bank Secured Party has made any demand for
payment.  Collateral Agent and each Bank Secured Party shall notify such
Guarantor (and each Bank Secured Party shall notify Collateral Agent) promptly
of any such set-off and the application made by Collateral Agent or such Bank
Secured Party, provided that, to the extent not prohibited by applicable law,
the failure to give such notice shall not affect the validity of such set-off
and application.
 
6.           No Subrogation, Contribution, Reimbursement or
Indemnity.  Notwithstanding anything to the contrary in this Guaranty Agreement,
each Guarantor hereby irrevocably waives all rights which may have arisen in
connection with the guarantees contained in this Guaranty Agreement to be
subrogated to any of the rights (whether contractual, under the United States
Bankruptcy Code (or similar action under any successor law or under any
comparable law), including Section 509 thereof, under any other Debtor Relief
Law, under common law or otherwise) of Collateral Agent and any of the Bank
Secured Parties against the Company or against Collateral Agent and any Bank
Secured Party for the payment of the Obligations until the date which is 91 days
after the Guaranty Termination Date.  Each Guarantor hereby further irrevocably
waives all contractual, common law, statutory and other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
the Company or any other Person which may have arisen in connection with the
guarantees contained in this Guaranty Agreement until the date which is 91 days
after the Guaranty Termination Date.  Until the date which is 91 days after the
Guaranty Termination Date, if any amount shall be paid by or on behalf of the
Company to any Guarantor on account of any of the rights waived in this Section
6, such amount shall be held by such Guarantor in trust, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to Collateral Agent, if required), to be
applied against the Obligations, whether matured or unmatured, as provided in
the Intercreditor Agreement.  The provisions of this Section 6 shall survive the
termination of the guarantees contained in this Guaranty Agreement.
 
 
 

--------------------------------------------------------------------------------

 
   
7.           Amendments, etc. with Respect to the Obligations: Waiver of
Rights.  Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the
Obligations made by Collateral Agent or any Bank Secured Party may be rescinded
by such party and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released, and the Credit
Agreement, any other Bank Loan Documents or any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminate, in whole or part, from time to time, and any collateral security,
guarantee or right of offset at any time existing for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Each
Guarantor hereby knowingly, intentionally and specifically waives any rights it
may have at law or in equity to repudiate or abrogate or otherwise disclaim or
limit its obligations hereunder as a result of any of the foregoing.  Neither
Collateral Agent nor any Bank Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by or for it as
security for the Obligations or for this Guaranty Agreement or any property
subject thereto, and each Guarantor hereby knowingly, intentionally and
specifically waives any rights it otherwise may have at law or in equity in the
event of any failure by Collateral Agent or any Bank Secured Party to so
protect, secure, perfect or insure any such Lien.  When making any demand
hereunder against any of the Guarantors, Collateral Agent or any Bank Secured
Party may, but shall be under no obligation to, make a similar demand on the
Company or any other Guarantor or guarantor, and any failure by Collateral Agent
or any Bank Secured Party to make any such demand or to collect any payments
from the Company or any such other Guarantor or guarantor or any release of the
Company or such other Guarantor or guarantor shall not relieve any of the
Guarantors in respect of which a demand or collection is not made or any of the
Guarantors not so released of their several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Collateral Agent or any Bank Secured Party
against any of the Guarantors. For the purposes hereof, “demand” shall include
the commencement and continuance of any legal proceedings.
 
8.           Guaranty Agreement Absolute and Unconditional.  Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by Collateral Agent or any
Bank Secured Party upon this Guaranty Agreement or acceptance of this Guaranty
Agreement, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty Agreement; and all dealings between the
Company and any of the Guarantors, on the one hand, and Collateral Agent and the
Bank Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty Agreement.  Each
Guarantor knowingly, intentionally
 
 
 

--------------------------------------------------------------------------------

 
    
and specifically waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Company or any of the Guarantors
with respect to the Obligations.  Each Guarantor understands and agrees that
this Guaranty Agreement shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to, and hereby irrevocably
waives any defenses it may now or hereafter have in any way relating to, the
following: (a) the validity, regularity or enforceability of the Credit
Agreement, any other Bank Loan Document any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by or for Collateral Agent or any
Bank Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Company against Collateral Agent or any Bank Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Company or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company for the Obligations,
or of such Guarantor under this Guaranty Agreement, in bankruptcy or in any
other instance, including, without limitation, any diminution in value, for
whatever reason, of any of the collateral security for the Obligations.  When
pursuing its rights and remedies hereunder against any Guarantor, Collateral
Agent or a Bank Secured Party may, but shall be under no obligation to, pursue
such rights and remedies as it may have against the Company or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto (and each Guarantor hereby knowingly,
intentionally and specifically waives any right it may have to require
Collateral Agent or a Bank Secured Party to do so), and any failure by
Collateral Agent or any Bank Secured Party to pursue such other rights or
remedies or to collect any payments from the Company or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Company or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
such Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Collateral Agent or Bank Secured Parties against such Guarantor.  This
Guaranty Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof, and shall inure to the benefit of Collateral
Agent and Bank Secured Parties, and their respective successors, endorsees,
transferees and assigns, until the Guaranty Termination Date.
 
9.           Reinstatement.  This Guaranty Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by Collateral Agent or any Bank Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
10.           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to Collateral Agent without set-off or counterclaim in
Dollars and immediately available funds at the office of Collateral Agent set
forth in the Intercreditor Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Representations and Warranties.  Each Guarantor hereby represents
and warrants to Collateral Agent and each Bank Secured Party that:
 
(a)           such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
power and authority and the legal right to own and operate its property, to
lease the property such Guarantor operates and to conduct the business in which
such Guarantor is currently engaged;
 
(b)           such Guarantor has the power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Guaranty
Agreement and the other Bank Loan Documents to which it is a party, and has
taken all necessary action to authorize the execution, delivery and performance
of this Guaranty Agreement and each of the other Bank Loan Documents to which it
is a party;
 
(c)           this Guaranty Agreement and each of the other Bank Loan Documents
to which it is a party has been duly executed and delivered by such Guarantor
and constitutes the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
equitable principles (whether considered in a proceeding in equity or at law);
 
(d)           the execution, delivery and performance of this Guaranty Agreement
and the other Bank Loan Documents to which it is a party will not (i) contravene
the terms of such Guarantor’s Organization Documents, (ii) violate any Law,
(iii) be in conflict with, result in a breach of, constitute (alone or with
notice or lapse of time or both) a default under or give rise to any right to
accelerate any material obligation under any Contractual Obligation of such
Guarantor or (iv) will not result in, or require, the creation or imposition of
any Lien on any of the properties of such Guarantor, or any revenues, income or
profits therefrom, whether now owned or hereafter acquired, pursuant to any
order, injunction, writ or decree of a Governmental Authority or any arbitral
award to which such Guarantor is subject or Contractual Obligation of such
Guarantor (other than Liens securing the Obligations);
 
(e)           no action, consent or authorization of, registration or filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person (including, without limitation, any shareholder or any
Affiliate of such Guarantor) is required to be obtained or made by such
Guarantor in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty Agreement or any other Bank Loan Document to
which it is a party other than such as have been obtained or made and are in
full force and effect;
 
(f)           no litigation is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or against any of such Guarantor’s
properties, revenues, income or profits therefrom with respect to this Guaranty
Agreement or any other Bank Loan Document to which it is a party or any of the
transactions contemplated hereby or thereby;
 
(g)           such Guarantor has good record and indefeasible title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, or a legal right to use, all its
other property and assets which are material to the operations of its business,
and none of such property is subject to any Lien of any nature whatsoever except
for Liens permitted under the Credit Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           as of the date on which this representation and warranty is made
or deemed made, each of the Guarantors is Solvent, both before and after giving
effect to the transactions contemplated by the Bank Loan Documents consummated
on such date and to the incurrence of all Indebtedness and other obligations
incurred on such date in connection with the Bank Loan Documents; and
 
(i)           each of the other representations and warranties contained in
Article V of the Credit Agreement, insofar as such representations and
warranties are applicable to such Guarantor, is true and correct in all material
respects.
 
Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each extension of
credit under any Bank Loan Document, on and as of such date of extension of
credit as though made hereunder on and as of such date.
 
All representations and warranties made hereunder and in any other Bank Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by Collateral Agent and each Bank Secured Party, regardless of any investigation
made by Collateral Agent or any Bank Secured Party or on their behalf and
notwithstanding that Collateral Agent or any Bank Secured Party may have had
notice or knowledge of any Default at the time of any credit extension, and
shall continue in full force and survive the Guaranty Termination Date.
 
12.           Covenants.  Each Guarantor hereby covenants and agrees with
Collateral Agent and each Bank Secured Party that, from and after the date of
this Guaranty Agreement and until the occurrence of the Guaranty Termination
Date, such Guarantor shall not take, and shall refrain from taking, any action
that would result in a breach or violation of any of the covenants of the
Company contained in the Credit Agreement.
 
13.           Authority of Collateral Agent.  Each Guarantor acknowledges that
the rights and responsibilities of Collateral Agent under the Guaranty Agreement
with respect to any action taken by Collateral Agent or the exercise or
non-exercise by Collateral Agent of any option, right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Guaranty Agreement shall, as among Collateral Agent and the other Bank Secured
Parties be governed by the Intercreditor Agreement and by such other agreements
with respect thereto as may exist form time to time among them, but, as between
Collateral Agent and such Guarantor, Collateral Agent shall be conclusively
presumed to be acting as agent for the other Bank Secured Parties with full and
valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
14.           Notices.  All notices and other communications provided for
hereunder shall be effectuated in the manner provided for in the Intercreditor
Agreement; provided that if a notice or communication hereunder is sent to a
Guarantor, said notice shall be addressed to such Guarantor, in care of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Counterparts.  This Guaranty Agreement may be executed by one or
more of the Guarantors on any number of separate counterparts (including by
facsimile or attachment to electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the counterparts of this Guaranty Agreement signed by all
the Guarantors shall be lodged with Collateral Agent.
 
16.           Severability.  Any provision of the Guaranty Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
17.           Integration.  This Guaranty Agreement represents the agreement of
each Guarantor with respect to the subject matter hereof and there are no
promises or representations by Collateral Agent or any Bank Secured Party
relative to the subject matter hereof not reflected herein.
 
18.           Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a)           None of the terms or provisions of this Guaranty Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
the provisions of the Credit Agreement.
 
(b)           Neither Collateral Agent nor any Bank Secured Party shall by any
act (except by a written instrument pursuant to this Section 18), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor delay in exercising,
on the part of Collateral Agent or any Bank Secured Party, any right, power of
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power of
privilege.  A waiver by Collateral Agent or any Bank Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Collateral Agent or such Bank Secured Party would
otherwise have on any future occasion.
 
(c)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
19.           Section Headings.  The section headings used in this Guaranty
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
 
20.           Successors and Assigns.  This Guaranty Agreement shall be binding
upon the successors and assigns of each Guarantor and shall inure to the benefit
of Collateral Agent and Bank Secured Parties and their respective successors and
assigns; provided, that no Guarantor may assign any of its rights or obligations
under this Guaranty Agreement without the prior written consent of Collateral
Agent and any such purported assignment shall be null and void.
 
 
 

--------------------------------------------------------------------------------

 
 
21.           GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICE OF PROCESS.
 
(a)           THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT COLLATERAL AGENT
AND EACH BANK SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)           EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK
SECURED PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY,
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT SHALL
AFFECT ANY RIGHT THAT COLLATERAL AGENT OR ANY BANK SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN SECTION 21(b).  EACH GUARANTOR, COLLATERAL AGENT AND
EACH BANK SECURED PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  THIS SECTION 21
SHALL SURVIVE THE TERMINATION OF THIS GUARANTY AGREEMENT, AND ANY SATISFACTION
AND DISCHARGE OF EACH GUARANTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.
 
22.           Waiver of Right to Trial by Jury.  EACH GUARANTOR, COLLATERAL
AGENT AND EACH BANK SECURED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH GUARANTOR, COLLATERAL AGENT AND EACH BANK SECURED PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  THIS SECTION 22 SHALL SURVIVE THE
TERMINATION OF THIS GUARANTY AGREEMENT, AND ANY SATISFACTION AND DISCHARGE OF
EACH GUARANTOR BY VIRTUE OF ANY PAYMENT, COURT ORDER, OR LAW.
 
23.           Additional Guarantors.  Any Person who was not a “Guarantor” under
this Guaranty Agreement at the time of initial execution hereof shall become a
“Guarantor” hereunder if required pursuant to the terms of the Bank Loan
Documents by executing and delivering to Collateral Agent a Joinder.  Such
Person shall also deliver such items to Collateral Agent in connection with the
execution of such Joinder as required by the terms of the Bank Loan Documents
and this Guaranty Agreement.  Any such Person shall thereafter be deemed a
“Guarantor” for all purposes under this Guaranty Agreement.
 
24.           Bank Loan Document.  This Guaranty is a Bank Loan Document.
 
25.           Replacement.  This Guaranty replaces the Second Restated Guaranty
dated as of February 12, 2010 (the “2010 Guaranty”), made by certain Guarantors
in favor of Collateral Agent for the benefit of the parties described therein
and is entitled and subject to all of the same rights, benefits and obligations
of the Security Documents, the other Bank Loan Documents, and the Intercreditor
Agreement.  Each Guarantor acknowledges and agrees that it has received and
reviewed the Credit Agreement.
 
The Remainder of This Page Is Intentionally Left Blank.

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered by its duly authorized officer as of the day
and year first written above.
 

 
BIRMINGHAM BROADCASTING CO., INC.
         
BIRMINGHAM BROADCASTING (WVTM-TV), LLC
         
BLOCKDOT, INC.
         
DEALTAKER, INC.
         
MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC
         
MEDIA GENERAL COMMUNICATIONS, INC.
         
MEDIA GENERAL OPERATIONS, INC.
         
NES II, INC.
         
PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.
         
VIRGINIA PAPER MANUFACTURING CORP.
                 
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
    
Exhibit A
 
Guaranty Joinder
 
THIS GUARANTY JOINDER dated _______________, to the Guaranty dated as of May 17,
2012 (such agreement, together with all amendments and restatements, the
“Guaranty Agreement”), made by the parties thereto (collectively, the
“Guarantors”) in favor of (i) Bank of America, N.A., as Collateral Agent (in
such capacity, the “Collateral Agent”) for its benefit and the benefit of each
Secured Party under the Credit Agreement (collectively, the “Bank Secured
Parties”), and (ii) the Bank Secured Parties.
 
BACKGROUND.
 
Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty Agreement.  The Guaranty Agreement provides that additional parties may
become Guarantors under the Guaranty Agreement by execution and delivery of this
form of Joinder.  Pursuant to the provisions of Section 23 of the Guaranty
Agreement, the undersigned is becoming a Guarantor under the Guaranty
Agreement.  The undersigned desires to become a Guarantor under the Guaranty
Agreement in order to induce Bank Secured Parties to continue to make and
maintain financial accommodations under the Bank Loan Documents.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Bank Secured Parties to continue to make
and maintain financial accommodations under the Bank Loan Documents, the
undersigned hereby agrees with Collateral Agent, for its benefit and the benefit
of Bank Secured Parties, and the Bank Secured Parties as follows:
 
1.           Joinder.  In accordance with the Guaranty Agreement, the
undersigned hereby becomes a Guarantor under the Guaranty Agreement with the
same force and effect as if it were an original signatory thereto as a Guarantor
and the undersigned hereby (a) agrees to all the terms and provisions of the
Guaranty Agreement applicable to it as a Guarantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guaranty Agreement shall be deemed to include the
undersigned.
 
2.           Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 11 of the Guaranty Agreement to
the same extent as each other Guarantor.
 
3.           Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Guaranty Agreement.
 
4.           Governing Law.  THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT COLLATERAL AGENT
AND EACH BANK SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Full Force of Guaranty Agreement.  Except as expressly supplemented
hereby, the Guaranty Agreement remains in full force and effect in accordance
with its terms.
 
6.           Counterparts.  This Joinder may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.
 
The Remainder of This Page Is Intentionally Left Blank.



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
 

                            By:       Print Name:       Print Title:     

 
 

 
 
                                                                           
 
 

--------------------------------------------------------------------------------

 
          
 

ACCEPTED BY:       BANK OF AMERICA, N.A., as Collateral Agent                
By:     Print Name:     Print Title:     

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
    
EXHIBIT H



 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
FORM OF
 
WARRANT AGREEMENT
 
Dated as of May [•], 2012
 
by and between
 
Media General, Inc.,


and
 
Berkshire Hathaway Inc.
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 


WARRANT AGREEMENT
 
TABLE OF CONTENTS
 
 

   
Page
     
SECTION 1.
Defined Terms
2
     
SECTION 2.
Warrant Certificates
5
     
SECTION 3.
Issuance of Warrants
5
     
SECTION 4.
Execution of Warrant Certificates
6
     
SECTION 5.
Registration
6
     
SECTION 6.
Transfers and Exchanges.
6
     
SECTION 7.
Exercise of Warrants
6
     
SECTION 8.
Adjustment of Exercise Price
9
     
SECTION 9.
Consolidation and Merger.
12
     
SECTION 10.
Notice of Adjustments
13
     
SECTION 11.
Payment of Taxes; Adjustments Resulting in Taxes
14
     
SECTION 12.
Mutilated or Missing Warrant Certificates
14
     
SECTION 13.
Covenants with Respect to Shares
14
     
SECTION 14.
Notices of Certain Corporate Actions
15
     
SECTION 15.
Expenses
15
     
SECTION 16.
Representations, Warranties and Covenants.
16
     
SECTION 17.
Miscellaneous
18
           
EXHIBIT A - Form of Warrant Certificate

 
 
 
 

--------------------------------------------------------------------------------

 
       
WARRANT AGREEMENT
 
WARRANT AGREEMENT (this “Agreement”) dated as of May [•], 2012 by and between
Media General, Inc., a Virginia corporation (the “Company”) and Berkshire
Hathaway Inc, a Delaware corporation.
 
WHEREAS, as of April 29, 2012, the Company had outstanding 22,799,273 shares of
Class A Common Stock and 548,564 shares of Class B Common Stock;
 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with the Holder (as defined below);
 
WHEREAS, in connection with such refinancing and recapitalization transactions,
the Company has agreed to issue to the Holder 4,646,220 Warrants that would
entitle the Holder to receive, upon proper exercise and subject to the terms and
conditions herein, Class A Common Stock of the Company, representing as of the
date hereof 19.9% of the Company’s aggregate issued and outstanding Common
Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
SECTION 1.     Defined Terms.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:
 
“Action” shall mean any action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Additional Shares” shall mean any Shares issued or sold by the Company on or
after the date hereof.
 
“Agreement” shall have the meaning set forth in the preamble hereto.
 
“Board” shall mean the board of directors of the Company.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in either the City of New York are authorized or required
by Law to close.
 
“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock; (b) with respect to any other Person,
any and all partnership, membership or other equity interests of such Person and
(c) with respect to the Company, the Shares.
   
 
 

--------------------------------------------------------------------------------

 
  
“Change of Control” shall have the meaning set forth in Section 9.1 of this
Agreement.
 
“Company” shall have the meaning set forth in the preamble hereto.
 
“control” (including the terms “controlled by”, “controlling” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
“Current Market Price” per Share, on any date specified herein, shall mean the
average daily Market Price during the period of the most recent 10 days, ending
on such date, on which the national securities exchanges were open for trading,
except that if the Shares are not then listed or admitted to trading on any
national securities exchange or quoted in the over-the-counter market, the
Current Market Price shall be the Market Price on such date.
 
“Equity Interests” shall mean Capital Stock or warrants, options or other rights
to acquire Capital Stock.
 
“Exercise Date” shall have the meaning set forth in Section 7.9 of this
Agreement.
 
“Exercise Period” shall mean, with respect to any Warrant, the period commencing
on the date hereof and continuing until the earlier of (a) the Expiration Date
and (b) the Company’s election of an alternative settlement pursuant to Section
9.3 of this Agreement.
 
“Exercise Price” shall have the meaning set forth in Section 3(a) of this
Agreement, as adjusted pursuant to Section 8 of this Agreement.
 
“Expiration Date” for any Warrant shall mean 5:00 p.m. Eastern Time on the date
which is the eighth anniversary of the date hereof.
 
“Governmental Authority” shall mean any United States or other federal,
national, state, provincial, municipal, local, or other government,
governmental, regulatory or administrative authority, agency or commission or
any non-governmental self-regulatory agency, instrumentality or commission, any
stock exchange, or any court, tribunal or judicial or arbitral body.
 
“Holder” shall mean initially Berkshire Hathaway Inc., and thereafter any Person
to whom a Warrant is transferred in accordance with the terms of this Agreement.
 
“Initial Number” shall have the meaning set forth in Section 8.2(a)(i) of this
Agreement.
 
“Investment Bank” shall mean, for any determination to be made by the Investment
Bank hereunder, an independent nationally recognized investment bank selected by
the Board to make such determination that is reasonably acceptable to the
Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Law” shall mean any federal, national, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order or requirement
(including common law).
 
“Market Price” shall mean, on any date specified herein, the amount per share
equal to (a) if the Shares are then listed on the NYSE, the last sale price of
the Shares on such date or, if no such sale takes place on such date, the
average of the closing bid and asked prices thereof on such date, in each case
as officially reported on the NYSE, (b) if the Shares are not then listed on the
NYSE but are admitted to trading on any national securities exchange (other than
the NYSE), the last sale price of the Shares on such date or, if no such sale
takes place on such date, the average of the closing bid and asked prices
thereof on such date, in each case as officially reported on the principal
national securities exchange on which the Shares are then listed or admitted to
trading (other than the NYSE) or (c) if Shares are not then listed or admitted
to trading on any national securities exchange or quoted in the over-the-counter
market, the fair value thereof determined by the Investment Bank.
 
“NYSE” shall mean the New York Stock Exchange.
 
“Officers” shall mean, with respect to any Person, the Chief Executive Officer,
the Chief Financial Officer, the President, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary, any Assistant Secretary, or any
Vice-President of such Person.
 
“Other Securities” shall mean any other Equity Interests, or other equity
interests of the Company or any other Person (corporate or otherwise) received
in exchange or replacement for or otherwise in consideration for the Shares (or
Other Securities received in an earlier exchange, exercise or replacement of
Shares).
 
“Person” shall include an individual, a corporation, an association, a
partnership, a limited liability company, a trust or estate, a government,
foreign or domestic, and any agency or political subdivision thereof, or any
other entity.
 
“Pro Rata Repurchase” means any purchase of Shares by the Company or any
Affiliate thereof pursuant to (a) any substantial issuer bid, take-over bid or
exchange offer or (b) any other offer available to substantially all holders of
Shares, in the case of both (a) or (b), whether for cash, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including shares of Capital Stock, other securities or evidences
of indebtedness of a subsidiary), or any combination thereof, effected while a
Warrant is outstanding. The “Effective Date” of a Pro Rata Repurchase shall mean
the date of acceptance of shares for purchase or exchange by the Company under
any substantial issuer bid, take-over bid or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a substantial issuer bid, take-over bid or exchange offer.
 
“Regulatory Approvals” with respect to a Holder, means, to the extent applicable
and required to permit such Holder to exercise a Warrant for Warrant Shares
without such Holder being in violation of applicable Law, the receipt of any
necessary approvals and authorizations of any Governmental Authority and any
notifications to, or expiration or termination of, any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Securities and Exchange Commission thereunder, all as the same shall be in
effect at any applicable time.
 
“Shares” shall mean shares of Class A Common Stock of the Company
(including  Warrant Shares).
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of capital stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
“Trading Day” shall mean a day during which trading in securities generally
occurs on the NYSE or, if the Shares are not listed on the NYSE, on the
principal other national or regional securities exchange on which the Shares are
then listed or, if the Shares are not listed on a national or regional
securities exchange, on any Business Day.
 
“Warrants” shall mean the warrants issued pursuant to this Agreement and
represented by Warrant Certificates, and all warrants issued upon transfer,
division or combination of, or in substitution thereof.
 
“Warrant Certificates” shall have the meaning set forth in Section 2 of this
Agreement.
 
“Warrant Register” shall have the meaning set forth in Section 5 of this
Agreement.
 
“Warrant Shares” shall mean the Shares issuable upon exercise of the Warrants.
 
SECTION 2.     Warrant Certificates.  The certificates evidencing the Warrants
to be delivered pursuant to this Agreement shall be in registered form only and
shall be substantially in the form set forth in Exhibit A attached hereto
(“Warrant Certificates”) and may have such letters, numbers, or other marks of
identification or designation and such legends or endorsements printed,
lithographed or engraved thereon as the Officers of the Company executing the
same may reasonably approve (with execution thereof to be conclusive evidence of
such approval) and as are not inconsistent with the provisions of this
Agreement, or as may be reasonably required to comply with any applicable Law or
with any rule or regulation of any exchange, inter-dealer quotation system or
regulated quotation service on which the Warrants or the Shares may be listed or
quoted, as the case may be.
 
SECTION 3.     Issuance of Warrants.
 
(a)           Subject to adjustment in accordance with Section 8, each Warrant
shall entitle the Holder, upon proper exercise during the Exercise Period, to
purchase from the Company one (1) Share at a purchase price per Share equal to
$0.01 (such price being referred to herein as the “Exercise Price”), in each
case as adjusted from time to time as provided herein.
  
 
 

--------------------------------------------------------------------------------

 
  
(b)           The Warrant Certificates shall be dated the date of execution by
the Company and shall evidence one or more Warrants.  Each Warrant evidenced
thereby entitles the Holder, upon proper exercise, to receive from the Company
the stated number of Warrant Shares at the Exercise Price, as adjusted as
provided herein.
 
SECTION 4.     Execution of Warrant Certificates.  The Warrant Certificates may
be executed in any number of original, facsimile or electronic counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.  Each such signature upon any Warrant Certificate may be of the
present or any future Officer of the Company, notwithstanding the fact that at
the time any Warrant Certificate shall be delivered or disposed of by the
Company such Officer shall have ceased to hold such office, so long as, and the
Company hereby represents that, under the Company’s certificate of incorporation
and bylaws, any Warrants or Warrant Shares so issued would be validly issued.
 
SECTION 5.     Registration.  The Company shall number and register the Warrant
Certificates in a register (the “Warrant Register”) as they are issued by the
Company.  The Warrant Register will show the name and address of the Holder, the
numbers of Warrants and Warrant Shares evidenced on the face of each Warrant
Certificate and the date of each Warrant Certificate.  The Company may deem and
treat the Holder as the absolute owner of the Warrant Certificates
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for all purposes, and the Company shall not be affected by any notice
to the contrary.
 
SECTION 6.     Transfers and Exchanges.
 
6.1           Transfers.
 
(a)           The Holder may transfer, assign or encumber all or any part of a
Warrant Certificate to any Person, provided, however, that such transfer shall
be in compliance with the Securities Act or any state (or other jurisdiction)
securities or “blue sky” laws applicable to the Company or the Warrants.
 
(b)           Upon written notice from the Holder of any transfer permitted
pursuant to Section 6.1(a) and receipt of such customary documents as the
Company may reasonably request to assure itself that such transfer is in
compliance with the Securities Act or any applicable state (or other
jurisdiction) securities or “blue sky” laws, the Company shall reflect in its
records any change in record ownership pursuant to any such transfer.
 
6.2           Exchange of Warrant Certificates.  Warrant Certificates may be
exchanged at the option of the Holder, when surrendered to the Company during
normal business hours for another Warrant Certificate or other Warrant
Certificates of like tenor and representing in the aggregate a like number of
Warrants.  Warrant Certificates surrendered for exchange shall be cancelled by
the Company.  Such cancelled Warrant Certificates shall then be disposed of by
the Company in accordance with applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.          Exercise of Warrants.
 
7.1           Vesting of Warrants.  The Warrants shall vest immediately upon the
execution of this Agreement.
 
7.2           Exercise of Warrants.  A Warrant may be exercised upon surrender
to the Company of the Warrant Certificate evidencing the Warrant to be exercised
with the form of election to purchase on the reverse thereof duly completed and
signed, and upon payment to the Company of the Exercise Price, as adjusted from
time to time as provided herein, for each Warrant Share then purchased.  Payment
of the aggregate Exercise Price for all Warrant Shares being purchased in
respect of a Warrant shall be made (a) by wire transfer of immediately available
funds in U.S. Dollars or (b) by certified or official bank check for U.S.
Dollars made payable to the order of the Company.  Each Warrant not exercised
prior to the Expiration Date shall become void and all rights thereunder and all
rights in respect thereof under this Agreement shall cease as of such
time.  Notwithstanding anything in this Agreement to the contrary, the Holder
hereby acknowledges and agrees that its exercise of a Warrant for Warrant Shares
is subject to the condition that the Holder will have first received any
necessary Regulatory Approvals; provided, however, that in the event the Holder
has delivered a notice of exercise to the Company prior to the Expiration Date
and any Regulatory Approvals with respect to such exercise are pending as of the
Expiration Date, the Expiration Date with respect to such Warrants shall
automatically be extended for a period of 30 days following final approval or
disapproval of any such Regulatory Approval.  The Company agrees that if the
exercise of any Warrant requires any Regulatory Approval it will promptly
provide the Holder all cooperation reasonably requested to obtain such
Regulatory Approvals.
 
7.3           Issuance of Certificates Representing Shares.  Upon such surrender
of Warrant Certificates and payment of the aggregate Exercise Price (unless such
exercise is pursuant to Section 7.7 hereof (in which case no Exercise Price
shall be due)), the Company shall cause to be delivered promptly to, or upon the
written order of, the Holder, and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of such Warrants together with cash in lieu of
fractional Shares as provided in Section 7.8.  Such certificate or certificates
shall be deemed to have been issued and any Person so designated to be named
therein shall be deemed to have become a holder of such Warrant Shares as of the
date of the surrender of such Warrants Certificates and, if applicable, payment
of the aggregate Exercise Price.
 
7.4           Issuance of New Warrant Certificates.  Each Warrant shall be
exercisable at the election of the Holder thereof, either in full or from time
to time in part (in whole numbers of Warrant Shares), and, in the event that a
Warrant is exercised (and a Warrant Certificate is surrendered) in respect of
fewer than all of the Warrant Shares issuable on such exercise at any time prior
to the Expiration Date, a new Warrant Certificate evidencing the remaining
Warrant or Warrants will be issued and delivered by the Company.
 
7.5           Cancellation of Warrant Certificates.  All Warrant Certificates
surrendered upon exercise of Warrants shall be cancelled and disposed of by the
Company in accordance with applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
7.6           Warrant Agreement.  The Company shall keep copies of this
Agreement and any notices given or received hereunder available for inspection
by the Holder during normal business hours at its office.
 
7.7           Alternative Cashless Exercise.  Notwithstanding any provision
herein to the contrary, in lieu of exercising a Warrant as set forth above, the
Holder may exercise a Warrant by electing to receive that number of Shares as
determined below by surrendering to the Company such Warrant Certificate, with
the applicable election to purchase such Share(s) duly completed and signed by
the Holder, in which event the Company shall deliver to the Holder the number of
Shares computed using the following formula:
 

           
S
=
WS     (MP  –   PP)

       
MP
 

 
where:
 
“S” equals the net number of Warrant Shares to be issued to the Holder;
 
“WS” equals the number of Warrant Shares purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised;
 
“MP” equals the Current Market Price; and
 
“PP” equals the Exercise Price.
 
Following the surrender of any Warrant pursuant to this Section 7.7, the Company
shall promptly record the name of the Holder in the Warrant Register for that
number of Shares, as calculated above, or in such name or names as may be
designated by such Holder.
 
7.8           Fractional Shares.  The Company shall not be required to deliver
fractional Warrant Shares on the exercise of any Warrant.  If more than one
Warrant shall be presented for exercise in full at the same time by the same
Holder, the number of full Warrant Shares which shall be deliverable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section
7.8, be deliverable on the exercise of any Warrants (or specified portion
thereof), the Company shall pay an amount in cash equal to the Market Price
multiplied by such fraction.
 
7.9           When Exercise Effective.  The exercise of any Warrant shall be
deemed to have been effective immediately prior to the close of business on the
Business Day on which such Warrant is surrendered to and, unless such exercise
is pursuant to Section 7.7 hereof (in which case no Exercise Price shall be
due), the Exercise Price is received by the Company as provided in this Section
7 (the “Exercise Date”) and the Person in whose name the Shares shall be
issuable upon such exercise shall be deemed to be the holder of such Shares for
all purposes on the Exercise Date.
 
 

--------------------------------------------------------------------------------

 
   
SECTION 8.          Adjustment of Exercise Price.  If any of the events set
forth in this Section 8 occur during the Exercise Period, the Exercise Price and
the number of Warrant Shares for which any Warrant is exercisable, as
applicable, shall be subject to adjustment from time to time as set forth in
this Section 8; provided, however, that if more than one subsection of this
Section 8 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment in favor of the Holder (as determined by the
Board in good faith).  All of the adjustments referred to in this Section 8
shall only apply to Warrants which have not yet been exercised and shall not
apply the issuance of any Warrant Shares upon exercise of any Warrant (or the
initial issuance of Warrants pursuant to this Agreement).
 
8.1           Adjustments for Change in Shares.  If at any time the Company
shall:
 
(a)           make a distribution on its Shares payable in Additional Shares or
shares of other Capital Stock;
 
(b)           subdivide its outstanding Shares into a greater number of Shares;
 
(c)           combine its outstanding Shares into a smaller number of Shares; or
 
(d)           issue by reclassification of the Shares any shares of its Capital
Stock (other than rights, warrants or options for its Shares);
 
then (i) the aggregate number of Warrant Shares for which any Warrant is
exercisable immediately prior to such action shall be adjusted so that the
Holder shall be entitled to receive upon exercise of such Warrant the number of
Shares that the Holder would have owned or would have been entitled to receive
immediately following such action if the Holder had exercised such Warrant
immediately prior to such action and (ii) the Exercise Price payable upon the
exercise of such Warrant shall be adjusted by multiplying such Exercise Price
immediately prior to such adjustment by a fraction, the numerator of which shall
be the number of Warrant Shares issuable upon the exercise of such Warrant
immediately prior to such adjustment and the denominator of which shall be the
number of Warrant Shares issuable immediately thereafter.


8.2           Adjustment for Rights Issue.
 
(a)           If the Company distributes any rights, warrants, options or other
securities exercisable or convertible into or exchangeable (collectively, an
“Exercise”) for Shares (collectively, “Rights”) to all holders of its Shares
entitling them to purchase Shares at a price per Share (or having an exercise
price per Share) less than the Market Price of the Shares as of the last Trading
Day preceding the date of the agreement on pricing such rights, then, in such
event:
 
(i)           the number of Warrant Shares for which any Warrant is exercisable
immediately prior to the date of the agreement on pricing of such Rights (the
“Initial Number”) shall be increased to the number obtained by multiplying the
Initial Number by a fraction (A) the numerator of which shall be the sum of
(1) the number of Shares outstanding on such date on a fully diluted basis
(i.e., taking into account any previously issued Rights (including the Warrants)
exercisable for Shares then outstanding) and (2) the number of Additional Shares
for which Rights then being issued may be Exercised and
 
 
 

--------------------------------------------------------------------------------

 
 
(B) the denominator of which shall be the sum of (1) the number of Shares
outstanding on such date on a fully diluted basis (i.e., taking into account any
previously issued Rights (including the Warrants) exercisable for Shares then
outstanding) and (2) the number of Shares which the aggregate consideration
receivable by the Company for the total number of Shares for which Rights then
being issued may be Exercised would purchase at the Market Price on the last
Trading Day preceding the date of the agreement on pricing such Rights; and
 
(ii)           the Exercise Price payable upon exercise of a Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
date of the agreement on pricing of such Rights by a fraction, the numerator of
which shall be the number of Warrant Shares prior to such date and the
denominator of which shall be the number of Warrant Shares immediately after the
adjustment described in Section 8.2(a)(i).
 
(b)           For purposes of the foregoing, the aggregate consideration
receivable by the Company in connection with the issuance of such Rights shall
be deemed to be equal to the sum of the net offering price (including the fair
market value, as determined by the Investment Bank, of any non-cash
consideration and after deduction of any related expenses payable to third
parties) of all such Rights plus the minimum aggregate amount, if any, payable
upon exercise of any such Rights into Shares.  Any adjustment made pursuant to
this Section 8.2 shall become effective immediately upon the date of such
issuance.
 
8.3           Adjustment for Other Non-Cash Distributions.
 
(a)           If the Company distributes to all holders of its Shares any of its
non-cash assets, equity interests of the Company other than Shares or debt
securities or any rights, warrants or options to purchase securities of the
Company or other equity interests of the Company other than Shares (including
securities but excluding distributions of Shares referred to in Section 8.1,
distributions of rights, warrants or options referred to in Section 8.2 and any
spin-off as described in Section 8.3(c)), the Exercise Price shall be adjusted
in accordance with the formula:
 
E′    =    E    -    F
 
where:
 
E' = the adjusted Exercise Price;
 
E = the current Exercise Price; and
 
F = the fair market value (on the record date for the distribution to which this
Section 8.3(a) applies) of the assets, securities, rights, warrants or options
to be distributed in respect of each Share in the distribution to which this
Section 8.3(a) is being applied.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Investment Bank shall determine fair market values for the
purposes of this Section 8.3.  The adjustment shall become effective immediately
after the record date for the determination of stockholders entitled to receive
the distribution to which this Section 8.3 applies.
 
(c)           In respect of a distribution of Shares of any class or series, or
Capital Stock or similar equity interests, of or relating to a subsidiary of the
Company or other business unit, referred to herein as a “spin-off,” for purposes
of the adjustment in Section 8.3(a) above, “F” shall be equal to the average of
the closing price of the portion of those shares of Capital Stock or similar
equity interests so distributed applicable to one Share for the ten (10)
consecutive Trading Days beginning on the effective day of the spin-off or, if
such shares of Capital Stock or similar equity interests are not listed on any
national or regional securities exchange or quoted in the over-the-counter
market, the fair value thereof shall be determined by the Investment Bank.  The
adjustment to the Exercise Price in the event of a spin-off will occur on the
tenth Trading Day from, and including, the effective date of the spin-off.
 
8.4           Adjustment for Cash Distributions.  In case the Company shall pay
an annual cash distribution per Share, excluding any distribution in connection
with the liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary, then, in such case, the Exercise Price shall be
decreased by the amount of the cash distribution per Share payable to the holder
of one Share, such adjustment to be effective immediately prior to the opening
of business on the day following such record date.  If any such distribution is
not so paid, the Exercise Price shall again be adjusted to be the Exercise Price
that would then be in effect if such distribution had not been declared.
 
8.5           Certain Repurchases of Shares.
 
(a)           In case the Company effects a Pro Rata Repurchase in which the
cash and value of any other consideration included in the payment per Share
exceeds the Market Price on the Trading Day next succeeding the last date on
which tenders or exchanges may be made pursuant to such Pro Rata Repurchase,
then the Exercise Price shall be reduced to the price determined by multiplying
the Exercise Price in effect immediately prior to the Effective Date of such Pro
Rata Repurchase by a fraction of which (i) the numerator shall be (A) the
product of (1) the number of Shares outstanding immediately before such Pro Rata
Repurchase and (2) the Market Price of a Share on the Trading Day immediately
preceding the first public announcement by the Company or any of its Affiliates
of the intent to effect such Pro Rata Repurchase, minus (B) the aggregate
purchase price of the Pro Rata Repurchase, and of which (ii) the denominator
shall be the product of (A) the number of Shares outstanding immediately before
such Pro Rata Repurchase minus the number of Shares so repurchased and (B) the
Market Price of a Share on the Trading Day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase.
 
(b)           In such event, the number of Warrant Shares for which any Warrant
is exercisable shall be increased to the number obtained by dividing (i) the
product of (A) the number of Warrant Shares before such adjustment, and (B) the
Exercise Price in effect immediately prior to the Pro Rata Repurchase giving
rise to this adjustment by (ii) the new Exercise Price determined in accordance
with the immediately preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares shall be made pursuant to this Section
8.5.
 
8.6           Other Provisions Applicable to Adjustments Under this Section
8.  The following provisions shall be applicable to the making of adjustments of
the Exercise Price and number of Warrant Shares hereinbefore provided for in
this Section 8, irrespective of the accounting treatment of any consideration
described below:
 
(a)           When Adjustments to be Made.  The adjustments required by this
Section 8 shall be made whenever and as often as any specified event requiring
an adjustment shall occur.  For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.
 
(b)           When Adjustments May Be Deferred.  No adjustment in the Exercise
Price needs to be made if the amount of such adjustment would be less than
$0.01.  Any adjustments that are not made shall be carried forward and taken
into account in any subsequent adjustment and all adjustments that are made and
carried forward shall be taken in the aggregate in order to determine if the
$0.01 threshold is met.  In computing adjustments under this Section 8,
fractional interests in Shares shall be taken into account to the nearest
one-hundredth of a Share.
 
(c)           When Adjustment Not Required.  If the Company shall take a record
of the holders of Shares for the purpose of entitling them to receive a
distribution or subscription or purchase rights and shall, thereafter and before
the distribution thereof to the holders of Shares, legally abandon its plan to
pay or deliver such dividend, distribution, subscription or purchase rights,
then no adjustment shall be required by reason of the taking of such record and
any such adjustment previously made in respect thereof shall be rescinded and
annulled, and no adjustment to the Exercise Price or number of Warrant Shares
under this Section 8 shall be made in respect of the Warrants held by the
Holder.
 
(d)           Limitation on Number of Warrant Shares.  Notwithstanding anything
contained in this Agreement to the contrary, no adjustment to the number of
Warrant Shares shall be made pursuant to this Section 8 which, under the
Company’s organizational documents, Virginia law, the rules of the NYSE or
otherwise, would have the effect of requiring the Company to seek approval from
its shareholders (assuming that all of the Warrants outstanding under this
Agreement were exercised for Warrant Shares).
 
SECTION 9.          Consolidation and Merger.
 
9.1           Consolidation and Merger.  In the event that any transaction,
whether by way of consolidation, merger, transfer or sale of all or
substantially all of the assets of the Company, or other transaction that has
substantially the same effect, shall be effected with another Person after the
date hereof and the Company shall not be the surviving entity, or the Company
shall be the surviving entity but its Shares shall be changed into securities or
other property of another Person which is not an Affiliate of the Company
immediately prior to such transaction (each such transaction, a “Change of
Control”), then, as a condition of such Change of Control, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive,
 
 
 

--------------------------------------------------------------------------------

 
    
upon the exercise of its Warrants, on the basis and the terms and conditions
specified herein (and in lieu of each Warrant Share immediately theretofore
purchasable and receivable upon the exercise of the Warrants), such securities,
cash or other property receivable upon such Change of Control as such Holder
would have been entitled to receive if its Warrants had been exercised
immediately prior to such event in accordance with Section 9.3.  The Company
shall not effect any such Change of Control unless prior to or simultaneously
with the consummation thereof the successor Person (if other than the Company)
resulting from such Change of Control shall assume, by written instrument, the
obligation to deliver to such Holder such securities, cash or other property as,
in accordance with the foregoing provisions, such Holder may be entitled to upon
the exercise of its Warrants.  The above provisions of this Section 9.1 shall
similarly apply to successive consolidations, mergers or other transactions that
have substantially the same effect as a Change of Control.
 
9.2           Dilution in Case of Other Securities.  In the event that all the
Shares of the Company are or will be converted or exchanged for Other
Securities  in a transaction which does not qualify as a Change of Control
pursuant to Section 9.1, then upon such conversion or exchange, the Warrant
shall become exercisable for such Other Securities, and the computations,
adjustments and readjustments provided for in Section 8 with respect to the
Exercise Price and Warrant Shares shall be made as nearly as possible in the
manner so provided and applied to determine the Exercise Price and amount of
Other Securities from time to time receivable upon the exercise of the
Warrants.  In any such case, appropriate and equitable provision shall be made
with respect to the rights and interests of the Holder to the end that the
provisions hereof (including Section 8 hereof) shall thereafter be applicable,
as nearly as may be, in relation to any securities, cash or other property
thereafter deliverable upon the exercise of any Warrants (such that, for greater
clarity, the provisions of Section 8 shall read as if references therein to
Shares referred to the Other Securities or other equity interests issuable on
the exercise of the Warrants, mutatis mutandis).


9.3           Alternative Settlement.   Notwithstanding the foregoing, (i) if
there shall occur a Change of Control for cash consideration then the Company
shall pay (or cause to be paid) to the Holder, concurrent with the completion of
the transaction, the amount of the Warrants (calculated in the same manner as a
cashless exercise pursuant to Section 7.7 hereof, provided that the Current
Market Price shall be deemed to be the value of the consideration being
delivered in exchange for the Shares in the Change of Control), and the Warrants
shall thereafter not be exercisable and (ii) if there shall occur a Change of
Control for consideration that includes cash and non-cash consideration, then
the Company shall pay (or cause to be paid) to the Holder, concurrent with the
completion of the transaction and in the same allocation of cash and non-cash
consideration as is paid to holders of Shares, such consideration for that
number of Shares that the Warrants (calculated in the same manner as a cashless
exercise pursuant to Section 7.7 hereof, provided that the Current Market Price
shall be deemed to be the volume weighted average price of the Shares for the
30-day period prior to the date of the completion of the transaction), with the
value of any fractional Shares to be paid in cash, and the Warrants shall
thereafter not be exercisable.


SECTION 10.        Notice of Adjustments.  Whenever the Warrants or Exercise
Price shall be adjusted pursuant to Section 8 or Section 9.2, the Company shall
forthwith provide a certificate signed by an Officer, setting forth, in
reasonable detail, the event requiring the adjustment and the method by which
such adjustment was calculated and describing the number and kind of any other
securities issuable upon exercise of the Warrants and any change in the Exercise
Price after giving effect to such adjustment or change.  
 
 
 

--------------------------------------------------------------------------------

 
 
The Company shall promptly, and in any case within 10 Business Days after the
making of such adjustment, cause a signed copy of such certificate to be
delivered to the Holder in accordance with Section 17.1.  The Company shall keep
at its principal executive offices referred to in Section 17.1 copies of all
such certificates and cause the same to be available for inspection at said
office during normal business hours by the Holder.
 
SECTION 11.        Payment of Taxes; Adjustments Resulting in Taxes.  No service
charge shall be made to any Holder for any exercise, exchange or registration of
transfer of Warrant Certificates, and the Company will pay all documentary or
stamp taxes attributable to the initial issuance of Warrant Shares or upon the
exercise of Warrants; provided, however, that the Company shall not be required
to pay any tax or taxes which may be payable in respect of any transfer involved
in the issue of any Warrant Certificates or any certificates for Warrant Shares
in a name other than that of the registered holder of a Warrant Certificate
surrendered upon the exercise of a Warrant.  Notwithstanding anything contained
herein to the contrary, to the extent that any adjustments to the Warrants or
the Exercise Price, whether pursuant to Section 3(a), Section 8, Section 9.2 or
otherwise, would cause the Holder to incur a tax liability, the Holder shall
have 15 Business Days after receipt of the signed certificate pursuant to
Section 10 to notify the Company in writing that the Holder does not accept such
adjustment to the Warrants or the Exercise Price so adjusted in whole or in
part, in which case such adjustments shall not be made.  The Company shall be
required to withhold and deduct any taxes required to be withheld and deducted
under applicable law in connection with an adjustment to the Warrants or the
Exercise Price hereunder, or upon the exercise or settlement of the Warrants.
 
SECTION 12.        Mutilated or Missing Warrant Certificates.  If any of the
Warrant Certificates shall be mutilated, lost, stolen or destroyed, the Company
shall issue, in exchange and substitution for and upon cancellation of the
mutilated Warrant Certificate, or in lieu of and substitution for the Warrant
Certificate lost, stolen or destroyed, a new Warrant Certificate of like date
and tenor and representing an equivalent number of Warrants, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft
or destruction of such Warrant Certificate and such indemnity and security
therefor as is customary and reasonably satisfactory to the Company, if
requested.  Applicants for such substitute Warrant Certificate shall also comply
with such other reasonable regulations and pay such other reasonable charges as
the Company may prescribe.
 
SECTION 13.        Covenants with Respect to Shares.
 
(a)           Delivery of Shares. The Company agrees to take all actions and do
all things as are necessary or desirable to enable and permit it to deliver the
Warrant Shares upon the exercise of Warrants.  The Company guarantees to the
Holder the performance of the Company’s obligations to deliver the Warrant
Shares in accordance with this Agreement.
 
(b)           Reservation of Shares.  The Company will, commencing on the date
hereof and at all times subsequent thereto until the sooner of the expiration of
the Exercise Period or the exercise of all of the Warrants by the Holders
thereof, reserve and keep available, out of the aggregate of its authorized but
unissued Shares or its authorized and issued Shares held in treasury, for the
purpose of enabling it to provide Shares (directly or indirectly) such that the
Company may satisfy any obligation to deliver Warrant Shares upon exercise of
Warrants, the maximum number of Shares which may then be deliverable upon the
exercise of all outstanding Warrants.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Stock Exchange Listing. The Company shall use its commercially
reasonable efforts to maintain the listing of the Shares on the NYSE for a
period of at least the Exercise Period for each Warrant unless the Company
undergoes a Change of Control.
 
SECTION 14.        Notices of Certain Corporate Actions.
 
(a)           In case:
 
(i)           the Company proposes to take any action that would require an
adjustment to the Exercise Price or the number of Warrant Shares issuable upon
exercise of the Warrants pursuant to Section 8 or Section 9.2;
 
(ii)           of a Change of Control; or
 
(iii)           of the voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in each case, the Company shall cause to be delivered to the Holder at its
address as set forth in the Warrant Register, at least 20 Business Days prior to
the applicable record date hereinafter specified, or promptly in the case of
events for which there is no record date, by first-class mail, postage prepaid,
a written notice stating (A)(1) if applicable, the date as of which the Holders
to be entitled to receive any such rights, options, warrants or distribution are
to be determined or (2) if applicable, the initial expiration date set forth in
any tender offer or exchange offer for Shares or (3) if applicable, the date on
which any such Change of Control, dissolution, liquidation or winding up is
expected to become effective or consummated, and the date as of which it is
expected that Holders shall be entitled to exchange such Shares for securities
or other property, if any, deliverable upon such Change of Control, dissolution,
liquidation or winding up and (B) the facts with respect thereto as shall
reasonably be necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of any Warrants.  The failure to give the notice
required by this Section 14(a) or any defect therein shall not affect the
legality or validity of any distribution, right, option, warrant, Change of
Control, dissolution, liquidation or winding up, or the vote upon any action.
 
(b)           Nothing contained in this Agreement shall be construed as
conferring upon the Holder the right to vote or consent to or receive notice as
a shareholder in respect of the meetings of shareholders or the right to receive
distributions or the right to receive the net assets of the Company upon the
winding-up or termination of the Company or any other matter, or any rights
whatsoever as shareholders of the Company.
 
SECTION 15.         Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement will be borne by the Company,
including: (a) all expenses of printing Warrant Certificates; (b) messenger and
delivery services and telephone calls; (c) all fees and disbursements of counsel
for the Company; (d) all fees and disbursements of independent certified public
accountants or knowledgeable experts selected by the Company; and (e) the
Company’s internal expenses (including all salaries and expenses of their
officers and employees performing legal or accounting duties).
  
 
 

--------------------------------------------------------------------------------

 
   
SECTION 16.          Representations, Warranties and Covenants.
 
16.1           Representations, Warranties and Covenants of the Company.  The
Company represents, warrants and covenants the following to the Holder:
 
(b)           It has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.
 
(c)           This Agreement has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Holder, constitutes a valid and binding agreement of the Company.
 
(d)           The execution and delivery by the Company of this Agreement do
not, and the consummation and performance of the transactions contemplated
hereby, will not (i) contravene the Company’s certificate of incorporation or
bylaws, (ii) violate any Law or (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting the Company.
 
(e)           The Company is authorized to issue 75,000,000 of Shares, and as
April 29, 2012, there were 22,799,273 Shares issued and outstanding and 548,564
shares of the Company’s Class B Common Stock issued and
outstanding.  Immediately prior to giving effect to this Agreement, there are no
outstanding (i) options, warrants or other rights to purchase Shares or other
equity interests of the Company, or phantom stock, stock appreciation rights or
similar plans of the Company, or (ii) agreements or other rights to convert any
obligation into, or exchange any securities for, Shares or other equity
interests of the Company, other than as disclosed in the Company’s proxy
statement filed with the Securities and Exchange Commission on April 2, 2012.
 
(f)           The Warrant Shares have been duly and validly authorized for
issuance and, when issued and delivered in accordance with the provisions of
this Agreement and the Warrants, will be duly and validly issued, fully paid and
non-asssessable, free and clear of any liens, claims, adverse interests or other
encumbrances and will conform to the existing Shares.
 
(g)           Assuming the accuracy of the representations and warranties made
by the Holder, no consent, approval, authorization, finding of suitability,
registration, exemption or permit or (other than informational filings or
notices) any filing with or notice to any Governmental Authority or any third
party that is a party to any of the documents, to which the Company or any of
its Subsidiaries is a party, is required in connection with, or as a condition
to, the execution, delivery or performance by the parties of this Agreement and
the consummation of the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
16.2           Representations, Warranties and Covenants of the Holder.  The
Holder hereby represents, warrants and covenants the following to the Company:
 
(a)           The Holder has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement.
 
(b)           This Agreement has been duly authorized, executed and delivered by
the Holder and, assuming due authorization, execution and delivery by the
Company, constitutes a valid and binding agreement of the Holder.
 
(c)           The execution and delivery by the Holder of this Agreement do not,
and the consummation and performance of the transactions contemplated hereby,
will not (i) contravene the Holder’s certificate of incorporation or bylaws or
equivalent governing documents, as applicable, (ii) violate any Law or
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting the
Holder.
 
(d)           The Warrants being acquired by the Holder pursuant to this
Agreement are being acquired for its own account and with no intention of
distributing or reselling such Warrants or the Warrant Shares issuable upon
exercise thereof or any part thereof in any transaction that would be in
violation of the securities Laws of the United States, any state of the United
States or any foreign jurisdiction, without prejudice, however, to the rights of
such Holder at all times to sell or otherwise dispose of all or any part of such
Warrants (in accordance with this Agreement) or Warrant Shares in a transaction
that does not violate the Securities Act under an effective registration
statement under the Securities Act, or under an exemption from such registration
available under the Securities Act.  If such Holder should in the future decide
to dispose of any of such Warrants or Warrant Shares, such Holder understands
and agrees that it may do so only in compliance with the Securities Act and
applicable state and foreign securities Laws, as then applicable and in effect
and, in the case of the Warrants, in accordance with this Agreement.
 
(e)           Such Holder understands that (i) the Warrants and the Warrant
Shares will not be registered at the time of their issuance under the Securities
Act for the reason that the sale provided for in this Agreement and upon
exercise of Warrants is exempt pursuant to Section 4(2) of the Securities Act,
(ii) the reliance of the Company on such exemption is predicated in part on such
Holder’s representations set forth herein, and (iii) such Warrants and Warrant
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration.
 
(f)           Such Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement, has the ability to bear the
economic risks of the investment and is an “accredited investor” as defined in
Rule 501 of Regulation D, promulgated under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 17.          Miscellaneous.
 
17.1           Notices.   All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by an
internationally recognized courier service, by fax or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by notice given in accordance with this Section 17.1:
 
If to the Holder, at
 
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE  68131
Facsimile No.:  (402) 346-3375
Attention:         Marc D. Hamburg
 
with a copy to:
 
Munger, Tolles & Olson LLP
355 South Grand Avenue
Attention:         Mary Ann Todd
Facsimile No.:   (213) 687-3702


If to the Company, at
 
Media General, Inc.
333 E. Franklin St.
Richmond, Virginia
Attention:         General Counsel
 
Chief Financial Officer

 
Facsimile No.:
(804) 819-5565



with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
 
Attention:
Stephen Giove

 
Douglas Bartner

 
Facsimile No.:
(212) 848-7179



or at such other address as may be substituted by notice given as herein
provided.
 
17.2           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of the Agreement was not performed
in accordance with the terms hereof and that the parties hereto shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
17.3           Amendment.  This Agreement may not be amended or modified except
(i) in an instrument in writing signed by, or on behalf of, the Company and the
Holder or (ii) by a waiver in accordance with Section 17.4.
 
17.4           Waiver.  Any party to this Agreement may (i) extend the time for
the performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (iii) waive compliance with any of the agreements of the other party
or conditions to such party’s obligations contained herein.  Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.  Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement.  The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.
 
17.5           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties hereto as hereinafter provided.
 
17.6           Headings.  The descriptive headings and subheadings in this
Agreement are included for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.
 
17.7           Governing Law; Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the Laws of the State of New York.  All
Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any federal court of the United States of America
sitting in the City of New York, Borough of Manhattan; provided, however, that
if such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any state court sitting in the City
of New York, Borough of Manhattan.  Consistent with the preceding sentence, the
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in City of New York, Borough of Manhattan, for the purpose
of any Action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.
 
17.8           Severability.  If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any Law, or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to either party hereto.  Upon a determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.
 
 
 

--------------------------------------------------------------------------------

 
 
17.9           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.
 
17.10           No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.
 
17.11           Termination.  Subject to Section 7.2, this Agreement shall
terminate on the Expiration Date, after which time this Agreement and all
Warrants shall no longer be of any force or effect; provided, however, that this
Agreement will terminate on such earlier date on which all outstanding Warrants
have been exercised; provided, further, that provisions of Sections 15, 16 and
this Section 17 shall survive such termination.
 
17.12           Interpretation and Rules of Construction.  In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
 
(a)           when a reference is made in this Agreement to a Section, such
reference is to a Section of this Agreement unless otherwise indicated;
 
(b)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
 
(c)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
 
(d)           the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; and
 
(e)           references to a Person are also to its successors and permitted
assigns.
 
17.13           Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or electronic communication) in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
 
 

  MEDIA GENERAL, INC.                       By:         Name:         Title:    
         

 
 

  BERKSHIRE HATHAWAY INC.                       By:         Name:         Title:
             

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
Form of Warrant Certificate


[Face of Warrant Certificate]






 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES FOR WHICH IT
MAY BE EXERCISED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND ACCORDINGLY, SUCH
SECURITIES MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
UNITED STATES FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.



 
THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THAT CERTAIN WARRANT AGREEMENT DATED AS OF MAY [•], 2012
(THE “WARRANT AGREEMENT”), BY AND BETWEEN MEDIA GENERAL, INC., A VIRGINIA
CORPORATION, AS THE ISSUER AND BERKSHIRE HATHAWAY, A DELAWARE CORPORATION, AS
HOLDER, AS SUCH WARRANT AGREEMENT MAY BE MODIFIED AND SUPPLEMENTED AND IN EFFECT
FROM TIME TO TIME, AND NO TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED.  THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE,
AGREES TO BE BOUND BY THE PROVISIONS OF SUCH WARRANT AGREEMENT.





 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 


No. of Warrants: ___
Warrant No: __

 


WARRANT
TO PURCHASE SHARES OF
CLASS A COMMON STOCK OF
MEDIA GENERAL, INC.


This certifies that                                                  , or its
registered assigns, is the registered holder (the “Holder”) of ___ warrants (the
“Warrants”) of Media General, Inc., a Virginia corporation (the “Company”), that
would entitle the Holder, upon proper exercise during the Exercise Period to
receive from the Company _____ shares (the “Warrant Shares”) of Class A Common
Stock of Media General, Inc. (“Shares”) at the Exercise Price, subject to
adjustment as described in the Warrant Agreement.  The Warrants will vest upon
the execution of the Warrant Agreement.  Subject to Section 7.2 of the Warrant
Agreement, no Warrant may be exercised after the Expiration Date, and to the
extent not exercised by such time such Warrants shall become void.  Reference is
made to the further provisions of this Warrant Certificate set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as though fully set forth at this place.  This Warrant Certificate shall
be governed and construed in accordance with the internal laws of the State of
New York.


 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
by the undersigned authorized officer of the Company.
 
Dated:
 
MEDIA GENERAL, INC.
         
By:
 
______________________________
 
Name:
Title:
 

 
 
 
 

 
 
A-3

--------------------------------------------------------------------------------

 
 
[Reverse of Warrant Certificate]
 
MEDIA GENERAL, INC.
 
By accepting a Warrant Certificate, the Holder shall be bound by all of the
terms and provisions of the Warrant Agreement (a copy of which is available on
request to the Secretary of the Company) and any amendments thereto as fully and
effectively as if such Holder had signed the same.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants by the Company expiring on the Expiration Date, entitling the
Holder upon proper exercise to receive Warrant Shares pursuant to the Warrant
Agreement, which Warrant Agreement is hereby incorporated by reference in and
made a part of this instrument and is hereby referred to for a description of
the rights, limitation of rights, obligations, duties and immunities thereunder
of the Company and each Holder of the Warrants.  Capitalized terms used but not
other otherwise defined herein shall have the meanings ascribed to them in the
Warrant Agreement.
 
The Holder of the Warrants evidenced by this Warrant Certificate may exercise
them by surrendering this Warrant Certificate, with the form of election to
purchase set forth below on this Warrant Certificate, properly completed and
executed, together with payment of the aggregate Exercise Price (other than in
the case of cashless exercise pursuant to Section 7.7 of the Warrant Agreement)
in accordance with the provisions set forth on the face of this Warrant
Certificate and in the Warrant Agreement.  In the event that upon any exercise
of Warrants evidenced hereby the number of Warrants exercised shall be less than
the total number of Warrants evidenced hereby, there shall be issued to the
Holder hereof or his assignee a new Warrant Certificate evidencing the number of
Warrants not exercised.
 
The Warrant Agreement provides that upon the occurrence of certain events the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant, each as set forth on the face hereof, may, subject to certain
conditions, be adjusted.  No fractions of a Warrant Share will be issued upon
the exercise of any Warrant, but the Company will pay the cash value in lieu
thereof determined as provided in the Warrant Agreement.
 
Warrant Certificates, when surrendered to the Company by the Holder thereof in
person or by legal representative or attorney duly authorized in writing, may be
exchanged, in the manner and subject to the limitations provided in the Warrant
Agreement, but without payment of any service charge, for another Warrant
Certificate or Warrant Certificates of like tenor evidencing in the aggregate a
like number of Warrants.
 
Upon due presentation for registration of transfer of this Warrant Certificate
to the Company, a new Warrant Certificate or Warrant Certificates of like tenor
and evidencing in the aggregate a like number of Warrants shall be issued to the
transferee(s) in exchange for this Warrant Certificate, subject to the
limitations provided in the Warrant Agreement, without charge.
 
The Company may deem and treat the Holder(s) hereof as the absolute owner(s) of
this Warrant Certificate (notwithstanding any notation of ownership or other
writing hereon made by anyone), for the purpose of any exercise hereof, of any
distribution to the Holder(s) hereof, and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
 
 
A-4

--------------------------------------------------------------------------------

 
 
The Warrant Agreement permits, with certain exceptions therein provided, the
supplementing or amendment thereof in writing at any time by the Company and the
Holder.  Any such amendment shall be conclusive and binding upon such Holder and
upon all future Holders of this Warrant and any Warrant issued upon the
registration of transfer thereof or in exchange thereof whether or not notation
of such consent is made upon such Warrant or any other Warrant.
 
 
 
 
 
 

 
 
A-5

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
ASSIGNMENT
 
(To Be Executed by the Holder in Order to Assign Warrants)
 
 
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto:
 



--------------------------------------------------------------------------------

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER
 



--------------------------------------------------------------------------------

(PLEASE PRINT OR TYPE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE OF ASSIGNEE)


of the Warrants represented by this Warrant Certificate, and hereby irrevocably
constitutes and appoints ____________________________________________________
Attorney to transfer this Warrant Certificate on the books of the Company, with
full power of substitution in the premises.


 
Dated:_______, ______
 
 
    Signature(s)*                      
 
    (Social Security or Taxpayer Identification Number)


 
 


 
A-6

--------------------------------------------------------------------------------

 
 
[Form of Election to Purchase, To Be Executed Upon Exercise Of Warrant]
 
NOTICE OF EXERCISE
 
(To Be Executed by the Holder in Order to Exercise Warrants)
 
 
p           The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant Certificate, to receive ______ Warrant Shares and
herewith tenders payment for such Warrant Shares to the order of Media General,
Inc. in the amount of ____ U.S. Dollars per Share in accordance with the terms
of the Warrant Agreement, in cash or by certified or official bank check made
payable to the order of the Company.
 
p           The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant Certificate, to receive _____ Warrant Shares and
hereby elects to use the “cashless exercise” option to purchase the Warrant
Shares under Section 7.7 of the Warrant Agreement.
 
The undersigned requests that a certificate for such Warrant Shares be
registered in the name of:
       

    PLEASE INSERT SOCIAL SECURITY
OR OTHER IDENTIFYING NUMBER    
and be delivered to:
    (PLEASE PRINT OR TYPE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE OF
ASSIGNEE)         and, if such number of Warrants shall not be all the Warrants
evidenced by this Warrant Certificate, that a new Warrant Certificate for the
balance of such Warrants be registered in the name of, and delivered to, the
Holder at the address stated below:           (PLEASE PRINT OR TYPE ADDRESS)    
   





 
Dated:_______, ______
 
 
    Signature(s)*                      
 
    (Social Security or Taxpayer Identification Number)


 


 
 
 
A-7

--------------------------------------------------------------------------------

 
       


EXHIBIT I
 

--------------------------------------------------------------------------------



 
 
 
 


FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
by and between
 
Media General, Inc.
 
and
 
Berkshire Hathaway Inc.
 
__________________________
 
Dated as of May [•], 2012
 
 
 
 
 

 
 

--------------------------------------------------------------------------------



 
i
 
 
 
TABLE OF CONTENTS
 
Page
 
Section 1.
 
Certain Definitions
 
1
 
Section 2.
 
Demand Registration
 
4
 
Section 3.
 
Piggyback Registrations
 
6
 
Section 4.
 
S-3 Shelf Registration
 
7
 
Section 5.
 
Suspension Periods
 
9
 
Section 6.
 
Holdback Agreements
 
9
 
Section 7.
 
Registration Procedures
 
10
 
Section 8.
 
Registration Expenses
 
14
 
Section 9.
 
Indemnification
 
14
 
Section 10.
 
Securities Act Restrictions
 
16
 
Section 11.
 
Transfers of Rights
 
17
 
Section 12.
 
Miscellaneous
 
17
 



 
 
ii

--------------------------------------------------------------------------------

 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of May [•], 2012, by and between Media General, Inc., a Virginia corporation
(the “Company”), and Berkshire Hathaway Inc., a Delaware corporation.
 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with the Investor (as defined below);
 
WHEREAS, the Company and the Investor are parties to a Warrant Agreement, dated
the date hereof (the “Warrant Agreement”) pursuant to which the Investor is
acquiring from the Company warrants (the “Warrants”) to purchase 4,646,220
shares of its Class A Common Stock (the “Common Shares”); and
 
WHEREAS, in connection with the consummation of the refinancing and
recapitalization transactions, the parties desire to enter into this Agreement
in order to create certain registration rights for the Investor as set forth
below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
Section 1.    Certain Definitions.
 
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:
 
“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.
 
“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding:  (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (b) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).  Without limiting the foregoing, a Person
shall be deemed to be the beneficial owner of all Registrable Shares owned of
record by any majority-owned subsidiary of such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the introductory paragraph.
 
“Demand Registration” has the meaning set forth in Section 2(a).
 
“Demand Registration Statement” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Shares” means the shares acquired by the Investor upon exercise of the
Warrants.
 
“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.
 
“Holdback Agreement” has the meaning set forth in Section 6.
 
“Holdback Period” has the meaning set forth in Section 6.
 
“Investor” means initially Berkshire Hathaway Inc. and all subsequent Permitted
Transferees who become Investors pursuant to Section 11, provided that for
purposes of all thresholds and limitations herein, the actions of the Permitted
Transferees shall be aggregated.
 
“Minimum Amount” means $25,000,000.
 
“Minimum Investor Holding Event” shall mean the first day on which the Investor,
along with one or more of its Affiliates (other than the Company and its
controlled Affiliates), fails to hold Shares or rights to acquire Shares
pursuant to the Warrant Agreement (after giving effect to any adjustments for
dilution set forth in Section 8 thereof), equal to at least 9.9% of the
Company’s then outstanding common stock (aggregating both the Shares and the
Company’s Class B Common Stock).
 
“Person” shall include an individual, a corporation, an association, a
partnership, a limited liability company, a trust or estate, a government,
foreign or domestic, and any agency or political subdivision thereof, or any
other entity
 
“Permitted Transferee” means any Person who is a transferee of Registrable
Shares from the Investor (or a prior Permitted Transferee) and who becomes party
to this Agreement as required by Section 11.
 
“Piggyback Registration” has the meaning set forth in Section 3(a).
 
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Shares, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.
 
 
2

--------------------------------------------------------------------------------

 
 
“Registrable Shares” means, at any time, (i) the Exercise Shares, and (ii) any
securities issued by the Company after the date hereof in respect of the
Exercise Shares by way of a share dividend or share split or in connection with
a combination of shares, recapitalization, merger, consolidation or other
reorganization, but excluding (iii) any and all Exercise Shares and other
securities referred to in clauses (i) and (ii) that at any time after the date
hereof (a) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (b) have been sold in a transaction where a
subsequent public distribution of such securities would not require registration
under the Securities Act, (c) are not outstanding or (d) have been transferred
in violation of Section 10 hereof or the provisions of the Warrant Agreement or
to a Person that does not become an Investor pursuant to Section 11 hereof (or
any combination of clauses (a), (b), (c) and(d)).  It is understood and agreed
that, once a security of the kind described in clause (i) or (ii) above becomes
a security of the kind described in clause (iii) above, such security shall
cease to be a Registrable Share for all purposes of this Agreement and the
Company’s obligations regarding Registrable Shares hereunder shall cease to
apply with respect to such security.
 
“Registration Expenses” has the meaning set forth in Section 8(a).
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.
 
“S-3 Shelf Registration” has the meaning set forth in Section 4(a).
 
“S-3 Shelf Registration Statement” has the meaning set forth in Section 4(a).
 
“SEC” means the Securities and Exchange Commission or any successor agency.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning set forth in the second recital hereto.
 
“Shelf Takedown” has the meaning set forth in Section 4(b).
 
“Suspension Period” has the meaning set forth in Section 5.
 
“Termination Date” means the first date on which there are no Registrable
Shares.
 
“Third Party Holdback Period” means any Holdback Period imposed on the Investor
pursuant to Section 6 in respect of an underwritten offering of Shares in which
(i) the Investor elected not to participate or (ii) the Investor’s participation
was reduced or eliminated pursuant to Section 3(b) or 3(c).
 
“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public, and “underwritten Shelf Takedown” means an
underwritten offering effected pursuant to an S-3 Shelf Registration.
 
 
3

--------------------------------------------------------------------------------

 
 
“Warrant” has the meaning set forth in the first Recital hereto.
 
“Warrant Agreement” means the agreement specified in the second recital hereto,
as such agreement may be amended from time to time.
 
In addition to the above definitions, unless the context requires otherwise:
 
(i)          any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time;
 
(ii)          “including” shall be construed as inclusive without limitation, in
each case notwithstanding the absence of any express statement to such effect,
or the presence of such express statement in some contexts and not in others;
 
(iii)          references to “Section” are references to Sections of this
Agreement;
 
(iv)          words such as “herein”, “hereof”, “hereinafter” and “hereby” when
used in this Agreement refer to this Agreement as a whole;
 
(v)          references to “business day” mean any day except Saturday, Sunday
and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York generally are authorized or required by
law or other governmental action to close; and
 
(vi)          references to “dollars” and “$” mean U.S. dollars.
 
Section 2.    Demand Registration.
 
(a)          Right to Request Registration.  Subject to the provisions hereof,
until the Termination Date, the Investor may at any time request registration
for resale under the Securities Act of all or part of the Registrable Shares
separate from an S-3 Shelf Registration (a “Demand Registration”); provided,
however, that (based on the then-current market prices) the number of
Registrable Shares included in the Demand Registration would, if fully sold,
yield gross proceeds to the Investor of at least the Minimum Amount.  Subject to
Section 2(d) and Sections 5 and 7 below, the Company shall use reasonable best
efforts (i) to file a Registration Statement registering for resale such number
of Registrable Shares as requested to be so registered pursuant to this
Section 2(a) (a “Demand Registration Statement”) within 90 days after the
Investor’s request therefor and (ii) if necessary, to cause such Demand
Registration Statement to be declared effective by the SEC as soon as practical
thereafter.  If permitted under the Securities Act, such Registration Statement
shall be one that is automatically effective upon filing.
 
(b)          Number of Demand Registrations.  Subject to the limitations of
Sections 2(a), 2(d) and 4(a), throughout the term of this Agreement the Investor
shall be entitled to request a maximum of one Demand Registration or S-3 Shelf
Registration (regardless of the number of Permitted Transferees who may become
an Investor pursuant to Section 11).  A Registration Statement shall not count
as a permitted Demand Registration unless and until it has become effective.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)          Priority on Demand Registrations.  The Company may include Shares
other than the Investor’s Registrable Shares in a Demand Registration for any
accounts (including for the account of the Company) on the terms provided below;
and if such Demand Registration is an underwritten offering, such Shares may be
included only with the consent of the managing underwriters of such
offering.  If the managing underwriters of the requested Demand Registration
advise the Company and the Investor requesting such Demand Registration that in
their opinion the number of Shares proposed to be included in the Demand
Registration exceeds the number of Shares which can be sold in such underwritten
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the Investor proposes to sell,
and (ii) second, the number of Shares proposed to be included therein by any
other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine.  If
the number of Shares which can be sold is less than the number of Shares
proposed to be registered pursuant to clause (i) above by the Investor, the
amount of Shares to be sold shall be allocated to the Investor.
 
(d)          Restrictions on Demand Registrations.  The Investor shall not be
entitled to request a Demand Registration at any time when the Company is
diligently pursuing a primary or secondary underwritten offering pursuant to a
Piggyback Registration.  Notwithstanding the foregoing, the Company shall not be
obligated to proceed with a Demand Registration if the offering to be effected
pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected.
 
(e)          Underwritten Offerings.  The Investor shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
number of Registrable Shares to be sold in the offering would reasonably be
expected to yield gross proceeds to the Investor of at least the Minimum Amount
(based on then-current market prices).  If any of the Registrable Shares covered
by a Demand Registration are to be sold in an underwritten offering, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.
 
(f)          Effective Period of Demand Registrations.  Upon the date of
effectiveness of any Demand Registration for an underwritten offering and if
such offering is priced promptly on or after such date, the Company shall use
reasonable best efforts to keep such Demand Registration Statement effective for
a period equal to 60 days from such date or such shorter period which shall
terminate when all of the Registrable Shares covered by such Demand Registration
have been sold by the Investor.  If the Company shall withdraw any Demand
Registration pursuant to Section 5 before such 60 days end and before all of the
Registrable Shares covered by such Demand Registration have been sold pursuant
thereto, the Investor shall be entitled to a replacement Demand Registration
which shall be subject to all of the provisions of this Agreement.  A Demand
Registration shall not count against the limit on the number of such
registrations set forth in Section 2(b) if (i) after the applicable Registration
Statement has become effective, such Registration Statement or the related
offer, sale or distribution of Registrable Shares thereunder becomes the subject
of any stop order, injunction or other order or restriction imposed by the SEC
or any other governmental agency or court for any reason not attributable to the
Investor or its Affiliates (other than the Company and its controlled
Affiliates) and such interference is not thereafter eliminated so as to permit
the completion of the contemplated distribution of Registrable Shares or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason not
attributable to the Investor or its Affiliates (other than the Company and its
controlled Affiliates), and as a result of any such circumstances described in
clause (i) or (ii), less than 75% of the Registrable Shares covered by the
Registration Statement are sold by the Investor pursuant to such Registration
Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.    Piggyback Registrations.
 
(a)          Right to Piggyback.  Whenever prior to the occurrence of a Minimum
Investor Holding Event the Company proposes to register any Shares under the
Securities Act (other than on a registration statement on Form S-8, F-8, S-4 or
F-4), whether for its own account or for the account of one or more holders of
Shares (other than the Investor), and the form of registration statement to be
used may be used for any registration of Registrable Shares (a “Piggyback
Registration”), the Company shall give written notice to the Investor of its
intention to effect such a registration and, subject to Sections 3(b) and 3(c),
shall include in such registration statement and in any offering of Shares to be
made pursuant to that registration statement all Registrable Shares with respect
to which the Company has received a written request for inclusion therein from
the Investor within 10 days after the Investor’s receipt of the Company’s notice
or, in the case of a primary offering, such shorter time as is reasonably
specified by the Company in light of the circumstances.  The Company shall have
no obligation to proceed with any Piggyback Registration and may abandon,
terminate and/or withdraw such registration for any reason at any time prior to
the pricing thereof.  If the Company or any other Person other than the Investor
proposes to sell Shares in an underwritten offering pursuant to a registration
statement on Form S-3 under the Securities Act, such offering shall be treated
as a primary or secondary underwritten offering pursuant to a Piggyback
Registration.
 
(b)          Priority on Primary Piggyback Registrations.  If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering
(i) first, the number of Shares that the Company proposes to sell, and
(ii) second, the number of Shares requested to be included therein by holders of
Shares, including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration), pro rata among all such
holders on the basis of the number of Shares requested to be included therein by
all such holders or as such holders and the Company may otherwise agree (with
allocations among different classes of Shares, if more than one are involved, to
be determined by the Company).
 
 
6

--------------------------------------------------------------------------------

 
 
(c)          Priority on Secondary Piggyback Registrations.  If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares which can be sold in such
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares to be sold in such offering), then
the Company shall include in such registration (i) first, the number of Shares
requested to be included therein by the holder(s) requesting such registration,
(ii) second, the number of Shares requested to be included therein by other
holders of Shares including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration) and (iii) third, the number
of Shares that the Company proposes to sell, pro rata among such holders on the
basis of the number of Shares requested to be included therein by such holders
or as such holders and the Company may otherwise agree (with allocations among
different classes of Shares, if more than one are involved, to be determined by
the Company).
 
(d)          Selection of Underwriters.  If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering.
 
(e)          Basis of Participations.  The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (a) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.
 
Section 4.    S-3 Shelf Registration.
 
(a)          Right to Request Registration.  Subject to the provisions hereof,
at any time when the Company is eligible to use Form S-3 prior to the
Termination Date and if the Investor has not previously requested a Demand
Registration which has resulted in an effective Demand Registration Statement,
the Investor shall be entitled to request on one occasion that the Company file
a Registration Statement on Form S-3 (or an amendment or supplement to an
existing registration statement on Form S-3) for a public offering of all or
such portion of the Registrable Shares designated by the Investor pursuant to
Rule 415 promulgated under the Securities Act or otherwise (an “S-3 Shelf
Registration”).  A request for an S-3 Shelf Registration may not be made at any
time when the Company is diligently pursuing a primary or secondary underwritten
offering pursuant to a registration statement.  Upon such request, and subject
to Section 5, the Company shall use reasonable best efforts (i) to file a
Registration Statement (or any amendment or supplement thereto) covering the
number of shares of Registrable Shares specified in such request under the
Securities Act on Form S-3 (an “S-3 Shelf Registration Statement”) for public
sale in accordance with the method of disposition specified in such request
within 10 business days (in the case of a Registration Statement that is
automatically effective upon filing if the company is eligible to make such a
filing under the Securities Act) or 45 days (in the case of all other
Registration Statements) after the Investor’s written request therefor and
(ii) if necessary, to cause such S-3 Shelf Registration Statement to become
effective as soon as practical thereafter.  If permitted under the Securities
Act, such Registration Statement shall be one that is automatically effective
upon filing.  The right to request an S-3 Shelf Registration may be exercised no
more than once in the aggregate and, pursuant to Section 2(b) may not be
exercised after a Demand Registration, regardless of the number of Permitted
Transferees who may become an Investor pursuant to Section 11.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          Right to Effect Shelf Takedowns.  The Investor shall be entitled,
at any time and from time to time when an S-3 Shelf Registration Statement is
effective and until the Termination Date, to sell such Registrable Shares as are
then registered pursuant to such Registration Statement (each, a “Shelf
Takedown”), but only upon not less than 10 business days’ prior written notice
to the Company (if such takedown is to be underwritten).  The Investor shall be
entitled to request that a Shelf Takedown shall be an underwritten offering;
provided, however, that (based on the then-current market prices) the number of
Registrable Shares included in each such underwritten Shelf Takedown would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount, and provided further that the Investor shall not be entitled to
request any underwritten Shelf Takedown at any time when the Company is
diligently pursuing a primary or secondary underwritten offering of Shares
pursuant to a registration statement.  The Investor shall give the Company
prompt written notice of the consummation of each Shelf Takedown (whether or not
underwritten).
 
(c)          Priority on Underwritten Shelf Takedowns.  The Company may include
Shares other than Registrable Shares in an underwritten Shelf Takedown for any
accounts on the terms provided below, but only with the consent of the managing
underwriters of such offering and the Investor (such consent not to be
unreasonably withheld).  If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the Investor that in their
opinion the number of Shares proposed to be included in the underwritten Shelf
Takedown exceeds the number of Shares which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the Shares proposed to be sold in such offering), the Company
shall include in such underwritten Shelf Takedown (i) first, the number of
Shares that the Investor proposes to sell, and (ii) second, the number of Shares
proposed to be included therein by any other Persons (including Shares to be
sold for the account of the Company) allocated among such Persons in such manner
as the Company may determine.  If the number of Shares which can be sold is less
than the number of Registrable Shares proposed to be included in the
underwritten Shelf Takedown pursuant to clause (i) above, the amount of Shares
to be so sold shall be allocated to the Investor.  The provisions of this
paragraph (c) apply only to a Shelf Takedown that the Investor has requested be
an underwritten offering.
 
(d)          Selection of Underwriters.  If any of the Registrable Shares are to
be sold in an underwritten Shelf Takedown initiated by the Investor, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.
 
(e)          Effective Period of S-3 Shelf Registrations.  The Company shall use
reasonable best efforts to keep any S-3 Shelf Registration Statement effective
for a period of 90 days after the effective date of such registration statement,
provided that such 90 day period shall be extended by the number of days in any
Suspension Period commenced pursuant to Section 5 during such period (as it may
be so extended) and by the number of days in any Third Party Holdback Period
commenced during such period (as it may be so extended).  Notwithstanding the
foregoing, the Company shall not be obligated to keep any such registration
statement effective, or to permit Registrable Shares to be registered, offered
or sold thereunder, at any time on or after the Termination Date.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.    Suspension Periods.
 
(a)          Suspension Periods.  The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration or an S-3 Shelf Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Shares pursuant to a
Demand Registration or an S-3 Shelf Registration, delay such underwritten or
other offering (and, if it so chooses, withdraw any registration statement that
has been filed), but in each case described in clauses (i) and (ii) only if the
Company determines in its sole discretion (x) that proceeding with such an
offering would require the Company to disclose material information that would
not otherwise be required to be disclosed at that time and that the disclosure
of such information at that time would not be in the Company’s best interests,
or (y) that the registration or offering to be delayed would, if not delayed,
materially adversely affect the Company and its subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason.  Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a “Suspension Period”.  If pursuant to this Section 5
the Company delays or withdraws a Demand Registration or S-3 Shelf Registration
requested by the Investor, the Investor shall be entitled to withdraw such
request and, if it does so, such request shall not count against the limitation
on the number of such registrations set forth in Section 2 or Section 4.  The
Company shall provide prompt written notice to the Investor of the commencement
and termination of any Suspension Period (and any withdrawal of a registration
statement pursuant to this Section 5), but shall not be obligated under this
Agreement to disclose the reasons therefor.  The Investor shall keep the
existence of each Suspension Period confidential and refrain from making offers
and sales of Registrable Shares (and direct any other Persons making such offers
and sales to refrain from doing so) during each Suspension Period.  In no event
(i) may the Company deliver notice of a Suspension Period to the Investor more
than three times in any calendar year and (ii) shall a Suspension Period or
Suspension Periods be in effect for an aggregate of 180 days or more in any
calendar year.
 
(b)          Other Lockups.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.
 
(c)          Purchase Agreement Restrictions.  Nothing in this Agreement shall
affect the restrictions on transfers of Shares and other provisions of the
Purchase Agreement, which shall apply independently hereof in accordance with
the terms thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.    Holdback Agreements.
 
The restrictions in this Section 6 shall apply for as long as the Investor is
the beneficial owner of any Registrable Shares.  If the Company sells Shares or
other securities convertible into or exchangeable for (or otherwise representing
a right to acquire) Shares in a primary underwritten offering pursuant to any
registration statement under the Securities Act (but only if the Investor is
provided its piggyback rights, if any, in accordance with Sections 3(a) and
3(b)), or if any other Person sells Shares in a secondary underwritten offering
pursuant to a Piggyback Registration in accordance with Sections 3(a) and 3(b),
and if the managing underwriters for such offering advise the Company (in which
case the Company promptly shall notify the Investor) that a public sale or
distribution of Shares outside such offering would materially adversely affect
such offering, then, if requested by the Company, the Investor shall agree, as
contemplated in this Section 6, not to (and to cause its majority-controlled
Affiliates not to) sell, transfer, pledge, issue, grant or otherwise dispose of,
directly or indirectly (including by means of any short sale), or request the
registration of, any Registrable Shares (or any securities, including the
Warrants, of any Person that are convertible into or exchangeable for, or
otherwise represent a right to acquire, any Registrable Shares) for a period
(each such period, a “Holdback Period”) beginning on the 10th day before the
pricing date for the underwritten offering and extending through the earlier of
(i) the 90th day after such pricing date (subject to customary automatic
extension in the event of the release of earnings results of or material news
relating to the Company) and (ii) such earlier day (if any) as may be designated
for this purpose by the managing underwriters for such offering (each such
agreement of the Investor, a “Holdback Agreement”).  Each Holdback Agreement
shall be in writing in form and substance satisfactory to the Company and the
managing underwriters.  Notwithstanding the foregoing, the Investor shall not be
obligated to make a Holdback Agreement unless the Company and each selling
shareholder in such offering also execute agreements substantially similar to
such Holdback Agreement.  A Holdback Agreement shall not apply to (i) the
exercise of any warrants or options to purchase shares of the Company (provided
that such restrictions shall apply with respect to the securities issuable upon
such exercise) or (ii) any Shares included in the underwritten offering giving
rise to the application of this Section 6.
 
Section 7.    Registration Procedures.
 
(a)          Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registrable Shares in accordance with the intended methods of
disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:
 
(i)          subject to the other provisions of this Agreement, use commercially
reasonable efforts to prepare and file with the SEC a Registration Statement
with respect to such Registrable Shares and cause such Registration Statement to
become effective (unless it is automatically effective upon filing);
 
(ii)          use commercially reasonable efforts to prepare and file with the
SEC such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to comply with the
applicable requirements of the Securities Act and to keep such Registration
Statement effective for the relevant period required hereunder, but no longer
than is necessary to complete the distribution of the Shares covered by such
Registration Statement, and to comply with the applicable requirements of the
Securities Act with respect to the disposition of all the Shares covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;
 
(iii)          use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement, or the
lifting of any suspension of the qualification or exemption from qualification
of any Registrable Shares for sale in any jurisdiction in the United States;
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)          deliver, without charge, such number of copies of the preliminary
and final Prospectus and any supplement thereto as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Shares of the
Investor covered by such Registration Statement in conformity with the
requirements of the Securities Act;
 
(v)          use commercially reasonable efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as the Investor reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to (I) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (v), (II) subject itself to taxation in any such
jurisdiction or (III) consent to general service of process in any such
jurisdiction);
 
(vi)          notify the Investor and each distributor of such Registrable
Shares identified by the Investor, at any time when a Prospectus relating
thereto would be required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
at the request of the Investor, the Company shall use commercially reasonable
efforts to prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to any prospective purchasers of
such Registrable Shares, such Prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
 
(vii)          in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into a customary underwriting agreement on market
terms and take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Shares (including, making members of senior management of
the Company available at reasonable times and places to participate in
“road-shows” that the managing underwriter determines are necessary to effect
the offering);
 
(viii)          in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable law,
(A) make reasonably available, for inspection by the managing underwriters of
such offering and one attorney and accountant acting for such managing
underwriters, pertinent corporate documents and financial and other records of
the Company and its subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
such managing underwriters or attorney in connection with such offering,
(C) make the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided, however, that such records and other information shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;
 
 
11

--------------------------------------------------------------------------------

 
 
(ix)          use reasonable best efforts to cause all such Registrable Shares
to be listed on each primary securities exchange (if any) on which securities of
the same class issued by the Company are then listed;
 
(x)          provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold, subject to the provisions of Section 11; and
 
(xi)          promptly notify the Investor and the managing underwriters of any
underwritten offering, if any:
 
(1)          when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
 
(2)          of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;
 
(3)          of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and
 
(4)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.
 
For the avoidance of doubt, the provisions of clauses (vii), (viii) and (xi) of
this Section 7(a) shall apply only in respect of an underwritten offering and
only if (based on market prices at the time the offering is requested by the
Investor) the number of Registrable Shares to be sold in the offering would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount.
 
(b)          No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Investor or any
other selling shareholder, underwriter or other distributor specifically for use
therein.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)          At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration statement of its common stock under
Section 12 of the Exchange Act and to use commercially reasonable efforts to
file all reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder, all to
the extent required to enable the Investor to be eligible to sell Registrable
Shares (if any) pursuant to Rule 144 under the Securities Act.
 
(d)          The Company may require the Investor and each other selling
shareholder and other distributor of Registrable Shares as to which any
registration is being effected to furnish to the Company information regarding
such Person and the distribution of such securities as the Company may from time
to time reasonably request in connection with such registration.
 
(e)          The Investor agrees by having its Shares treated as Registrable
Shares hereunder that, upon being advised in writing by the Company of the
occurrence of an event pursuant to Section 7(a)(vi), the Investor will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Shares to immediately discontinue) offers and sales of Registrable
Shares pursuant to any Registration Statement (other than those pursuant to a
plan that is in effect prior to such time and that complies with Rule 10b5-1 of
the Exchange Act) until it is advised in writing by the Company that the use of
the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 7(a)(vi), and, if so directed by the
Company, the Investor will deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
 
(f)          The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither the Investor nor any other seller of Registrable Shares may
use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.
 
(g)          It is understood and agreed that any failure of the Company to file
a registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 4 or 7 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)          It is further understood and agreed that the Company shall not have
any obligations under this Section 7 at any time on or after the Termination
Date, unless an underwritten offering in which the Investor participates has
been priced but not completed prior to the Termination Date, in which event the
Company’s obligations under this Section 7 shall continue with respect to such
offering until it is so completed (but not more than 60 days after the
commencement of the offering).
 
(i)          Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor, at least five days prior to the anticipated filing date of the
Registration Statement, requested information required to be provided by the
Investor for inclusion therein.
 
Section 8.    Registration Expenses.
 
(a)          All expenses incident to the Company’s performance of or compliance
with this Agreement, including all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company.  The Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Investor and any stock transfer taxes.
 
(b)          The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided,
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of the Investor (unless withdrawn following commencement
of a Suspension Period pursuant to Section 5) for any reason other than an
adverse change in the Company or its business (unrelated to any financial market
or general economic conditions that do not disproportionately affect the
Company) shall be borne by the Investor.
 
Section 9.  Indemnification.
 
(a)          The Company shall indemnify, to the fullest extent permitted by
law, the Investor and each Person who controls the Investor (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor expressly
for use therein.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)          In connection with any Registration Statement in which the Investor
is participating, the Investor shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, to the fullest extent permitted by law, the Company, its
officers and directors and each Person who controls the Company (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the Investor
expressly for use therein.
 
Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying Person of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying Person to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified
Person.  Failure so to notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person except to the extent
that the indemnifying Person is materially and adversely prejudiced
thereby.  The indemnifying Person shall not be subject to any liability for any
settlement made by the indemnified Person without its consent (but such consent
will not be unreasonably withheld, provided that any such settlement includes as
an unconditional term the giving, by all relevant claimants and plaintiffs to
such indemnified Person, a release, satisfactory in form and substance to such
indemnifying person, from all liabilities in respect of such claim or action for
which such indemnifying person would be required to provide indemnification
for).  An indemnifying Person who is entitled to, and elects to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel (in addition to one local counsel) for all Persons indemnified
(hereunder or otherwise) by such indemnifying Person with respect to such claim
(and all other claims arising out of the same circumstances), unless in the
reasonable judgment of any indemnified Person there may be one or more legal or
equitable defenses available to such indemnified Person which are in addition to
or may conflict with those available to another indemnified Person with respect
to such claim, in which case such maximum number of counsel for all indemnified
Persons shall be two rather than one).  If an indemnifying Person is entitled
to, and elects to, assume the defense of a claim, the indemnified Person shall
continue to be entitled to participate in the defense thereof, with counsel of
its own choice, but, except as set forth above, the indemnifying Person shall
not be obligated to reimburse the indemnified Person for the costs thereof.  The
indemnifying Person shall not consent to the entry of any judgment or enter into
or agree to any settlement relating to a claim or action for which any
indemnified Person would be entitled to indemnification by any indemnified
Person hereunder unless such judgment or settlement imposes no ongoing
obligations on any such indemnified Person and includes as an unconditional term
the giving, by all relevant claimants and plaintiffs to such indemnified Person,
a release, satisfactory in form and substance to such indemnified Person, from
all liabilities in respect of such claim or action for which such indemnified
Person would be entitled to such indemnification.  The indemnifying Person shall
not be liable hereunder for any amount paid or payable or incurred pursuant to
or in connection with any judgment entered or settlement effected with the
consent of an indemnified Person unless the indemnifying Person has also
consented to such judgment or settlement.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)          The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Shares
made before the Termination Date or during the period following the Termination
Date referred to in Section 7(h).
 
(d)          If the indemnification provided for in or pursuant to this
Section 9 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 9(a) or 9(b) hereof had been
available under the circumstances.
 
Section 10.    Securities Act Restrictions.
 
The Registrable Shares are restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities
Act.  Accordingly, the Investor shall not, directly or through others, offer or
sell any Registrable Shares except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available.  Prior to any transfer of
Registrable Shares other than pursuant to an effective registration statement,
the Investor shall notify the Company of such transfer and the Company may
require the Investor to provide, prior to such transfer, such evidence that the
transfer will comply with the Securities Act (including written representations
or an opinion of counsel) as the Company may reasonably request.  The Company
may impose stop-transfer instructions with respect to any Registrable Shares
that are to be transferred in contravention of this Agreement.  Any certificates
representing the Registrable Shares may bear a legend (and the Company’s share
registry may bear a notation) referencing the restrictions on transfer contained
in this Agreement (and the Purchase Agreement), until such time as such
securities have ceased to be (or are to be transferred in a manner that results
in their ceasing to be) Registrable Shares.  Subject to the provisions of this
Section 10, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee and cause shares that cease to be Registrable Shares
to bear a general unrestricted CUSIP number, in order to facilitate a lawful
transfer or at any time after such shares cease to be Registrable Shares.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 11.    Transfers of Rights.
 
(a)          If the Investor transfers any rights to a Permitted Transferee in
accordance with the Purchase Agreement, such Permitted Transferee shall,
together with all other such Permitted Transferees and the Investor, also have
the rights of the Investor under this Agreement, but only if the Permitted
Transferee signs and delivers to the Company a written acknowledgment (in form
and substance satisfactory to the Company) that it has joined with the Investor
and the other Permitted Transferees as a party to this Agreement and has assumed
the rights and obligations of the Investor hereunder with respect to the rights
transferred to it by the Investor.  Each such transfer shall be effective when
(but only when) the Permitted Transferee has signed and delivered the written
acknowledgment to the Company.  Upon any such effective transfer, the Permitted
Transferee shall automatically have the rights so transferred, and the
Investor’s obligations under this Agreement, and the rights not so transferred,
shall continue, provided that under no circumstances shall the Company be
required to provide more than one Demand Registrations or Shelf
Registration.  Notwithstanding any other provision of this Agreement, no Person
who acquires securities transferred in violation of this Agreement or the
Purchase Agreement, or who acquires securities that are not or upon acquisition
cease to be Registrable Shares, shall have any rights under this Agreement with
respect to such securities, and such securities shall not have the benefits
afforded hereunder to Registrable Shares.
 
Section 12.    Miscellaneous.
 
(a)          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
If to the Company:


Media General, Inc.
333 E. Franklin St.
Richmond, Virginia

 
Attention: 
General Counsel

Chief Financial Officer

 
Fax No.: 
(804) 819-5565



 
                     
 
17

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Shearman & Sterling, LLP
599 Lexington Avenue
New York, New York 10022

 
Attention:
Stephen  T. Giove

Douglas P. Bartner

 
Fax No.:
(212) 848-7179

 
If to the Investor:


Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska  68131

 
Fax No.:
(402) 346-3375

 
Attention:
Marc D. Hamburg

 
with a copy to:
 
Munger, Tolles & Olson LLP
355 S. Grand Avenue, 35th Floor
Los Angeles, California 90071

 
Attention:
Mary Ann Todd

 
Fax No.:
(213) 687-3702

 
(b)          No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
(c)          Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or
(ii) an assignment by Investor to a Permitted Transferee in accordance with the
terms hereof.
 
(d)          No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor (and any Permitted Transferee to which an
assignment is made in accordance with this Agreement), any benefits, rights, or
remedies (except as specified in Section 9 hereof).
 
 
18

--------------------------------------------------------------------------------

 
 
(e)          Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,
Etc.  This Agreement will be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.  Each of the parties hereto agrees (a) to submit to
the non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 12(a).  To the extent permitted by
applicable law, each of the parties hereto hereby unconditionally waives trial
by jury in any legal action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
 
(f)          Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts (including by e-mail or facsimile) and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document.  All such counterparts shall be deemed an
original, shall be construed together and shall constitute one and the same
instrument.  This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
 
(g)          Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.
 
(h)          Captions.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.
 
(i)          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
(j)          The Company agrees that it shall not grant any registration rights
to any third party (i) unless such rights are expressly made subject to the
rights of Investor in a manner consistent with this Agreement or (ii) if such
registration rights are senior to, or take priority over, the registration
rights granted to the Investor under this Agreement.
 
(k)          Amendments.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Company and the Investor.
 
[Execution Page Follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.
 

 
MEDIA GENERAL, INC.
            By:     Name:        Title:               
BERKSHIRE HATHAWAY INC.
            By:     Name:        Title:     

 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J


 


 

--------------------------------------------------------------------------------

 
FORM OF
 
SHAREHOLDERS AGREEMENT


by and among
 
Media General, Inc.
 
and
 
Berkshire Hathaway Inc.
 
and
 
D. Tennant Bryan Media Trust
 
and
 
the Individual Shareholder Identified on the Signature Pages Hereto
 
Dated as of May [•], 2012
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
 
 


TABLE OF CONTENTS
 
Page
 
ARTICLE I. EFFECTIVENESS; DEFINITIONS
3
1.1    Effective Time
3
1.2    Definitions
3
   
ARTICLE II. VOTING AGREEMENT
3
2.1    Nomination and Election of Investor Nominee
3
2.2    Investor Notice of Investor Nominee
3
2.3    Nomination Following the Date Hereof
4
2.4    Compliance with Organizational Documents and NYSE Rules
4
2.5    Board Observer
4
2.6    Director’s Duties
4
   
ARTICLE III. TRANSFER RESTRICTIONS
4
3.1    Transfers Allowed
4
3.2    Certain Transferees to Become Parties
5
3.3    Notice of Transfer
5
3.4    Certificate Legending
5
   
ARTICLE IV. REMEDIES
5
ARTICLE V. AMENDMENT, TERMINATION, ETC.
6
5.1    Termination
6
5.2    Oral Modifications
6
5.3    Written Modifications
6
5.4    Effect of Termination
6
   
ARTICLE VI. DEFINITIONS
6
6.1    Certain Matters of Construction
6
6.2    Definitions
6
   
ARTICLE VII. MISCELLANEOUS
9
7.1    Authority: Effect
9
7.2    Notices
9
7.3    Binding Effect, Etc
11
7.4    Descriptive Heading
12
7.5    Counterparts
12
7.6    Severability
12
7.7    No Recourse
12
7.8    Confidentiality
12
   
ARTICLE VIII. GOVERNING LAW
13
8.1    Governing Law
13
8.2    Consent to Jurisdiction
13
8.3    WAIVER OF JURY TRIAL
14
8.4    Exercise of Rights and Remedies
14

 
 
 

--------------------------------------------------------------------------------

 
 
SHAREHOLDERS AGREEMENT
 
This Shareholders Agreement (the “Agreement”) is made as of May [•], 2012 by and
among:
 
 
(i)
Media General, Inc., a Virginia corporation (together with its successors and
permitted assigns, the “Company”);

 
 
(ii)
Berkshire Hathaway Inc., a Delaware corporation (together with its successors
and permitted assigns, the “Investor”);

 
 
(iii)
D. Tennant Bryan Media Trust dated May 28, 1987, as amended and restated as of
April 21, 1994, between D. Tennant Bryan and J. Stewart Bryan, III, as initial
trustees, a Virginia trust (the “Trust”); and

 
 
(iv)
the individual shareholder listed on the signature pages hereto (the “Individual
Shareholder”; and together with the Trust and each of their respective
successors and permitted assigns, the “Shareholder”).

 
 
RECITALS

 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with Investor and certain of its Affiliates,
including entering into the Credit Agreement for the purposes of repaying
certain of the Company’s existing indebtedness;
 
WHEREAS, in connection with such refinancing and recapitalization transactions,
the Company has agreed to issue to the Investor warrants to acquire shares of
the Company’s Class A Common Stock equal to up to 19.9% of the Company’s
aggregate issued and outstanding Common Stock pursuant to the Warrant Agreement;
and
 
WHEREAS, in consideration for, and as an inducement to, Investor to enter into
such refinancing and recapitalization transactions, the Company and the
Shareholder have agreed to enter into this Agreement to provide for the
nomination and election of a designee of Investor to the Board of the Company
for so long as Investor or its Affiliates hold shares of the Company’s Common
Stock, or the right to acquire shares of the Company’s Common Stock pursuant to
the Warrant Agreement, equal to 9.9% or more of the Company’s then outstanding
Common Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
Therefore, the parties hereto hereby agree as follows:
 
ARTICLE I.
EFFECTIVENESS; DEFINITIONS
 
1.1        Effective Time.  This Agreement shall become effective upon the
effectiveness of the Credit Agreement and the Warrant Agreement.
 
1.2        Definitions.  Certain terms are used in this Agreement as
specifically defined herein.  These definitions are set forth or referred to
in Article VI hereof.
 
ARTICLE II.
VOTING AGREEMENT
 
2.1        Nomination and Election of Investor Nominee.
 
2.1.1 Shareholder Agreement to Nominate and Elect Investor Nominee.  Subject to
Section 5.1 hereof, Shareholder hereby agrees that, prior to the occurrence of a
Minimum Shareholder Holding Event, it shall exercise such rights as are
available to it as a majority shareholder of the Class B Common Stock to
nominate the Investor Nominee for election to the Board as a Class B Director at
each annual shareholder meeting for the general election of directors and to
vote in favor of such election, commencing with the first annual shareholder
meeting for the general election of directors following the date hereof.
 
2.1.2 Company Agreement to Nominate Investor Nominee.  Subject to Section 5.1
hereof, the Company hereby agrees that upon the occurrence of a Shareholder
Director Default or a Minimum Shareholder Holding Event, it shall (i) cause the
Investor Nominee to be nominated for election to the Board as a Class A Director
as part of the Company’s slate of nominees at each annual shareholder meeting
for the general election of directors and (ii) use commercially reasonable
efforts to cause the Investor Nominee to be elected to the Board as a Class A
Director, in each case commencing with the first annual shareholder meeting for
the general election of directors following the occurrence of the Shareholder
Director Default or the Minimum Shareholder Holding Event.
 
2.2        Investor Notice of Investor Nominee.  Investor agrees that each year
it shall give the Shareholder (prior to the occurrence of a Shareholder Default
or a Minimum Shareholder Holding Event) and the Company reasonable prior notice
of its choice of Investor Nominee for such year, which in any event shall be no
less than 120 days before the Company’s next scheduled annual meeting for the
general election of directors, to enable the Shareholder (prior to the
occurrence of a Shareholder Default or a Minimum Shareholder Holding Event) and
the Company to determine whether such Investor Nominee meets the Director
Requirements and to provide sufficient time for the Company to prepare proxy
materials.  The Investor shall provide and shall cause the Investor Nominee to
provide such information as the Shareholder (prior to the occurrence of a
Shareholder Default or a Minimum Shareholder Holding Event) and the Company
shall reasonably request in order to make a determination that the Investor
Nominee meets the Director Requirements and to prepare the proxy materials.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3        Nomination Following the Date Hereof.  The Investor may, at its
option, after the date hereof and prior to the general election of directors
immediately following the date hereof, give notice to the Shareholder (prior to
the occurrence of a Minimum Shareholder Holding Event) and the Company of its
election to seek the appointment of an interim Class B Director to the
Board.  As soon as practicable following the receipt of such notice and delivery
of information meeting the requirements of Section 2.2 by the Investor to the
Company and a determination by the Company that such interim nominee meets the
Director Requirements, the Company shall cause the appointment to the Board of
such interim nominee to the extent permitted by and in compliance with the
Articles of Incorporation and By-laws of the Company.
 
2.4        Compliance with Organizational Documents and NYSE Rules.  All actions
taken under this Article II shall be taken in compliance with (a) the Company’s
Articles of Incorporation and By-laws, including without limitation the
restrictions on the size and composition of the Board and the distribution of
matters that holders of Class A Common Stock and Class B Common Stock,
respectively, are permitted to vote on and (b) the applicable rules of the New
York Stock Exchange, including any applicable requirements related to director
independence.
 
2.5        Board Observer.  In any year, if for any reason, the Investor Nominee
fails to be elected to the Board, Investor shall be entitled to designate a
non-voting observer to attend all meetings of the Board.  The observer shall
have no voice or vote at meetings he or she attends and shall not be counted for
purposes of determining quorum or for any other purpose.  The Company shall,
upon receipt of written notice of Investor’s election to designate a non-voting
observer to the Board and identifying such observer nominee, cause such
observer-nominee to be appointed, provided that the Company shall be entitled to
receive such information regarding the non-voting observer nominee as it may
reasonably request and provided further that such non-voting observer nominee
shall enter into a confidentiality agreement containing provisions comparable to
Section 7.8 hereof.
 
2.6        Director’s Duties.  Notwithstanding anything to the contrary in this
Agreement, no provision hereof shall prevent, restrict, encumber or in any way
limit the exercise of the fiduciary rights and obligations of any director
(including a director that is an Investor Nominee) as a director (but not as a
shareholder), or his or her ability to vote on matters, influence management or
the other directors or otherwise to discharge his or her fiduciary or other
duties as a director.
 
ARTICLE III.
TRANSFER RESTRICTIONS
 
3.1        Transfers Allowed.  Subject to Section 3.2, during the term of this
Agreement and subject to any other applicable legal restrictions on transfer,
Shareholder shall not Transfer any of its Shares of Class B Common Stock to any
other Person except as follows:
 
3.1.1 Permitted Transferees.  Shareholder may Transfer any or all of its Shares
of Class B Common Stock to its Permitted Transferees, so long as such Permitted
Transferees agree to be bound by the terms of this Agreement (if not already
bound hereby).
 
3.1.2 Bona Fide Charitable Contributions.  Shareholder may Transfer any or all
of its Shares of Class B Common Stock to a Charitable Organization as a bona
fide charitable contribution.  Any Shares of Class B Common Stock so Transferred
shall conclusively be deemed thereafter not to be Shares of the Shareholder
under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.3 Arm’s-length Transfers.  Shareholder may Transfer any or all its Shares of
Class B Common Stock for cash in any transaction at arm’s-length and on
arm’s-length terms.  Any Shares of Class B Common Stock so Transferred shall
conclusively be deemed thereafter not to be Shares of the Shareholder under this
Agreement.
 
3.1.4 Conversion to Class A Common Stock.  Notwithstanding anything else
contained herein, Shareholder may convert any or all its Shares of Class B
Common Stock into Class A Common Stock pursuant to and as permitted by the
Company’s Articles of Incorporation.
 
3.1.5 Transfers Upon the Death of the Individual Shareholder.  Notwithstanding
anything else contained herein, Transfers by the Trust or the Individual
Shareholder by way of succession upon the Individual Shareholder’s death shall
be permitted hereunder.
 
3.2        Certain Transferees to Become Parties.  Any Permitted Transferee
receiving Shares from Shareholder in a Transfer pursuant to Section 3.1.1 shall
become a Shareholder party to this Agreement and be subject to the terms and
conditions of, and be entitled to enforce, this Agreement to the same extent,
and in the same capacity, as the Shareholder that Transfers such Shares to such
Permitted Transferee.  Prior to the initial Transfer of any Shares to any
Permitted Transferee pursuant to Section 3.1.1, Shareholder shall (a) cause such
Permitted Transferee to deliver to the Company and Investor its written
agreement, in form and substance reasonably satisfactory to the Company and
Investor, to be bound by the terms and conditions of this Agreement to the
extent described in the preceding sentence and (b) remain directly liable for
the performance by such Permitted Transferee of all obligations of such
Permitted Transferee under this Agreement.  Notwithstanding anything else
contained herein, no transferee receiving Shares in a Transfer permitted by
Section 3.1.5 shall be required to become a party to this Agreement.
 
3.3        Notice of Transfer.  To the extent Shareholder or Permitted
Transferee shall Transfer any Shares pursuant to this Article III, such
Shareholder or Permitted Transferee shall, within five business days following
consummation of such Transfer, deliver notice thereof to the Company and
Investor.
 
3.4        Certificate Legending.  The Company shall and the Shareholder shall
allow the Company to affix a legend on any certificates representing the
Shareholder’s Shares subject to the restrictions of this Article III such that
any applicable requirements of Virginia corporate law are satisfied.
 
ARTICLE IV.
REMEDIES
 
The parties shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default
hereunder.  The parties acknowledge and agree that in the event of any breach of
this Agreement, in addition to any other remedies which may be available, each
of the parties hereto shall be entitled to specific performance of the
obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.  Notwithstanding the right of Investor to
nominate an Investor Nominee as a Class A Director pursuant to Section 2.1.2, in
the event of a Shareholder Director Default, such Shareholder Director Default
shall be a breach of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V.
AMENDMENT, TERMINATION, ETC.
 
5.1        Termination.  Notwithstanding anything else contained herein to the
contrary, this Agreement shall automatically terminate upon the earliest of (i)
the occurrence of a Minimum Investor Holding Event and (ii) the written consent
of all parties hereto.
 
5.2        Oral Modifications.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.
 
5.3        Written Modifications.  This Agreement may be amended, modified or
extended, and the provisions hereof may be waived, only by an agreement in
writing signed by each party hereto.
 
5.4        Effect of Termination.  No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.
 
ARTICLE VI.
DEFINITIONS
 
 
 
 
For purposes of this Agreement:
 
6.1        Certain Matters of Construction.  In addition to the definitions
referred to or set forth below in this Article VI:
 
(a)       The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article or
provision of this Agreement, and reference to a particular Article of this
Agreement shall include all subsections thereof;
 
(b)        The word “including” shall mean including, without limitation;
 
(c)        Definitions shall be equally applicable to both nouns and verbs and
the singular and plural forms of the terms defined; and
 
(d)        The masculine, feminine and neuter genders shall each include the
other.
 
6.2        Definitions.  The following terms shall have the following meanings:
 
“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); provided, however, that neither the Company nor any of
its subsidiaries shall be deemed an Affiliate of the Shareholder or the Investor
(and vice versa), (b) if such specified Person is an investment fund, any other
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person or an Affiliate thereof and (c) if
such specified Person is a natural Person, any Family Member of such natural
Person.
 
 
6

--------------------------------------------------------------------------------

 
 
“Affiliated Fund” shall mean, with respect to any specified Person, an
investment fund that is an Affiliate of such Person or that is advised by the
same investment adviser as such Person or by an Affiliate of such investment
adviser or such person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Board” shall mean the board of directors of the Company.
 
“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
 
“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
 
“Class A Common Stock” shall mean the Class A Common Stock of the Company.
 
“Class A Director” shall mean a director of the Board elected by the holders of
the Company’s Class A Common Stock.
 
“Class B Common Stock” shall mean the Class B Common Stock of the Company.
 
“Class B Director” shall mean a director of the Board elected by the holders of
the Company’s Class B Common Stock.
 
“Common Stock” shall mean the common stock of the Company, including the Class A
Common Stock and the Class B Common Stock.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, among the Company, as borrower, BH Finance LLC, as Administrative Agent
and the lenders from time to time party thereto.
 
“Director Requirements” shall mean collectively (A) any requirement on director
qualifications, character, fitness, background, independence or other similar
qualities imposed by: (i) the Company’s Articles of Incorporation and By-laws,
(ii) any corporate governance guidelines adopted by the Company, (iii) any stock
exchange rules applicable to the Company, and (iv) any requirements under
applicable federal or state securities laws, and (B) that such director is
“independent” as defined under any stock exchange rules or federal or state
securities laws applicable to the Company.
 
“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased, (d) any not-for-profit
corporation or private charitable foundation, and (e) any trust or other bona
fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (d) above.
 
 
7

--------------------------------------------------------------------------------

 
 
“Individual Shareholder” shall have the meaning set forth in the Preamble.
 
“Investor” shall have the meaning set forth in the Preamble.
 
“Investor Nominee” shall mean any natural person meeting the Director
Requirements designated by Investor in accordance with Section 2.2 as being the
Investor’s nominee for appointment to the Board.
 
“Minimum Shareholder Holding Event” shall mean the earliest of (i) the first day
on which the Shareholder, along with any of its successors, permitted assigns
and Permitted Transferees that have become party to or are otherwise bound by
this Agreement, fails to hold the majority of the outstanding shares of the
Company’s Class B Common Stock and (ii) the death of the Individual Shareholder.
 
“Minimum Investor Holding Event” shall mean the first day on which the Investor,
along with one or more of its Affiliates, fails to hold shares of Common Stock
or rights to acquire shares of Common Stock pursuant to the Warrant Agreement
(after giving effect to any adjustments for dilution set forth in Section 8
thereof), equal to at least 9.9% of the Company’s then outstanding Common Stock.
 
“Permitted Transferee” shall mean, in respect of the Shareholder, (i) any
Affiliate or Affiliated Fund of the Shareholder, (ii) other than as provided for
in Section 3.1.5 and Section 3.2, upon the death of such Shareholder, such
Shareholder’s estate, executors, administrators, personal representatives,
heirs, legatees or distributees in each case acquiring the Shares in question
pursuant to the will or other instrument taking effect at death of such holder
or by applicable laws of descent an distribution and (iii) any Person acquiring
such Shares pursuant to a qualified domestic relations order only to the extent
such transferee agrees to be bound by the terms of this Agreement in accordance
with Section 3.2 (it being understood that any Transfer not meeting the
foregoing conditions but purporting to rely on Section 3.1.1 shall be null and
void).  In addition, any Shareholder shall be a Permitted Transferee of the
Permitted Transferees of itself.  Further, all Transfers between the Trust and
the Individual Shareholder during the lifetime of the Individual Shareholder
shall be Transfers to Permitted Transferees.
 
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
 
“Shares” shall mean all shares of Common Stock held by a Shareholder.
 
“Shareholder” shall have the meaning set forth in the Preamble.
 
“Shareholder Director Default” shall mean prior to a Minimum Shareholder Holding
Event, the failure by the Shareholder to comply with its obligations under
Section 2.1.1 to nominate and elect the Investor Nominee to the Board.
 
 
8

--------------------------------------------------------------------------------

 
 
“Transfer” shall mean any sale, gift, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.  For the avoidance of doubt, it shall constitute
a “Transfer” subject to the restrictions on Transfer contained or referenced
in Article III if (a) a transferee is not an individual, a trust or an estate,
and the transferor or an Affiliate thereof ceases to control such transferee (in
which case, to the extent such transferee then holds assets in addition to
Shares, the determination of the purchase price deemed to have been paid for the
Shares held by such transferee in such deemed Transfer for purposes of the
provisions of Article III (including whether a Transfer was made at
arm’s-length) shall be made by the Board in good faith) or (b) with respect to a
holder of Shares which was formed for the purpose of holding Shares, there is a
Transfer of the equity interests of such holder other than to a Permitted
Transferee of such holder or of the party transferring the equity of such
holder.
 
“Trust” shall have the meaning set forth in the Preamble.
 
“Warrant Agreement” shall mean that certain Warrant Agreement, dated as of May
[•], 2012, by and between the Company and Investor, pursuant to which the
Company agreed to issue to Investor warrants to purchase shares (subject to
certain customary adjustments for dilution) of the Company’s Class A Common
Stock equal to up to 19.9% of the Company’s aggregate issued and outstanding
Common Stock.
 
ARTICLE VII.
MISCELLANEOUS
 
7.1        Authority: Effect.  Each party hereto represents and warrants to and
agrees with each other party that (a) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party (to the extent such party is not a
natural person) and do not violate any agreement or other instrument applicable
to such party or by which its assets are bound and (b) this Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that the
enforcement of the rights and remedies created hereby is subject to
(i) bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors generally and
(ii) general principles of equity.  This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association.
 
7.2        Notices.  Any notices and other communications required or permitted
in this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or e-mail (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:
 
If to the Company:
 
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219
 
 
9

--------------------------------------------------------------------------------

 
 

 
Fax: 
(804) 819-5563

 
Attention: 
Chief Financial Officer

General Counsel

 
Email: 
jwoodward@mediageneral.com

acarington@mediageneral.com


with copies to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022

 
Fax: 
(212) 848-7179

 
Attention: 
Stephen Giove, Esq.

Douglas Bartner, Esq.

 
E-mail: 
sgiove@shearman.com

dbartner@shearman.com


If to Investor:
 
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE  68131

 
Fax: 
(402) 346-3375

 
Attention: 
Marc D. Hamburg



with copies to:
 
Munger, Tolles & Olsen LLP
355 South Grand Avenue
35th Floor
Los Angeles, CA 90071-1560

 
Fax: 
(213) 687-3702

 
Attention: 
Mary Ann Todd, Esq.

 
Email: 
maryann.todd@mto.com

 
If to the Trust:
 
D. Tennant Bryan Media Trust dated May 28, 1987, as amended and restated as of
April 21, 1994 between D. Tennant Bryan and J. Stewart Bryan, III, as initial
trustees
c/o  J. Stewart Bryan III
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219

 
Email: 
sbryan@mediageneral.com

 
 
10

--------------------------------------------------------------------------------

 
 
with copies to:
 
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia  23219

 
Fax: 
(804) 698-2012

 
Attention: 
Dennis I. Belcher, Esq.

 
Email: 
dbelcher@mcguirewoods.com



If to the Individual Shareholder:
 
J. Stewart Bryan III
c/o  Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219

 
Email: 
sbryan@mediageneral.com

 
with copies to:
 
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia  23219

 
Fax: 
(804) 698-2012

 
Attention: 
Dennis I. Belcher, Esq.

 
Email: 
dbelcher@mcguirewoods.com



 
Notice to the holder of record of any shares shall be deemed to be notice to the
holder of such shares for all purposes hereof.
 
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or e-mail (subject to the recipient
confirming receipt thereof in the case of e-mail) on a business day, or if not
delivered on a business day, on the first business day thereafter and (z) two
business days after being sent by overnight courier.  Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.
 
7.3        Binding Effect, Etc.  Except for restrictions on the Transfer of
shares set forth in other written agreements, plans or documents and except for
other written agreements dated on or about the date of this Agreement, this
Agreement constitutes the entire agreement of the parties with respect to its
subject matter, supersedes all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, representatives, successors and permitted assigns.  Except as otherwise
expressly provided herein, no party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement
without the prior written consent of the other parties hereto, and any attempted
assignment or delegation in violation of the foregoing shall be null and void.
 
 
11

--------------------------------------------------------------------------------

 
 
7.4        Descriptive Heading.  The descriptive headings of this Agreement are
for convenience of reference only, are not to be considered a part hereof and
shall not be construed to define or limit any of the terms or provisions hereof.
 
7.5        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.  A facsimile of PDF email signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.
 
7.6        Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
 
7.7        No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
parties hereto may be corporations, partnerships, limited liability companies or
trusts, each party to this Agreement covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member, manager or
trustee of any party or of any partner, member, manager, trustee or Affiliate
thereof, solely in their capacity as such (it being understood that liability as
an assignee in connection with a permitted assignment that becomes party to this
Agreement may exist), whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law.
 
7.8        Confidentiality.  Investor agrees that it will keep confidential and
will not disclose, divulge or use for any purpose, other than in connection with
its investment in the Company and its subsidiaries, any confidential information
obtained from the Company, unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 7.8 by Investor or its Affiliates), (b) is or has been
independently developed or conceived by Investor without use of the Company’s
confidential information or (c) is or has been made known or disclosed to
Investor by a third party (other than an Affiliate of Investor) without a breach
of any obligation of confidentiality such third party may have to the Company
that is known to Investor; provided, however, that Investor may disclose
confidential information (v) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company, (w) to any prospective
purchaser of any securities of the Company from Investor as long as such
prospective purchaser agrees to be bound by the provisions of this Section 7.8
as if Investor, (x) to any Affiliate, partner, member or related investment fund
of Investor and their respective directors, employees and consultants, in each
case in the ordinary course of business, as may be reasonably determined by
Investor to be necessary in connection with Investor’s enforcement of its rights
in connection with this Agreement or its investment in the Company and its
subsidiaries or (z) as may otherwise be required by law or legal, judicial or
regulatory process, provided that Investor takes reasonable steps (at the cost
and expense of the Company) to minimize the extent of any required disclosure
described in this clause (z); and provided, further, however, that the acts and
omissions of any Person to whom Investor may disclose confidential information
pursuant to clauses (v) through (x) of the preceding proviso shall be
attributable to Investor for purposes of determining Investor’s compliance with
this Section 7.8.  
 
 
12

--------------------------------------------------------------------------------

 
 
Each of the parties hereto acknowledge that Investor or any of its Affiliates
and related investment funds may review the business plans and related
proprietary information of many enterprises, including enterprises which may
have products or services which compete directly or indirectly with those of the
Company, and may trade in the securities of such enterprises.  Nothing in this
Section 7.8 shall preclude or in any way restrict the Investor or its Affiliates
or related investment funds from (i) investing or participating in any
particular enterprise, or trading in the securities thereof, whether or not such
enterprise has products or services that compete with those of the Company or
(ii) acquiring or Transferring shares of the Company’s Common Stock or the
rights to acquire shares of the Company’s Common Stock pursuant to the Warrant
Agreement so long as Investor complies with the confidentiality restrictions of
this section, the Company’s insider trading policy and applicable law.
 
ARTICLE VIII.
GOVERNING LAW
 
8.1        Governing Law.  This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the
Commonwealth of Virginia without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
8.2        Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the Commonwealth of Virginia for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof or thereof may not be enforced in or by such court and
(c) hereby agrees not to commence or maintain any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof or thereof other than before one of the above-named courts nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation to any court other than one
of the above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, to the extent that any party hereto
is or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause
above.  Notwithstanding the foregoing, any party to this Agreement may commence
and maintain an action to enforce a judgment of any of the above-named courts in
any court of competent jurisdiction.  Each party hereto hereby consents to
service of process in any such proceeding in any manner permitted by Virginia
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 7.2 hereof is
reasonably calculated to give actual notice.
 
 
13

--------------------------------------------------------------------------------

 
 
8.3        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
8.4        Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.
 
[Signature pages follow]
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.
 
THE COMPANY:
MEDIA GENERAL, INC.
            By:     Name:        Title:     

 
 
 
THE INVESTOR:
BERKSHIRE HATHAWAY INC.
            By:     Name:        Title:     

 
 
 
THE TRUST:
D. TENNANT BRYAN MEDIA TRUST
            By:     Name: 
J. Stewart Bryan III, as Trustee
 

 
 
 
THE INDIVIDUAL SHAREHOLDER:
J. Stewart Bryan III, in his individual capacity
                Name: 
J. Stewart Bryan III
         

 



 
 
 

 







15 

--------------------------------------------------------------------------------